Exhibit 10.01

 

STOCK PURCHASE AGREEMENT

  

 

BY AND BETWEEN

DAVID J. JOHN

AND

BANKGUAM HOLDING COMPANY

DATED AS OF MAY 27, 2016



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT, dated as of May 27, 2016, is made and entered
into by and among BANKGUAM HOLDING COMPANY, bank holding company formed under
the laws of the Territory of Guam (hereinafter referred to as, the “Buyer”), and
DAVID J. JOHN, (hereinafter referred to as the “Seller”). Each of Seller and
Buyer is sometimes referred to herein, individually, as a “Party” and,
collectively, as the “Parties.”

RECITALS

WHEREAS, Seller currently owns 79.25% of the issued and outstanding capital
stock outstanding of ASC TRUST CORPORATION (hereinafter referred to as “ASC” or
the “Company”); and whereas Seller has agreements in place to purchase 1% of
capital stock shares outstanding from Donald H Clark and 10% of capital stock
shares outstanding from the estate of Pedro P. Ada; and

WHEREAS, ASC’s only capital stock authorized, issued and outstanding is common
stock (“Common Stock”);

WHEREAS, Buyer desires to purchase and acquire a certain amount of the issued
and outstanding Common Stock of ASC pursuant to the terms and conditions herein;
and

WHEREAS, Seller desires to sell a certain amount of the issued and outstanding
Common Stock of ASC pursuant to the terms and conditions herein;

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

Article I

Definitions

Section 1.1     Definitions. The following terms have the following meanings
when used herein:

“Acquired Companies” means, collectively, the Company and the Company
Subsidiaries, if any.

“Affiliate” means a person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first-mentioned person.

“Affiliated Group” means an affiliated group as defined in Code §1504 (or any
analogous combined, consolidated or unitary group defined under state, local or
foreign income Tax Law).

“Agreement” shall mean and refer to this Agreement and all Exhibits attached
hereto, as such Agreement may from time to time be amended, supplemented or
otherwise modified.

“Ancillary Stockholders’ Agreement” means the Stockholders’ Agreement with the
terms attached hereto as Exhibit “A”.



--------------------------------------------------------------------------------

“Business Day” shall mean and refer to a day of the year on which commercial
banks are open for business in the Territory of Guam.

“Buyer Title, Authorization and Brokers’ Warranty” means a representation and
warranty in Sections 5.2 and 5.4.

“Closing Date” shall mean and refer to any date on which a Closing actually
occurs.

“Code” shall mean and refer to the Internal Revenue Code of 1986, as amended, or
any other legislation of similar purport as may be substituted therefor at any
time and any Regulations promulgated pursuant to the provisions hereof.

“Company Permits” means authorizations, licenses, permits, certificates,
approvals and clearances of any Governmental Entity necessary for the Company
and Company Subsidiaries to carry on their respective businesses.

“Confidentiality Agreement” means that certain confidentiality agreement related
to the Parties.

“Confidential Information” means any information, in whatever form or medium,
concerning the business or affairs of any of the Acquired Companies.

“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a person, whether through the
ownership of stock or as trustee or executor, by contract or otherwise.

“Day” shall mean and refer to each and any calendar day.

“Enterprise Value” shall mean the Fair Market Value of ASC determined by Mercer
Capital on November 19, 2015, shown in Exhibit “B”.

“Environmental Laws” means any Law relating to the pollution, protection,
investigation or restoration of the environment, including, without limitation,
those relating to the use, handling, presence, transportation, treatment,
storage, disposal, release, threatened release or discharge of Hazardous
Materials.

“Equity Interests” means any share, capital stock, partnership, membership or
similar interest in any entity, and any option, warrant, right or security
convertible, exchangeable or exercisable therefore.

“Exhibit C Seller’s Disclosure Schedule” are disclosures set forth on Exhibit C
to this Agreement.

“Fair Market Value of the Company” means the price, expressed in terms of cash
and cash equivalents, at which property would change hands between a
hypothetical willing and able buyer and a hypothetical willing and able seller,
acting at arm’s length in an open an unrestricted market, when neither is under
compulsion to buy or sell and when both have reasonable knowledge of the related
facts.

“GAAP” means generally accepted accounting principles as consistently applied in
the United States from time to time.

 

2



--------------------------------------------------------------------------------

“Governmental Entity” means any domestic or foreign governmental,
administrative, judicial, regulatory, quasi-governmental or arbitral authority.

“Group Income Tax Return” means any federal, state, local or foreign Income Tax
Return that any Seller or any of its affiliates (other than any of the Company
or the Company Subsidiaries) file with any of the Company or the Company
Subsidiaries on a consolidated, combined or unitary basis.

“Income Tax Return” means any Tax Return related to Income Taxes.

“Income Taxes” means any income, franchise, net profits, excess profits or
similar Taxes imposed or measured on the basis of net income.

“Indebtedness” means, with respect to any Person, without duplication, the
following: (a) all obligations of such person for borrowed money; (b) all
obligations of such person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of others for borrowed money secured by (or for
which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligation secured thereby has been assumed; (d) all
guarantees by such person of obligations of others for borrowed money; and
(e) all obligations, contingent or otherwise, of such person as an account party
in respect of letters of credit and letters of guaranty.

“Intellectual Property” means all intellectual property or other proprietary
rights, including but not limited to patents, trademarks, service marks, trade
names, domain names, trade dress, copyrights, trade secrets, know-how, computer
software (including source and object code) and databases and data collections.

“IRS” means the United States Internal Revenue Service.

“Knowledge of Seller” and words of similar import mean, with respect to Seller,
the actual knowledge of each Seller, President of the Company, the Chief
Compliance Officer of the Company, Chief Financial Officer, Chief Operating
Officer and Chief Information Officer or such similarly situated officers of the
Company after due and reasonable inquiry.

“Law” means any foreign or domestic law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction or decree of a
Governmental Entity.

“Liabilities” means any direct or indirect Indebtedness, liability, commitment
or other obligation, whether fixed or unfixed, known or unknown, asserted or
unasserted, secured or unsecured, matured or unmatured, accrued, incurred,
absolute, contingent or otherwise.

“Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance.

“Losses” means, with respect to any person, any demand, claim, action, cause of
action, cost, damage, deficiency, Tax, penalty, fine or other loss or expense,
including all interest, penalties, reasonable attorneys’ fees and expenses and
reasonable amounts paid or incurred in connection with any action, demand,
proceeding, investigation or claim, including any amounts paid in settlement
thereof, against or affecting such person.

 

3



--------------------------------------------------------------------------------

“Material Adverse Effect” means any change, event, state of facts or development
that is materially adverse to the business of the Company and the Company
Subsidiaries, taken as a whole; or on the ability of any Party to consummate
timely the transactions contemplated by this Agreement, provided, however, that
none of the following shall be deemed in and of themselves, either alone or in
combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Material Adverse
Effect: (a) any change, event, state of facts or development generally affecting
the general political, economic or business conditions of the United States or
regions in which the Company does business or generally affecting the industry
of any Company or Company Subsidiary, and in each case which does not
disproportionately affect any Company or Company Subsidiary relative to other
companies in the same industry; (b) general financial, credit or capital market
conditions, including interest rates or exchange rates, or any changes therein;
and (c) acts of war (whether or not declared), the commencement, continuation or
escalation of a war, acts of armed hostility, sabotage or terrorism or other
international or national calamity or any material worsening of such conditions.

“Material Contract” means each agreement, joint venture agreement, purchase
order and any other purchase and sale agreement, service agreement, license
agreement, technology agreement, manufacture or vendor agreement, supply
agreement, debt agreement and any other agreement to which any of the Company or
Company Subsidiaries is a party or by which any of them are bound that
(a) requires aggregate payments by or to any Company or Company Subsidiary in
excess of $50,000 on an annual basis, (b) has a term of one year or more (that
cannot be terminated at will by the applicable Company or Company Subsidiary),
(c) grants to any of the Company or Company Subsidiaries the right to use
Intellectual Property (other than shrink-wrap, click-wrap and off-the-shelf
software licenses, and other licenses for software that is commercially
available on reasonable terms to the public generally), (d) is for capital
expenditures in excess of $50,000; (e) is a mortgage, indenture, guarantee, loan
or credit agreement, security agreement or other Contract relating to
Indebtedness of an Acquired Company as the debtor, other than accounts
receivables and payables in the Ordinary Course of Business; (f) licenses or
otherwise grants rights in any Company Intellectual Property to any person,
(g) contains any covenant limiting the right of any Acquired Company to engage
in any line of business or to compete (geographically or otherwise) with any
person, or otherwise prohibits or limits the right of any Acquired Company to
make, sell or distribute any products or services, and/or (h) was entered into
other than in the Ordinary Course of Business or contains or provides for an
express undertaking by an Acquired Company to be responsible for consequential
damages.

“Mercer Capital Valuation” means the valuation of the Company as set forth in
Mercer Capital’s November 19, 2015 valuation of the Company attached hereto as
Exhibit A to this Agreement.

“Occupational Safety and Health Law” means any Law designed to provide safe and
healthful working conditions.

“Ordinary Course of Business” means an action taken by a person if such action
is consistent with the past practices of such person (or persons performing
similar functions) and is taken in the ordinary course of the normal day-to-day
operations of such person.

“Permitted Liens” means Liens for current Taxes not yet due and payable or Taxes
the validity of which are being contested in good faith by appropriate
proceedings, in each case for which adequate specific reserves have been
recorded in line items of the relevant Company’s or Company Subsidiaries’ books
and records.

“Person” or “person” shall mean and refer to an individual, corporation, limited
liability company, partnership, association, trust, joint venture,
unincorporated organization, Governmental Entity or other entity or judicial
entity.

 

4



--------------------------------------------------------------------------------

“Representative(s)” means a person’s trustees, directors, officers, employees,
accountants, consultants, legal counsel, advisors, agents, affiliates and other
representatives.

“Required Minimum Capital Reserve” means the minimum about of capital the
Company is required to hold in its accounts by Law.

“Seller’s Title, Authorization and Brokers’ Warranty” means a representation and
warranty in Sections 4.3, 4.4, 4.5, 4.6, 4.21, 4.27 and 4.30.

“Subsidiary”, “subsidiary”, “Subsidiaries or “subsidiaries” means with respect
to any person any corporation, partnership, limited liability company, joint
venture or other legal entity of any kind of which such person (either alone or
through or together with any other subsidiary), owns, directly or indirectly, a
majority of the stock or other Equity Interests; the holders of which are
generally entitled to (a) vote for the election of the board of directors or
other governing body of such corporation or other legal entity or (b) share in
the profits or capital of such legal entity.

“Stock” shall mean the issued and outstanding capital stock of ASC Trust
Company.

“Tax” or “Taxes” means (a) any and all taxes, assessments, levies, tariffs,
duties or other charges or impositions in the nature of a tax (together with any
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including income, estimated
income, gross receipts, profits, business, license, occupation, franchise,
capital stock, real or personal property, sales, use, transfer, value added,
employment or unemployment, social security, disability, alternative or add-on
minimum, customs, excise, stamp, environmental, commercial rent or withholding
taxes; and (b) liability of the Company or any Company Subsidiaries for the
payment of any amounts of the type described in clause (a) arising as a result
of being (or ceasing to be) a member of any Affiliated Group (or being included
(or required to be included) in any Tax Return relating thereto); and
(c) liability of the Company or any Company Subsidiaries for the payment of any
amounts of the type described in clause (a) as a result of any express or
implied obligation to indemnify or otherwise assume or succeed to the liability
of any other person.

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, election, estimated Tax filing, claim for
refund or other document (including any attachments thereto and amendments
thereof) filed with or submitted to, or required to be filed with or submitted
to, any Governmental Entity with respect to any Tax.

“Transfer Taxes” means any and all transfer, documentary, sales, use, gross
receipts, stamp, registration, value added, recording, escrow and other similar
Taxes and fees (including any penalties and interest) incurred in connection
with the purchase and sale of the Company Common Stock (including any real
property or leasehold interest transfer or gains tax and any similar Tax), or
any other transaction contemplated by this Agreement.

“Updated Enterprise Value” means the Fair Market Value of an entity based on and
substantially similar to the valuation conducted by Mercer Capital on the
Company on November 19, 2015, attached hereto as Exhibit B, that set the
Enterprise Value.

Section 1.2    Terms Defined Elsewhere. The following terms are defined
elsewhere in this Agreement, as indicated below:

 

5



--------------------------------------------------------------------------------

“2014 Audited Financial Statements”

   Section 4.9.1(a)(i)

“2015 Interim Balance Sheet”

   Section 4.9.1(b)(i)

“2015 Interim Income Statement”

   Section 4.9.1(c)(i)

“Agreement”

   Preamble

“ASC”

   Recitals

“Audited Financial Statement”

   Section 4.9.1(a)(iii)

“Audited Financial Statements”

   Section 4.9.1(a)(iii)

“Buyer”

   Preamble

“Buyer Indemnification Deductible”

   Section 10.2.3(a)

“Buyer Disclosure Schedule”

   Article V

“Buyer Indemnitee”

   Section 10.2.1

“Claims Notice”

   Section 10.3

“Closing”

   Section 2.2

“Closings”

   Section 2.2

“Common Stock”

   Recitals

“Company”

   Recitals

“Company Benefit Plan”

   Section 4.14.1

“Company By-laws”

   Section 4.4

“Company Charter”

   Section 4.4

“Company Common Stock”

   Section 4.5

“Company Intellectual Property”

   Section 4.19.1

“Company Regulatory Agreement”

   Section 4.20

“Company Subsidiaries”

   Section 4.3

“Company Subsidiary”

   Section 4.3

“ERISA”

   Section 4.14.1

“First Closing”

   Section 2.2

“First Closing Date”

   Section 2.2

“First Closing Purchased Stock Purchase Price”

   Section 2.3

“Indemnified Party”

   Section 10.3

“Indemnifying Party”

   Section 10.3

“Interim Balance Sheet”

   Section 4.9.1(b)(iii)

“Interim Balance Sheets”

   Section 4.9.1(b)(iii)

“Interim Financial Statements”

   Section 4.9.1(c)(iii)

“Interim Income Statement”

   Section 4.9.1(c)(iii)

“Interim Income Statements”

   Section 4.9.1(c)(iii)

“Parties”

   Recitals

“Party”

   Recitals

“Purchase Price”

   Section 2.2.3

“Second Closing”

   Section 2.2

“Second Closing Audited Financial Statements”

   Section 4.9.1(a)(ii)

“Second Closing Date”

   Section 2.2

“Second Closing Interim Balance Sheet”

   Section 4.9.1(b)(ii)

“Second Closing Interim Income Statement”

   Section 4.9.1(c)(i)

“Second Closing Purchased Stock Purchase Price”

   Section 2.3.2

“Seller”

   Preamble

“Seller Indemnification Deductible”

   Section 10.2.4(a)

“Seller Consents”

   Section 4.7.1

“Seller Indemnitee”

   Section 10.2.2

“Stockholders Agreement”

   Section 7.2.7

“Survival Period”

   Section 10.1

“Third Closing”

   Section 2.2

“Third Closing Audited Financial Statements”

   Section 4.9.1(a)(iii)

“Third Closing Date”

   Section 2.2

“Third Closing Interim Balance Sheet”

   Section 4.9.1(b)(iii)

“Third Closing Interim Income Statement”

   Section 4.9.1(c)(i)

“Third Closing Purchased Stock Purchase Price”

   Section 2.3.3

“Third Party Claim”

   Section 10.4.1

“Third Party Claimant”

   Section 10.4.1

 

6



--------------------------------------------------------------------------------

Section 1.3    Interpretation. In this Agreement, the singular includes the
plural and the plural includes the singular; words importing any gender include
all other genders; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; references to “writing” include printing, typing, lithography and other
means of reproducing words in a tangible, visible form; references to sections
(or any subdivision of a section), articles, schedules, annexes and exhibits are
to those of this Agreement unless otherwise indicated; the words “including” and
“include” shall be deemed to be followed by the words “without limitation”; the
words “herein”, “hereto”, “hereunder”, “herein below”, and the like shall mean
and refer to this Agreement as a whole and not merely to the specific section,
clause or paragraph in which the respective work may appear; references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications to such instruments but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement; references to money or dollars shall be deemed to be
monetary currency of the United States of America unless otherwise specifically
stated; and references to Persons include their respective permitted successors
and assigns, and in the case of governmental entities, the Persons succeeding
their respective functions and capacities.

Article II

Purchase and Sale of Capital Stock

Section 2.1     Purchase and Sale of Stock. Subject to and upon the terms and
conditions set forth in this Agreement, Seller hereby agrees to sell, transfer
and deliver to Buyer, and Buyer agrees to purchase from Seller Seller’s rights,
title and interest in, to or under ceratin Stock free and clear from all
liabilities, liens and encumbrances of agreed upon number of shares of ASC on
the dates specified in this agreement.

Section 2.2    Closing Dates. The sale is agreed to be completed over a period
of five years and contain three separate closings: the “First Closing”, “Second
Closing” and “Third Closing” (each individually a “Closing” and collectively,
the “Closings”). The date on which the First Closing occurs shall be the “First
Closing Date,” the date on which the Second Closing occurs shall be the “Second
Closing Date” and the date on which the Third Closing occurs shall be the “Third
Closing Date.”

Section 2.2.1    First Closing. On a date after June 1, 2016 (as mutually agreed
to by the Parties), and subject to the fulfillment of the conditions set forth
in this Agreement and the Ancillary Stockholders’ Agreement, Seller shall sell,
transfer, convey, assign and deliver to Buyer, and Buyer shall purchase and
accept from seller 1,000 shares of Common Stock of ASC which equals twenty-five
(25%) of the Stock of ASC.

Section 2.2.2    Second Closing. On April 1, 2019, and subject to the
fulfillment of the conditions set forth in this Agreement and the Ancillary
Stockholders’ Agreement, Seller shall sell, transfer, convey, assign and deliver
to Buyer, and Buyer shall purchase and accept from Seller shares of Stock of ASC
which equals twenty (20%) of the Stock of ASC.

 

7



--------------------------------------------------------------------------------

Section 2.2.3    Third Closing. On April 1, 2021, and subject to the fulfillment
of the conditions set forth in this Agreement and the Ancillary Stockholders’
Agreement, Seller shall sell, transfer, convey, assign and deliver to Buyer, and
Buyer shall purchase and accept from Seller 1, shares of Stock of ASC which
equals twenty (25%) of the Stock of ASC.

Section 2.3     Purchase Price.

Section 2.3.1    First Closing Purchase Price. The purchase price for the Stock
purchased on the First Closing is the amount of $2,950,000. (the “First Closing
Purchased Stock Purchase Price”). The First Closing Purchased Stock Purchase
Price is subject to adjustments as set forth in this Agreement. This amount
represents 25% of the Enterprise Value of $11,800,000 pursuant to the valuation
completed by Mercer Capital on November 19, 2015 (See Exhibit “B” of this
agreement for additional valuation detail). This amount will be paid on the
First Closing Date.

Section 2.3.2    Second Closing Purchase Price. The purchase price for the Stock
purchased on the Second Closing will be such amount that equal twenty percent
(20%) of the Updated Enterprise Value of the Company, as reasonably determined
based on a valuation to be conducted in Q4 2018 using the same valuation
formulas used to set the Enterprise Value for the First Closing (the “Second
Closing Purchased Stock Purchase Price”). The Second Closing Purchased Stock
Purchase Price is subject to adjustments as set forth in this Agreement. This
amount will be paid in connection with the Second Closing.

Section 2.3.3    Third Closing Purchase Price. The purchase price for the Stock
purchased on the Third Closing will be such amount that equal twenty-five
percent (25%) of the Updated Enterprise Value of the Company, as reasonably
determined based on a valuation to be conducted in Q4 2020 using the same
valuation formulas used to set the Enterprise Value for the First Closing (the
“Third Closing Purchased Stock Purchase Price”). The Third Closing Purchased
Stock Purchase Price is subject to adjustments as set forth in this Agreement.
This amount will be paid in connection with the Third Closing.

Section 2.4     Final Review. Nothing contained in this Agreement shall act as a
waiver of either Party’s right to terminate this Agreement pursuant to the terms
of Section 8.1 herein.

Section 2.5    Excluded Obligations. It is specifically understood and agreed
that Buyer shall not be responsible for any debts, liabilities, obligations or
contracts of Seller of any kind and nature.

Section 2.6    Reserve Requirements. ASC is a Guam Based Trust Corporation and
as such is required to maintain minimum capital reserves. As of the First
Closing, the capital requirement is $500,000. The Buyer will be responsible for
their share of the reserve requirement at the time of each closing. For the
First Closing the Buyer will be responsible for $125,000 (25% of $500,000). Such
share is based on the ownership percentage of the Company by a stockholder.

Section 2.7    Excess Reserves. The Enterprise Value computed by Mercer Capital
reflects the value of ASC before considerations of capital structure. At the
time of the First Closing, excess reserves (reserves in excess of $500,000) will
be paid to the existing shareholders of record of ASC in the form of an
ex-dividend. All other cash and cash equivalents, including but not limited to
operational cash, as well as regular accounts payables and receivables will
remain in ASC.

 

8



--------------------------------------------------------------------------------

Article III

Closing

Section 3.1     Time and Place of Closing; Effective Date. Upon the terms and
subject to the conditions contained in this Agreement, the consummation of the
transactions contemplated hereunder shall take place at each Closing and shall
take place as follows.

Section 3.1.1    Time and Place of First Closing. The First Closing will take
place on a date after June 1, 2016 (as mutually agreed to by the Parties), and
subject to and following the fulfillment of the conditions set forth in this
Agreement and the Ancillary Stockholders’ Agreement, at the offices of ASC Trust
Corporation, 120 Father Duenas Avenue, Suite 110, Capitol Plaza, Hagåtña, Guam,
96910.

Section 3.1.2    Time and Place of Second Closing. The Second Closing will take
place on April 1, 2019, and subject to and following the fulfillment of the
conditions set forth in this Agreement and the Ancillary Stockholders’
Agreement, at the offices of ASC Trust Corporation, 120 Father Duenas Avenue,
Suite 110, Capitol Plaza, Hagåtña, Guam, 96910. If ASC has moved offices prior
to the Second Closing, then the Company’s new address will become the place of
the Second Closing.

Section 3.1.3    Time and Place of third Closing. The Third Closing will take
place on April 1, 2021, and subject to and following the fulfillment of the
conditions set forth in this Agreement and the Ancillary Stockholders’
Agreement, at the offices of ASC Trust Corporation, 120 Father Duenas Avenue,
Suite 110, Capitol Plaza, Hagåtña, Guam, 96910. If ASC has moved offices prior
to the Third Closing, then the Company’s new address will become the place of
the Third Closing.

Section 3.2    Actions and Deliveries by the Seller. Subject to all of the terms
and conditions herein contained, the Seller shall tender and deliver each of the
following instruments and documents to Buyer at or prior to each relevant
Closing.

Section 3.2.1    First Closing. 1,000 shares of ASC Stock representing
twenty-five percent (25%) of the issued and outstanding capital stock of ASC.

Section 3.2.2    Second Closing. The number of shares of ASC Stock representing
twenty percent (20%) of the issued and outstanding capital stock of ASC.

Section 3.2.3    Third Closing. The number of shares of ASC Stock representing
twenty-five percent (25%) of the issued and outstanding capital stock of ASC.

Section 3.3    Actions and Deliveries by the Buyer. Subject to all of the terms
and conditions herein contained, the Buyer shall tender and deliver to the
Seller each of the following items, instruments and documents at or prior to
each relevant Closing.

Section 3.3.1    First Closing. Cash in the amount of $2,950,000 representing
the First Closing Purchased Stock Purchase Price plus $125,000 representing
Buyer’s proportionate share of reserve funds specified under Section 2.6.

Section 3.3.2    Second Closing. Cash representing the First Closing Purchased
Stock Purchase Price and Buyer’s proportionate share of reserve funds specified
under Section 2.6.

 

9



--------------------------------------------------------------------------------

Section 3.3.3    Third Closing. Cash representing the Third Closing Purchased
Stock Purchase Price and Buyer’s proportionate share of reserve funds specified
under Section 2.6.

Article IV

Representations and Warranties of Seller

As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated herein and in the Exhibits attached hereto, Seller
hereby represents and warrants to and agrees and covenants with Buyer as of the
date hereof and as of each Closing Date as follows:

Section 4.1    Governmental Authorizations and Regulations. No investigation or
review by any governmental entity with respect to Seller or the Company is
pending or threatened, nor has any governmental entity indicated an intention to
conduct the same. No notice to or consent or approval of any governmental
agency, authority or instrumentality is required to effectuate the transactions
contemplated by this Agreement.

Section 4.2    Absence of Undisclosed Liabilities. Except as otherwise provided
herein, none of the Stock to be acquired by Buyer hereunder is subject to any
liabilities or obligations of any kind or nature whatsoever, secured or
unsecured, whether accrued, absolute, contingent or otherwise, due or to become
due, or arising out of any transactions entered into or any state of facts
existing prior to each Closing.

Section 4.3    Organization and Qualification; Subsidiaries.

Section 4.3.1    The Company is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization. The
Company has the requisite power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted. The
Company is duly qualified or licensed to do business, and is in good standing,
in each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification, licensing
or good standing necessary, except for such failures to be so qualified,
licensed or in good standing that do not, or would not reasonably be expected
to, have a Material Adverse Effect. Section 4.3 of Exhibit C Seller’s Disclosure
Schedule sets forth a true and complete list of the subsidiaries of the Company
(each a “Company Subsidiary” and collectively, the “Company Subsidiaries”),
together with each Company Subsidiary’s (i) authorized capital stock, and
(ii) the number of issued and outstanding shares of capital stock, the record
and beneficial owners thereof and the number of shares held in treasury. Except
as set forth on Exhibit C Seller’s Disclosure Schedule, neither the Company nor
any Company Subsidiary holds an Equity Interest in any other person.

Section 4.4    Organizational and Governing Documents. Seller has made available
to Buyer correct and complete copies of the articles of incorporation and/or
certificates of incorporation of the Company (as amended through the date
hereof, the “Company Charter”) and by-laws of the Company (as amended through
the date hereof, the “Company By-laws”). Seller has made available to Buyer a
complete and correct copy of the relevant organizational and governing
documents, each as amended and in effect on the date hereof, of each of the
Company Subsidiaries. Buyer will have the opportunity to review all Company
organizational documents prior to each Closing. No Acquired Company is in
default under or in violation of any provision of its organizational and
governing documents.

Section 4.5    Capitalization; Ownership. Except as set forth on Section 4.5.1
of Exhibit C Disclosure Schedule:

 

10



--------------------------------------------------------------------------------

Section 4.5.1    The authorized capital stock of the Company consists solely of
the number of shares of Common Stock as set forth on Section 4.5.1 of Exhibit C
Seller’s Disclosure Schedule (the “Company Common Stock”). The number of shares
of the Company Common Stock that are issued and outstanding are set forth on
Section 4.5.1 of Exhibit C Seller’s Disclosure Schedule. Each outstanding share
of the Company Common Stock is validly issued, fully paid and nonassessable and
is owned, beneficially and of record, by Seller free and clear of all Liens,
options, rights of first refusal, agreements, limitations on Seller’s voting
rights and other encumbrances of any nature whatsoever. There are no other
shares of capital stock of the Company other than the Company Common Stock.

Section 4.5.2    There are no options, warrants, contracts, commitments or other
rights to acquire capital stock of the Company, or securities convertible into
or exchangeable for capital stock of the Company, or phantom equity, stock
appreciation rights or profits interests with respect to the Company. No holder
of Indebtedness of the Company has any right to convert or exchange such
Indebtedness for any Equity Interests or other securities of Company, or any
right to vote for the election of directors of any Company or to vote on any
other matter.

Section 4.5.3    Each outstanding share of capital stock of each Company
Subsidiary is validly issued, fully paid and nonassessable and is owned,
beneficially and of record, by the Company free and clear of all Liens, options,
rights of first refusal, agreements, limitations on the Company’s voting rights
and other encumbrances of any nature whatsoever.

Section 4.5.4    There are no options, warrants, contracts, commitments or other
rights to acquire capital of any Company Subsidiary, or securities convertible
into or exchangeable for capital stock of any Company Subsidiary or any phantom
equity, stock appreciation rights or profits interests with respect to any
Company Subsidiary. No holder of Indebtedness of any Company Subsidiary has any
right to convert or exchange such Indebtedness for any Equity Interests or other
securities of any Company Subsidiary, or any right to vote for the election of
directors of any Company Subsidiary or to vote on any other matter.

Section 4.6    Authority; Enforceability. Seller has the requisite corporate
power and authority to execute and deliver this Agreement and the Ancillary
Stockholders’ Agreement, to perform its obligations hereunder and under each
such Ancillary Stockholders’ Agreement and to consummate the transactions
contemplated by this Agreement that are to be consummated by Seller. The
execution and delivery of this Agreement and the Ancillary Stockholders’
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, and no other corporate proceeding on the part of Seller is
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Seller and, assuming due authorization, execution and delivery by Buyer,
constitutes a legally valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, preference, fraudulent
transfer, moratorium or other similar Laws relating to or affecting the rights
and remedies of creditors and by general principles of equity. Upon the
execution and delivery by Seller of the Ancillary Stockholders’ Agreement, the
Ancillary Stockholders’ Agreement will, assuming due authorization, execution
and delivery by Buyer, constitute legally valid and binding obligations of
Seller, enforceable against Seller in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
preference, fraudulent transfer, moratorium or other similar Laws relating to or
affecting the rights and remedies of creditors and by general principles of
equity.

 

11



--------------------------------------------------------------------------------

Section 4.7     No Conflict; Required Filings and Consents.

Section 4.7.1    The execution and delivery of this Agreement by Seller does
not, and the performance of this Agreement and the transactions contemplated
hereby by Seller will not, (a) conflict with or violate any provision of any
documents related to Seller, (b) conflict with or violate any provision of the
Company Charter or the Company By-laws or the organizational and governing
documents of any Company Subsidiary, (c) assuming that all consents, approvals,
authorizations and permits described in Section 4.7.2 have been obtained and all
filings and notifications described in Section 4.7.2 have been made and any
waiting periods thereunder have terminated or expired, conflict with or violate
any Law applicable to Seller, the Company or Company Subsidiaries or by which
any property or asset of Seller, the Company or Company Subsidiaries is bound,
or (d) except as set forth in Section 4.7.1 of Exhibit C Seller’s Disclosure
Schedule (the “Seller Consents”), if any, require any consent or approval under,
result in any breach of or any loss of any benefit under, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any right of termination, acceleration or
cancellation of, or result in the creation of a Lien or other encumbrance on any
property or asset of Seller, the Company or Company Subsidiaries pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license or
Company Permits.

Section 4.7.2    The execution and delivery of this Agreement by Seller does
not, and the performance of this Agreement by Seller will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Entity, other than as set forth on Section 4.7.2 of Exhibit
C Seller’s Disclosure Schedule.

Section 4.8     Compliance With Law; Permits.

Section 4.8.1    The operation of the business of the Acquired Companies is, and
for the two (2) years prior to a Closing has been, in compliance in all material
respects with all applicable Laws. Each of the Company and the Company
Subsidiaries holds, owns or possesses all Company Permits required to conduct
its business as currently conducted, which Company Permits are valid and in full
force and effect. Each of the Company and Company Subsidiaries is, and for the
two (2) years prior to a Closing has been, in material compliance with its
obligations under such Company Permits.

Section 4.8.2    Except as would not be material to the Acquired Companies,
taken as a whole, the Company and each of its Subsidiaries have properly
administered all accounts for which the Company or any of its Subsidiaries acts
as a fiduciary, including accounts for which the Company or any of its
Subsidiaries serves as a trustee, agent, custodian, personal representative,
guardian, conservator or investment adviser, in accordance with the terms of the
organizational and governing documents, applicable state and federal law and
regulation and common law. None of the Company or any of its Subsidiaries, or
any director, officer or employee of the Company or any of its Subsidiaries, has
committed any breach of trust with respect to any such fiduciary account that
would be material to the Company and its Subsidiaries, taken as a whole, and the
accountings for each such fiduciary account are true and correct in all material
respects and accurately reflect in all material respects the assets of such
fiduciary account.

Section 4.9     Financial Statements.

Section 4.9.1    Seller has made available to Buyer:

 

12



--------------------------------------------------------------------------------

(a) (i) with respect to the First Closing, the consolidated audited financial
statements for the Company for the fiscal year ended December 31, 2014 (and
including, as applicable, the notes thereto and the reports of the auditors
thereon, a “2014 Audited Financial Statements”), (ii) with respect to the Second
Closing, the consolidated audited financial statements for the Company for the
fiscal year immediately preceding the Second Closing (and including, as
applicable, the notes thereto and the reports of the auditors thereon, a “Second
Closing Audited Financial Statements”) and (iii) with respect to the Third
Closing, the consolidated audited financial statements for the Company for the
fiscal year immediately preceding the Third Closing (and including, as
applicable, the notes thereto and the reports of the auditors thereon, a “Third
Closing Audited Financial Statements” and each of the 2014 Audited Financial
Statements, Second Closing Audited Financial Statements and Third Closing
Audited Financial Statements, an “Audited Financial Statement” and collectively
the, “Audited Financial Statements”);

(b) (i) with respect to the First Closing, the unaudited consolidated balance
sheet of the Company as of December 31, 2015 (the “2015 Interim Balance Sheet”),
(ii) with respect to the Second Closing, the unaudited consolidated balance
sheet of the Company as of the quarter that immediately preceded the Second
Closing (the “Second Closing Interim Balance Sheet”) and (iii) with respect to
the Third Closing, the unaudited consolidated balance sheet of the Company as of
the quarter that immediately preceded the Third Closing (the “Third Closing
Interim Balance Sheet” and each of the 2015 Interim Balance Sheet, Second
Closing Interim Balance Sheet and Third Closing Interim Balance Sheet, an
“Interim Balance Sheet” and collectively, the “Interim Balance Sheets” ); and

(c) (i) with respect to the First Closing the unaudited consolidated income
statements and cash flows of the Company as of December 31, 2015 (the “2015
Interim Income Statements”), (ii) with respect to the Second Closing the
unaudited consolidated income statements and cash flows of the Company as of the
quarter that immediately preceded the Second Closing (the “Second Closing
Interim Income Statements”) and (iii) with respect to the Third Closing the
unaudited consolidated income statements and cash flows of the Company as of the
quarter that immediately preceded the Third Closing (the “Third Closing Interim
Income Statements” and each of the 2015 Interim Income Statements, Second
Closing Interim Income Statements and Third Closing Interim Income Statements,
an “Interim Income Statements” and together with the Interim Balance Sheet, the
“Interim Financial Statement” and collectively, the “Interim Financial
Statements” ).

Section 4.9.2    Except as set forth on Section 4.9.2 of Exhibit C Seller’s
Disclosure Schedule, each Audited Financial Statement and Unaudited Financial
Statement with respect to a Closing have been prepared in accordance with GAAP
consistently applied throughout the periods covered by such Audited Financial
Statements and Unaudited Financial Statements, respectively, and present fairly
the consolidated financial position of the respective Acquired Companies as of
such dates and the results of operations and cash flows for the respective
periods then ended, as applicable, except in the case of the Unaudited Financial
Statements, for year-end audit adjustments and the inclusion of footnote
disclosures.

Section 4.10    Books and Records. The books of account, minute books, stock
record books and other records of the Acquired Companies, all of which have been
made available to Buyer, are accurate and complete in all material respects and
have been maintained in accordance with sound business practices and an adequate
system of internal controls. At the time of each Closing, all of such books and
records will be in the possession of the respective Acquired Company
representative. The minute books of each Acquired Company contain accurate and
complete records of all meetings held of, and corporate action taken by, the
Acquired Company’s stockholders, directors and directors’ committees, and no
such meeting has been held for which minutes have not been prepared and are not
contained in such minute books.

 

13



--------------------------------------------------------------------------------

Section 4.11    Accounts Receivable and Accounts Payable. All notes and accounts
receivable are reflected properly on an Audited Financial Statements, the
Unaudited Financial Statements or the accounting records of the Acquired
Companies as of the relevant Closing Date and represent or will represent valid
obligations arising from sales actually made or services actually performed in
the Ordinary Course of Business. The Company has maintained its accounts
receivable and accounts payable in the ordinary course. The Company has incurred
accounts payable in the ordinary course of business and not avoided paying
accounts payable in the ordinary course since the last Interim Financial
Statement.

Section 4.12    No Undisclosed Liabilities.

Section 4.12.1    No Acquired Company has any Liability except for
(a) Liabilities accrued or expressly reserved for in line items in the Audited
Financial Statements or Unaudited Financial Statements and (b) Liabilities
incurred in the Ordinary Course of Business after the date of the Unaudited
Financial Statements that immediately preceded the relevant Closing.

Section 4.12.2    The Acquired Companies do not have any Indebtedness (other
than trade credit arising in the Ordinary Course of Business) at each Closing.

Section 4.13    Absence of Certain Changes or Events. Except as disclosed on
Section 4.13 of Exhibit C Seller’s Disclosure Schedule, since the date of the
relevant Audited Financial Statements that immediately preceded the relevant
Closing, the Acquired Companies have conducted their operations in the Ordinary
Course of Business and there has not been any event or occurrence that has had
or would reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, since the date of the Audited
Financial Statements that immediately preceded the relevant Closing, there has
not been with respect to any Acquired Company any:

Section 4.13.1    amendment to its articles of incorporation or bylaws or other
comparable charter or organizational and governing documents (except for changes
previously consented and agreed to in writing by Buyer, including but not
limited to adding an 80% approval for certain actions);

Section 4.13.2    change in its authorized or issued capital stock, or issuance,
sale, grant, repurchase, redemption, pledge or other disposition of or Lien on
any shares of its capital stock or other voting securities or any securities
convertible, exchangeable or redeemable for, or any options, warrants or other
rights to acquire, any such securities;

Section 4.13.3    (i) incurrence of any Indebtedness, (ii) issuance, sale or
amendment of any debt securities or warrants or other rights to acquire any debt
securities, guarantee of any debt securities of another person, entry into any
Contract to maintain any financial statement condition of another person,
(iii) loans, advances or capital contributions to, or investment in, any other
person, other than any Acquired Company outside of the Ordinary Course of
Business;

Section 4.13.4    sale, lease, license, pledge or other disposition of or Lien
(other than Permitted Liens) on any of its properties or assets (other than
individual sales for an amount not exceeding $50,000);

Section 4.13.5    acquisition (i) by merger or consolidation with, or by
purchase of all or a substantial portion of the assets or any stock of, or by
any other manner, any business or person or (ii) of any assets that are material
to any Acquired Company individually or in the aggregate, except purchases in
the Ordinary Course of Business;

 

14



--------------------------------------------------------------------------------

Section 4.13.6    damage to, or destruction or loss of, any of its assets or
properties with an aggregate value to any Acquired Company in excess of $25,000,
whether or not covered by insurance;

Section 4.13.7    (i) increase in the compensation or fringe benefits of, or
payment of any bonus to, any director, officer, employee or consultant or other
independent contractor, (ii) amendment or acceleration of the payment, right to
payment or vesting of any compensation or benefits, (iii) payment of any benefit
not provided for as of the date of this Agreement under any Company Benefit
Plan, (iv) grant of any awards under any bonus, incentive, performance or other
compensation plan or arrangement or benefit plan, including the grant of stock
options, stock appreciation rights, stock based or stock related awards,
performance units or restricted stock, or the removal of existing restrictions
in any Company Benefit Plans or Contracts or awards made thereunder or (v) any
action other than in the Ordinary Course of Business to fund or in any other way
secure the payment of compensation or benefits under any Company Benefit Plan;

Section 4.13.8    settlement or compromise in connection with any legal
proceeding;

Section 4.13.9    capital expenditure or other expenditure with respect to
property or equipment in excess of $50,000 in the aggregate for the Acquired
Companies taken as a whole;

Section 4.13.10    change in accounting principles, methods or practices or
investment practices, including any changes as were necessary to conform with
GAAP;

Section 4.13.11    change in payment or processing practices or policies
regarding inter-company transactions;

Section 4.13.12    acceleration or delay in the payment of accounts payable or
other Liabilities or in the collection of notes or accounts receivable;

Section 4.13.13    effect a recapitalization of the Company or its equity;

Section 4.13.14    make distributions;

Section 4.13.15    change, amend, revise or adjust dividend policies; and

Section 4.13.16    authorization of or Contract by any Acquired Company to take
any of the actions described in this Section 4.11.

Section 4.14    Employee Benefit Plans.

Section 4.14.1    Section 4.12.1 of Exhibit C Seller’s Disclosure Schedule sets
forth a complete list of each “employee benefit plan” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and any other material plan, policy, program, practice, agreement, understanding
or arrangement (whether written or oral) providing compensation or other
benefits to any current or former director, officer, employee or consultant (or
to any dependent or beneficiary thereof of the Acquired Companies), which are
maintained, sponsored or contributed to by the Acquired Companies, or under
which the Acquired Companies have any material obligation or liability,
including, without limitation, all incentive, bonus, deferred compensation,
cafeteria, medical, disability, stock purchase or equity based compensation
plans, policies or programs (each a “Company Benefit Plan”).

 

15



--------------------------------------------------------------------------------

Section 4.14.2    Each Company Benefit Plan has been administered in all
material respects in accordance with its terms and all applicable Laws,
including ERISA and the Code. Each Acquired Company has performed all of its
obligations under each Company Benefit Plan, in each case in all material
respects in accordance with the terms of such Company Benefit Plan and in
material compliance with all applicable Laws, including ERISA and the Code.

Section 4.14.3    Except as otherwise specifically provided under this
Agreement, the consummation of the transactions contemplated by this Agreement
(either alone or in conjunction with any other event) will not cause accelerated
vesting, payment or delivery of, or increase the amount or value of any payment
or benefit under or in connection with any Company Benefit Plan or constitute a
“deemed severance” or “deemed termination” under any Company Benefit Plan
otherwise with respect to, any director, officer, employee, or former director,
former officer or former employee of the Acquired Companies that would be a
material liability of the Acquired Companies after Closing.

Section 4.15    Labor and Other Employment Matters.

Section 4.15.1    The Acquired Companies are, and have been for each of the
three (3) years preceding a Closing, in compliance in all material respects with
all applicable Laws respecting labor, employment, fair employment practices,
terms and conditions of employment, workers’ compensation, occupational safety,
plant closings, and wages and hours. None of the Acquired Companies is or has
been a party to a collective bargaining agreement and no labor union has been
certified to represent any employee of the Acquired Companies, or has applied to
represent or to the Knowledge of Seller is attempting to organize so as to
represent such employees. In the three (3) years prior to each Closing Date
there has been no, and there is no pending or, to the Knowledge of Seller,
threatened, work stoppage, slowdown or labor strike against any of the Acquired
Companies.

Section 4.15.2    There is no Proceeding pending or, to the Knowledge of Seller,
threatened against or affecting any Acquired Company relating to the alleged
violation by any Acquired Company (or its directors or officers) of any Law
pertaining to labor relations or employment matters.

Section 4.16    Material Contracts.

Section 4.16.1    Set forth in Section 4.16.1 of Exhibit C Seller’s Disclosure
Schedule is a correct and complete list of each Acquired Company’s Material
Contracts.

Section 4.16.2    Except as set forth in Section 4.16.1 of Exhibit C Seller’s
Disclosure Schedule, each Material Contract is legally valid and binding on the
respective Acquired Company party thereto and each other party thereto, and is
in full force and effect, except as may be limited by bankruptcy, insolvency,
reorganization, preference, fraudulent transfer, moratorium or other similar
Laws relating to or affecting the rights and remedies of creditors and by
general principles of equity regardless of whether considered in a proceeding in
equity or at law, concepts of materiality, reasonableness, good faith and fair
dealing, and the discretion of the court before which any proceeding therefor
may be brought. Each Acquired Company has performed all obligations required to
be performed by it prior to the date hereof under each Material Contract. To the
Knowledge of Seller, each other party to each Material Contract has performed in
all material respects all obligations required to be performed by it under such
Material Contract prior to the date hereof. None of the Acquired Companies has
received notice of any material violation or default under (or any condition
which with the passage of time or the giving of notice would cause such a
material violation of or default under) any Material Contract.

 

16



--------------------------------------------------------------------------------

Section 4.16.3    No event has occurred or circumstance exists that (with or
without notice, lapse of time or both) would constitute a breach or default by
any Acquired Company or, to the Knowledge of Seller, by any such other party or
permit termination, cancellation, acceleration, suspension or modification of
any obligation or loss of any benefit under, result in any payment becoming due
under, result in the imposition of any Liens on any shares of any Acquired
Company or any of the properties or assets of any Acquired Company under, or
otherwise give rise to any right on the part of any person to exercise any
remedy or obtain any relief under, any Material Contract, nor has any Acquired
Company given or received notice or other communication alleging the same.

Section 4.16.4    None of the Material Contracts is under negotiation (nor has
written demand for any renegotiation been made), no party has repudiated any
portion of any Material Contract and the Seller has no Knowledge that any party
to a Material Contract does not intend to renew it at the end of its current
term.

Section 4.17    Litigation. None of the Seller nor any of the Acquired Companies
is a party to or subject of any, and there are no pending or, to the Knowledge
of Seller, threatened, legal, administrative, arbitral or other proceedings,
claims, actions or governmental or regulatory investigations of any nature
against Seller or the Acquired Companies. There is no injunction, order,
judgment, regulatory restrictions (other than those of general application that
apply to similarly situated banks) or decrees imposed upon Seller or the
Acquired Companies, or the assets of the Acquired Companies.

Section 4.18    Environmental, Health and Safety Matters.

Section 4.18.1    Each Acquired Company is, and for the two (2) years prior to
each Closing, has been, in compliance in all material respects with applicable
Environmental Laws and Occupational Safety and Health Laws.

Section 4.18.2    None of the Acquired Companies has received any written
notice, demand, letter or claim alleging that such Acquired Company is in
violation of, or liable under, any Environmental Law or Occupation Safety and
Health Law.

Section 4.19    Intellectual Property.

Section 4.19.1    Except as set forth in Section 4.19.1 of Exhibit C Seller’s
Disclosure Schedule, (a) the Acquired Companies own, or are licensed or
otherwise possess rights to use, all Intellectual Property used by the Acquired
Companies as of the date hereof and on each Closing Date (collectively, the
“Company Intellectual Property”) in the manner that it is currently used by the
applicable Acquired Company, (b) neither Company nor any of its Subsidiaries has
received written notice from any third party alleging any interference,
infringement, misappropriation or violation of any Intellectual Property rights
of any third party and, neither Company nor any of its Subsidiaries has
interfered in any respect with, infringed upon, misappropriated or violated any
Intellectual Property rights of any third party; (c) to the Knowledge of Seller,
no third party has interfered with, infringed upon, misappropriated or violated
any Company Intellectual Property; (d) neither Company nor any of its
Subsidiaries licenses to, or has entered into any exclusive agreements relating
to any Company Intellectual Property with, third parties, or permits third
parties to use any Company Intellectual Property rights; (e) no Acquired Company
owes any material royalties or payments to any third party for using or
licensing to others any Company Intellectual Property and (f) neither the
Company nor any of its Subsidiaries is a party to any agreement to indemnify any
Person against a claim of infringement of or misappropriation by any Company
Intellectual Property.

 

17



--------------------------------------------------------------------------------

Section 4.19.2    Except as set forth in Section 4.19.2 of Exhibit C Seller’s
Disclosure Schedule, none of the Acquired Companies has received written notice
within two (2) years of a Closing Date that any of the Acquired Companies is
infringing any Intellectual Property right of any person.

Section 4.19.3    Each Acquired Company has obtained from each current and
former employee, consultant and other independent contractor with access to
Company Intellectual Property an executed proprietary information and inventions
assignment agreement (containing no exceptions or exclusions from the scope of
its coverage). To the Knowledge of Seller, none of those current or former
employees, consultants or other independent contractors has violated any of
those Contracts.

Section 4.19.4    The Acquired Companies use commercially reasonable efforts to
maintain and protect the Intellectual Property owned by them that is material to
the businesses of the Acquired Companies.

Section 4.20    Agreements with Regulatory Agencies. Except as is not material,
neither the Company nor any Company Subsidiary, and none of Seller with respect
to the business of the Acquired Companies, is subject to any cease-and-desist or
other order or enforcement action issued by, or is a party to any written
agreement, consent agreement or memorandum of understanding with, or is a party
to any commitment letter or similar undertaking to, or is subject to any order
or directive by, or since five (5) years prior to the First Closing and two
(2) years prior to the Second Closing and Third Closings, respectively, has been
ordered to pay any civil penalty by, or is a recipient of any supervisory letter
from, or has outstanding any board resolutions adopted at the request or
suggestion of any Governmental Entity that restricts the conduct of its business
or that relates to its capital adequacy, its ability to pay dividends, its
credit or risk management policies, its management or its business (each,
whether or not set forth in the Seller’s Disclosure Schedule, a “Company
Regulatory Agreement”), nor has the Company nor any of the Company Subsidiaries
been advised since five (5) years prior to the First Closing and two (2) years
prior to the Second Closing and Third Closings, respectively, by any
Governmental Entity that it is considering issuing or requiring any such Company
Regulatory Agreement.

Section 4.21    Investment Securities. Except as would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect,
(a) each of the Company and the Company Subsidiaries has good and marketable
title to all securities held by it (except securities sold under repurchase
agreements or held in any fiduciary or agency capacity) free and clear of any
Lien, except to the extent such securities are pledged in the Ordinary Course of
Business consistent with prudent business practices to secure obligations of the
Company or any of the Company Subsidiaries and except for such defects in title
or Liens that would not be material to the Company and the Company Subsidiaries
and (b) such securities are valued on the books of the Company and its
Subsidiaries in accordance with GAAP.

Section 4.22    Real Property and Assets.

Section 4.22.1    Except as set forth in Section 4.22 of Exhibit C Seller’s
Disclosure Schedule, the personal property of the Acquired Companies will, as of
the Closing Date, constitute all of the personal property required to conduct
the Acquired Companies’ businesses in all material respects as conducted on the
date hereof. Each Acquired Company has good and marketable title to, or in the
case of leased assets, valid leasehold interests in, all of its assets, free and
clear of any Liens except Permitted Liens.

 

18



--------------------------------------------------------------------------------

Section 4.22.2    Each Acquired Company’s personal property and the structural
elements of the Leased Real Property are in all material respects in good
operating condition and repair, ordinary wear and tear and deferred maintenance
excepted.

Section 4.23    Taxes. Except as set forth on Section 4.23 of Exhibit C Seller’s
Disclosure Schedule:

Section 4.23.1    All Income Tax and other material Tax Returns required to be
filed either separately or as a member of an Affiliated Group by or with respect
to the Company and the Company Subsidiaries have been timely filed (taking into
account applicable extensions of time to file) with the appropriate Governmental
Entity and all such Tax Returns are complete and accurate in all respects. All
Taxes due and owing (whether or not shown or required to be shown on any Tax
Returns) have been paid.

Section 4.23.2    All material Taxes required to be withheld by the Company and
the Company Subsidiaries have been withheld and, to the extent required by Law,
timely paid to the appropriate Governmental Entity.

Section 4.23.3    No deficiency for any amount of Taxes has been proposed,
asserted or assessed in writing by any Governmental Entity against any of the
Company or the Company Subsidiaries that remains unpaid, except for deficiencies
that are being contested in good faith by appropriate proceedings and for which
adequate reserves has been taken. There are no ongoing or pending audits,
examinations or other administrative or judicial proceedings with respect to any
Taxes of the Company or the Company Subsidiaries. There are no waivers or
extensions of any statute of limitations currently in effect with respect to
Taxes of the Company or the Company Subsidiaries.

Section 4.23.4    There are no material Liens for Taxes (other than for current
Taxes not yet due and payable) upon the assets of the Company or the Company
Subsidiaries.

Section 4.23.5    None of the Company or the Company Subsidiaries is a party to
or has any obligation under any Tax sharing, Tax indemnity, Tax allocation or
similar agreement or arrangement.

Section 4.23.6    No claim has been made by an authority in a jurisdiction where
the Company or any Company Subsidiaries do not file Tax Returns that they are or
may be subject to taxation by that jurisdiction.

Section 4.23.7    The Seller has made available to the Buyer correct and
complete copies of all applicable income Tax Returns, examination reports, and
statements of deficiencies assessed against or agreed to by the Company or any
Company Subsidiaries filed or received since December 31, 2011.

 

19



--------------------------------------------------------------------------------

Section 4.23.8    Neither the Company or any Company Subsidiaries are a party to
any agreement, contract, arrangement or plan that has resulted or would result,
separately or in the aggregate, in the payment of any “excess parachute payment”
within the meaning of Code §280G (or any corresponding provision of state, local
or foreign Tax law). The Seller is a United States person as defined in Code §
7701(a)(30). The Company and each Company Subsidiary has disclosed on its
federal income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of Code
§6662. Neither the Company nor any Company Subsidiary (a) has been a member of
an Affiliated Group filing a combined, consolidated, or unitary Tax Return
(other than a group the common parent of which was the Seller) or (b) has any
liability for the Taxes of any Person (other than the Company or any Company
Subsidiary) under Treasury Regulation §1.1502-6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise. Neither the Company nor any Company Subsidiary has ever been, nor
will they be at a Closing, a United States Real Property Holding Corporation
within the meaning of Code §897(c)(2) during the applicable period specified in
Code §897(c)(1)(A)(ii).

Section 4.23.9    The unpaid Taxes of the Company and its Subsidiaries (a) did
not, as of the date of the immediately preceding Interim Financial Statements,
exceed the reserve for Tax Liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the immediately preceding Interim Financial Statements (rather
than in any notes thereto) and (b) do not exceed that reserve as adjusted for
the passage of time through the immediately preceding Closing Date in accordance
with the past custom and practice of the Company and the Company Subsidiaries in
filing their Tax Returns. Since the date of the immediately preceding Interim
Financial Statements, neither the Company nor any Company Subsidiary has
incurred any liability for Taxes outside the ordinary course of business.

Section 4.23.10    Neither the Company nor any Company Subsidiary will be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the relevant Closing Date as a result of any: (a) change in method of accounting
for a taxable period ending on or prior to the Closing Date; (b) “closing
agreement” as described in Code §7121 (or any corresponding or similar provision
of state, local or foreign income Tax law) executed on or prior to the Closing
Date; (c) intercompany transactions occurring at or prior to a Closing or any
excess loss account in existence at a Closing described in Treasury Regulations
under Code §1502 (or any corresponding or similar provision of state, local or
foreign income Tax law); (d) installment sale or open transaction disposition
made on or prior to a relevant Closing Date; or (e) prepaid amount received on
or prior to a relevant Closing Date.

Section 4.23.11    Neither the Company nor any Company Subsidiary has
distributed stock of another person, or has had its stock distributed by another
person, in a transaction that was purported or intended to be governed in whole
or in part by Code §355 or §361.

Section 4.23.12    Neither the Company nor any Company Subsidiary are, nor at
any time have been, subject to (i) the dual consolidated loss provisions of
Section 1503(d) of the Code, (ii) the overall foreign loss provisions of Section
904(f) of the Code or (iii) the recharacterization provisions of Section
952(c)(2) of the Code.

Section 4.23.13    Neither the Company nor any Company Subsidiary has entered
into any “reportable transaction” as defined in Treasury Regulation 1.6011-4.

Section 4.23.14    Neither the Company nor any Company Subsidiary has agreed,
and is not required, to make, any adjustment under section 481(a) of the Code,
and no Governmental Entity has proposed in writing any such adjustment or change
in accounting method.

Section 4.23.15    Buyers shall not be liable or responsible for any Taxes of
the Seller with respect to the Purchased Common Stock.

 

20



--------------------------------------------------------------------------------

Section 4.24    Certain Business Relationships With Affiliates. Except as set
forth in Section 4.22 of Exhibit C Seller’s Disclosure Schedule, (a) no Acquired
Company is, or has in the two (2) years prior to a Closing been, a party to any
contract with any Seller or any of Seller’s affiliates, or any current director,
officer or employee of any of the Acquired Companies, (b) none of the current
directors, officers of employees of the Acquired Companies is, or has in the two
(2) years prior to a Closing been, a party to any contract with a Seller or any
Seller’s affiliates (except for the Acquired Companies), (c) neither Seller nor
any of their affiliates (except for the Acquired Companies) provide material
services to any Acquired Company or (d) none of the Acquired Companies provides
material services to Seller or any of their affiliates.

Section 4.25    Investment Advisor and Broker Dealer. No Acquired Company is an
investment advisor or broker dealer.

Section 4.26    Insurance. All insurance policies of the Acquired Companies have
been and are in full force and effect, all insurance premiums due thereon have
been paid in full when due, and no notice of cancellation or termination has
been issued or received by any of the Acquired Companies. Excluding insurance
policies that have expired and been replaced in the Ordinary Course of Business,
no insurance policy has been canceled within two (2) years of a Closing and, to
the Knowledge of Seller no threat has been made to cancel, or to materially
increase the premium with respect to, any insurance policy of any of the
Acquired Companies during such period.

Section 4.27    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or based upon arrangements made by
or on behalf of Seller or the Acquired Companies.

Section 4.28    Capital Reserves. The Company has the Required Minimum Capital
Reserves in the accounts of the Company.

Section 4.29    Indebtedness. Prior to the First Closing, the only liabilities
the Company has are listed on the financial statements provided for closing.

Section 4.30    Rights of First Refusal and Company Consent. Prior to each
Closing, Seller shall have received written waivers of any rights of first
refusal with respect to or rights to purchase Seller’s Stock. Seller shall have
received any consents of the Company that may be required, if any.

Section 4.31    Purchase of Other Stockholders’ Equity. Prior to the First
Closing, Seller shall have entered into transactions to purchase all of the
capital stock of the Company that any other stockholders of the Company hold or
own in the Company.

Section 4.32    Disclosure. No representation or warranty of Seller in this
Agreement and no statement in the Seller’s Disclosure Schedule contains any
material untrue statement or omits to state a material fact necessary to make
the statements herein or therein, in light of the circumstances in which they
were made, not misleading. No notice given by Seller pursuant to Section 6.4
will contain any untrue statement or omit to state a material fact necessary to
make the statements therein or in this Agreement, in light of the circumstances
in which they were made, not misleading. Seller has no Knowledge of any fact or
circumstance that has specific application to any Acquired Company (other than
general economic or industry conditions) that could constitute a Material
Adverse Effect that has not been set forth in this Agreement or the Seller’s
Disclosure Schedule.

 

21



--------------------------------------------------------------------------------

Article V

Representations and Warranties of Buyer

Except as set forth in the Disclosure Schedule delivered by Buyer to Seller
concurrently with the execution of this Agreement and dated as of the date of
this Agreement (the “Buyer Disclosure Schedule”) (it being agreed that any
matter disclosed pursuant to any section of the Buyer Disclosure Schedule shall
be deemed disclosed for purposes of any other section of the Buyer Disclosure
Schedule to the extent the applicability of the disclosure to such section is
reasonably apparent), Buyer hereby represents and warrants to Seller as of the
date hereof and as of each Closing Date as follows:

Section 5.1     Organization and Qualification. Buyer is a bank holding company
duly organized, validly existing and in good standing under the laws of Guam.
Buyer has the requisite power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted. Buyer is
duly qualified or licensed to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification, licensing or good
standing necessary, except for such failures to be so qualified, licensed or in
good standing that would not reasonably be expected to have a Material Adverse
Effect.

Section 5.2     Authority; Enforceability. Buyer has the requisite corporate
power and authority to execute and deliver this Agreement and the Ancillary
Stockholders’ Agreement, to perform its obligations hereunder and under each
such Ancillary Stockholders’ Agreement and to consummate the transactions
contemplated by this Agreement that are to be consummated by Buyer. The
execution and delivery of this Agreement and the Ancillary Stockholders’
Agreement by Buyer and the consummation by Buyer of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, and no other corporate proceeding on the part of Buyer is
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Buyer and, assuming due authorization, execution and delivery by Seller,
constitutes a legally valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, preference, fraudulent transfer,
moratorium or other similar Laws relating to or affecting the rights and
remedies of creditors and by general principles of equity. Upon the execution
and delivery by Buyer of the Ancillary Stockholders’ Agreement, the Ancillary
Stockholders’ Agreement will, assuming due authorization, execution and delivery
by Seller, constitute legally valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
preference, fraudulent transfer, moratorium or other similar Laws relating to or
affecting the rights and remedies of creditors and by general principles of
equity.

Section 5.3     No Conflict; Required Filings and Consents.

Section 5.3.1    The execution and delivery of this Agreement does not, and the
performance of this Agreement and the consummation of the transactions
contemplated hereby, by Buyer will not, (a) conflict with or violate any
provision of Buyer’s organizational and governing documents (b) assuming that
all consents, approvals, authorizations and permits described in Section 5.3.2
have been obtained and all filings and notifications described in Section 5.3.2
have been made and any waiting periods thereunder have terminated or expired,
conflict with or violate any Law applicable to Buyer or by which any property or
asset of Buyer is bound or (c) require any consent or approval under, result in
any breach of, or any loss of or any benefit under, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any right of termination, acceleration or cancellation
of, or result in the creation of a Lien or other encumbrance on any property or
asset of Buyer pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, permit or other legally binding obligation to which Buyer is
party.

 

22



--------------------------------------------------------------------------------

Section 5.3.2    The execution and delivery of this Agreement by Buyer does not,
and the performance of this Agreement by Buyer will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity, except as may be set forth on Section 5.3.2 of the Buyer
Disclosure Schedule.

Section 5.4     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or based upon arrangements made by
or on behalf of Buyer or any affiliate of Buyer.

Section 5.5     Financing. Buyer will have available to it at each Closing on an
unconditional basis, all funds necessary to consummate the transactions
contemplated hereby and to perform its obligations hereunder.

Section 5.6    Securities. Buyer hereby acknowledges that the Company’s Common
Stock are not registered under the Securities Act of 1933, as amended, or
registered or qualified for sale under any applicable securities Law of the
United States or any other country or any state or province of the United States
or any other country and cannot be resold without registration thereunder or
exemption therefrom. Buyer has sufficient knowledge and experience in financial
and business matters to enable it to evaluate the risks of investment in the
Company’s Common Stock and has the ability to bear the economic risks of such
investment.

Article VI

Covenants

Section 6.1    Cooperation; Consents. Seller shall cause the Acquired Companies
to and Buyer shall do all things reasonably practicable and use commercially
reasonable efforts to fulfill the conditions precedent to the other Party’s
obligations under this Agreement; provided, that neither Buyer, Seller nor the
Acquired Companies shall be required to make or cause to be made any payment to
any third party to secure any Seller Consents. Without limiting the generality
of the foregoing, the Parties shall cooperate with, and do all things reasonably
requested to assist, one another: (a) in the prompt preparation and filing of
any filings required by Law; (b) in determining whether action by or in respect
of, or filing with, any Governmental Entity is required, proper or advisable or
any actions, Seller Consents or waivers are required to be obtained from persons
to any Material Contract, in connection with the transactions contemplated by
this Agreement; and (c) in seeking to obtain any such actions, Seller Consents
or waivers or to make any such filings in a timely fashion. The Parties shall
keep each other apprised of the status of any communications with, and any
inquiries or requests for additional information from any other applicable
Governmental Entity and shall comply promptly with any such inquiry or request
and shall promptly provide any supplemental information requested in connection
with the filings made hereunder pursuant to applicable Law. Any such
supplemental information shall be in substantial compliance with the
requirements of the applicable Law. Each Party shall use its commercially
reasonable efforts to obtain expiration or termination of the waiting period
under Law or any Seller Consent required under such other applicable Law for the
consummation of the transactions contemplated by this Agreement; provided,
however, that Seller and Buyer acknowledge and agree that “commercially
reasonable efforts” shall in no event include the sale of any assets or
divestitures by Seller or Buyer. Filing fees required in connection with any
filings and fees required to be paid to any other Governmental Entity shall be
borne by Seller. All other fees, expenses and disbursements incurred in
connection with the matters referred to in this Section 6.1 shall be borne by
Seller. In carrying out their obligations under this Section 6.1, each of the
Parties shall keep the other Party fully informed of all communications with any
Governmental Entity and shall not submit or otherwise provide any information to
such Governmental Entity without first having provided a reasonable opportunity
to the other Party to comment upon such information and to participate in any
meetings, telephone calls or other communications with such Governmental Entity.

 

23



--------------------------------------------------------------------------------

Section 6.2    Access. Subject to the terms of the Confidentiality Agreement,
after receiving written request from Buyer, Seller shall cause the Acquired
Companies to afford Buyer reasonable access, at reasonable times during normal
business hours, to the personnel, premises, properties, books and records, and
other documents and financing, operating and other data of the Company and
Company Subsidiaries that Buyer may reasonably request; provided, however, that
(a) any such access shall be conducted in such a manner as not to interfere
unreasonably with the operation of the business conducted by the Company or any
Company Subsidiary; and (b) neither Seller nor the Company shall be required to
(or cause any Company Subsidiary to) confer, afford such access or furnish such
copies or other information to the extent that doing so would result in the loss
of attorney-client privilege (provided, that the Company shall use its
reasonable efforts to allow for such access or disclosure in a manner that does
not result in a loss of attorney-client privilege).

Section 6.3    Public Announcements; Confidentiality.

Section 6.3.1    The Parties shall consult with each other before issuing any
press release or otherwise making any public statements with respect to this
Agreement or the transactions contemplated by this Agreement and, except as may
be required by applicable Law or any securities exchange on which the securities
of a Party or an affiliate are listed, neither Party shall issue any such press
release or make any such public statement without the prior written approval of
the other Party (which approval will not be unreasonably withheld, delayed or
conditioned). Notwithstanding the foregoing or any contrary term contained in
the Confidentiality Agreement, except as may be required by applicable Law or
any securities exchange on which the securities of a Party or an affiliate are
listed and except as provided in Section 6.3.2, neither Party shall disclose the
terms of this Agreement without the prior written approval of the other Party
(which approval will not be unreasonably withheld, delayed or conditioned).

Section 6.3.2    A Party may disclose the terms of this Agreement without the
prior written approval of the other Party to (a) its respective affiliates and
its and their respective directors, officers, employees, agents, consultants and
other advisors and representatives, (b) in the case of Buyer only, to providers
or proposed providers of debt or equity financing in connection with any
financing of the transactions contemplated by this Agreement, and the respective
directors, officers, employees, agents, consultants and other advisors and
representatives of such financing providers and proposed financing providers, in
the case of (a) and (b) in each case to the extent reasonably required to
facilitate the negotiation, execution, delivery or performance of this Agreement
and the Ancillary Stockholders’ Agreement or the financing of the transactions
contemplated by this Agreement (the persons set forth in (a) and (b) being,
collectively, the “Restricted Persons”), and (c) in the case of Buyer only, any
subsequent acquirer or proposed acquirer of the issued share capital of Buyer or
of all or substantially all of the businesses of Buyer. Each Party will advise
its respective Restricted Persons with respect to the confidentiality
obligations under this Section 6.3 and will be responsible for any breach or
violation of such obligations by its Restricted Persons.

Section 6.3.3    From and after each Closing, Seller will, and will cause each
of its Restricted Persons to, maintain the confidentiality of, and not use for
their own benefit or the benefit of any other person, the Confidential
Information, except as may be required by applicable Law or any securities
exchange on which the securities of Seller or any of its Restricted Persons are
listed.

 

24



--------------------------------------------------------------------------------

Section 6.3.4    If a party or any of its respective Restricted Persons become
compelled by applicable Law to make any disclosure that is prohibited or
otherwise restricted by this Agreement, then such party will (a) give the other
party immediate written notice of such requirement, (b) consult with and assist
the other party in obtaining an injunction or other appropriate remedy to
prevent such disclosure and (c) use its commercially reasonable efforts to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded to any information so disclosed. Subject to the
previous sentence, the disclosing party or such Restricted Persons may make only
such disclosure that, in the written opinion of its counsel, in form and
substance reasonably acceptable to the other party, it is legally compelled or
otherwise required to make to avoid standing liable for contempt or suffering
other material penalty.

Section 6.4    Notice of Certain Matters. From the date hereof and on each
October 1 and April 1 through the Third Closing, each Party (the “Disclosing
Party”), upon obtaining knowledge of such matter, shall promptly give notice to
the other Party of (a) the occurrence, or failure to occur of any event which
occurrence or failure would be likely to cause any representation or warranty of
the Disclosing Party contained in this Agreement to be untrue or inaccurate in a
manner reasonably likely to result in the failure of a condition set forth in
Article VII, and (b) any failure of the Disclosing Party to comply with or
satisfy any covenant or agreement to be complied with or satisfied by it under
this Agreement in a manner reasonably likely to result in the failure of a
condition set forth in Article VII. From time to time prior to the Closing,
Seller shall have the right to supplement or amend the Seller’s Disclosure
Schedule with respect to any event or matter arising or occurring after the date
of this Agreement (the “Supplemental Disclosures”). In any such event, unless
this Agreement is terminated pursuant to Article VIII prior to the Closing, each
Supplemental Disclosure shall be deemed to have modified and qualified the
representations and/or warranties made by Seller, insofar only as such
representations and/or warranties are made as of the relevant Closing Date. No
Supplemental Disclosure or other notice under this Section 6.4 shall be
effective to modify or qualify any representation and/or warranty made by Seller
as of the date of this Agreement or any preceding Closing Date and the rights of
Buyer in respect of such representations and/or warranties shall survive the
relevant Closing. Notwithstanding the foregoing, no notice under this
Section 6.4 shall be deemed to have modified any representation and/or warranty
or cured any breach of covenant for purposes of determining the satisfaction of
the conditions set forth in Article VII or a Party’s right to terminate this
Agreement pursuant to Article VIII.

Section 6.5    Investigation by Buyer. Seller acknowledge that Buyer has entered
into this Agreement on the basis of and in reliance upon the representations and
warranties made by Seller in this Agreement and has been induced by them to
enter into this Agreement. None of the representations and warranties made by
Seller in this Agreement shall be deemed in any way modified or discharged by
reason of any review, analysis, investigation or inquiry made or to be made by
or on behalf of Buyer.

Section 6.6    ASC Philippines. Seller shall bear and pay all costs associated
with dissolution and liquidation of ASC Philippines.

Article VII

Closing Conditions

Section 7.1    Conditions to Obligations of Each Party Under This Agreement. The
respective obligations of each Party to consummate the transactions contemplated
by this Agreement shall be subject to the satisfaction at or prior to each
Closing of the following conditions, any or all of which may be waived, in whole
or in part, to the extent permitted by Section 11.14 and applicable Law:

 

25



--------------------------------------------------------------------------------

Section 7.1.1    No Order. No court of competent jurisdiction or other
Governmental Entity shall have enacted, issued, promulgated, enforced or entered
any Law, order, decree, judgment, injunction or other ruling (whether temporary,
preliminary or permanent), and there must not have been commenced or threatened
any proceeding, in each case that prevents or prohibits, or could prevent or
prohibit, consummation of the transactions contemplated by this Agreement;
provided, however, that the condition in this Section 7.1.1 shall not be
available to any Party whose failure to fulfill its obligations pursuant to
Section 6.1 has been the primary cause of, or has primarily resulted in, such
order, decree, judgment, injunction or other ruling.

Section 7.1.2    Governmental Approvals. All actions by or in respect of or
filings with any Governmental Entity required to permit the consummation of a
Closing, if any, shall have been obtained, and all filings required by Law shall
have been made and any required waiting period thereunder shall have expired or
been earlier terminated.

Section 7.2    Additional Conditions to Obligations of Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement are also
subject to the satisfaction at or prior to each Closing of the following
conditions, any or all of which may be waived by Buyer, in whole or in part, to
the extent permitted by Section 11.14 and applicable Law:

Section 7.2.1    Representations and Warranties. Each of the representations and
warranties of Seller set forth in this Agreement shall be true and correct at
and as of the date of this Agreement and at and as of each Closing Date in all
respects. Buyer shall have received a certificate of Seller, executed by a duly
authorized officer of Seller, to that effect.

Section 7.2.2    Agreements and Covenants. Seller shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it at or prior to the
Closing. Buyer shall have received a certificate of Seller to that effect.

Section 7.2.3    Authorizing Resolutions. If any Seller is an entity, such
Seller shall have delivered to Buyer a certified copy of the minutes of a duly
convened and held meeting of the directors, managers or similar authority of
such Seller or a duly constituted committee of that board resolving to approve
and effect the transactions contemplated by this Agreement.

Section 7.2.4    Board Approval. Prior to each Closing, Buyer shall receive the
approval of the board of the directors of the Buyer approving the transactions
contemplated by this Agreement to take place at each Closing.

Section 7.2.5    Consents. Each of the consents listed in Section 7.2.5 of the
Seller’s Disclosure Schedule must have been obtained and must be in full force
and effect.

Section 7.2.6    No Material Adverse Effect. On each Closing Date, there must
not have been any Material Adverse Effect.

Section 7.2.7    Stockholders Agreement. A stockholders agreement duly executed
by the stockholders, including the Buyer, of the Company (“Stockholders
Agreement”), in accordance with the terms attached hereto as Exhibit “A”.

 

26



--------------------------------------------------------------------------------

Section 7.2.8    Indebtedness. All Indebtedness, other than trade credit arising
in the Ordinary Course of Business, of the Acquired Companies existing prior to
the First Closing has been and will be paid off and terminated.

Section 7.2.9    ASC Philippines. The Company shall have dissolved and
liquidated ASC Philippines, a wholly owned subsidiary of ASC, prior to the First
Closing. In addition, the Company shall have in place agreements that provides
that that the Seller shall bear all cost and expense associated with such
dissolution and liquidation, in Buyer’s sole discretion.

Section 7.2.10    Key Management. All key management, as determined by Buyer in
its sole discretion, shall be employed by the Company. Donald, Clark, Gabrielle
Bamba, Candy Okuhama and David John shall have entered into employment
agreements with the Company.

Section 7.2.11    Directors. Buyer shall nominate a member to the board of
directors of the Company to be appointed to the board of directors of the
Company concurrently with the First Closing.

Section 7.2.12    Due Diligence. Buyer has completed and is satisfied, in its
sole discretion, with its due diligence with the Company.

Section 7.2.13    Rights of First Refusal. Any rights of first refusal or
restrictions on transfer with respect to Seller’s Stock shall have been waived
and delivered to Buyer.

If the conditions in this Section 7.2 are not satisfied and the Second Closing
does not take place due to the failure of such conditions with respect to the
Second Closing, Buyer may still effectuate the transactions contemplated by the
Third Closing pursuant to the terms of this Agreement or elect to terminate this
Agreement pursuant to Article VIII.

Section 7.3    Additional Conditions to Obligations of Seller. The obligations
of Seller to consummate the transactions contemplated by this Agreement are also
subject to the satisfaction at or prior to each Closing of the following
conditions, any or all of which may be waived by Seller, in whole or in part, to
the extent permitted by Section 11.14 and applicable Law:

Section 7.3.1    Representations and Warranties. Each of the representations and
warranties of Buyer set forth in this Agreement shall be true and correct at and
as of the date of this Agreement and at and as of each Closing Date in all
respects. Seller shall have received a certificate of Buyer, executed by an
authorized officer of Buyer, to that effect.

Section 7.3.2    Agreements and Covenants. Buyer shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it at or prior to the
Closing. Seller shall have received a certificate of Buyer, executed by an
authorized officer of Buyer, to that effect.

Section 7.3.3    Closing Payments. Buyer shall have made (or shall have caused
to be made) the payments required to be made pursuant to Section 3.1.

Section 7.3.4    Stockholders Agreement. A Stockholders Agreement duly executed
by the stockholders, including the Seller, of the Company.

If the conditions in this Section 7.3 are not satisfied and the Second Closing
does not take place due to the failure of such conditions with respect to the
Second Closing, Seller may still effectuate the transactions contemplated by the
Third Closing pursuant to the terms of this Agreement or elect to terminate this
Agreement pursuant to Article VIII.

 

27



--------------------------------------------------------------------------------

Article VIII

Termination, Amendment and Waiver

Section 8.1    Termination. This Agreement may be terminated at any time prior
to the Third Closing by either the Seller or the Buyer, in their sole
discretion.

Section 8.2    Effect of Termination. In the event of termination of this
Agreement by either Seller or Buyer as provided in Section 8.1, this Agreement
shall forthwith become void and of no further force and effect whatsoever and
there shall be no liability or obligation on the part of Seller or Buyer or
their respective affiliates, subsidiaries or Representatives with respect to
this Agreement, except (a) with respect to Section 6.3, this Section 8.2 and
Article XI which shall survive any termination or expiration of this Agreement,
(b) with respect to any liabilities or damages incurred or suffered by a Party
as a result of the willful and material breach by the other Party of any of its
representations, warranties, covenants or other agreements set forth in this
Agreement or (c) with respect to any liabilities or damages incurred or suffered
by a Party as a breach by the other Party of any of its representations,
warranties, covenants or other agreements set forth in this Agreement with
respect to a Closing that was previously consummated. In addition, nothing in
this Section 8.1 shall limit or prohibit any Party from seeking, receiving and
enforcing specific performance pursuant to Section 11.12 of this Agreement

Article IX

Tax Matters

Section 9.1    Transfer Taxes. All Transfer Taxes shall be paid 50% by Buyer and
50% by Seller. Seller and Buyer shall cooperate in preparing and timely filing
all Tax Returns and other documentation relating to such Transfer Taxes as may
be required by applicable Law.

Article X

Indemnification

Section 10.1    Survival of Representations and Warranties and Covenants. To the
extent that the representations, warranties, agreements and covenants of the
Parties contained in this Agreement are to survive the Closing, they shall
survive for the applicable respective periods set forth in this Section 10.1
(each a “Survival Period”), and any and all claims and causes of action for
indemnification under this Article X arising out of the inaccuracy or breach of
any representation, warranty, agreement or covenant of a Party must be made
prior to the termination of the applicable Survival Period. The Parties agree
that all of the representations, warranties, agreements and covenants of the
Parties contained in this Agreement and any and all claims and causes of action
for indemnification under this Article X shall survive as follows:

Section 10.1.1    all representations and warranties of the Parties shall
survive until the date falling eighteen (18) months after a Closing Date;
provided, however, that (a) any Seller’s Title, Authorization and Brokers’
Warranty and representations and warranties set forth in Sections 4.23, 4.26 and
4.27 shall survive indefinitely, (b) any fraud or intentional misrepresentation
shall survive indefinitely and (c) the representations and warranties set forth
in Sections 4.12, 4.13, 4.16 and 4.21 shall survive until the expiration of the
applicable stature of limitations;

 

28



--------------------------------------------------------------------------------

Section 10.1.2    all covenants, agreements and obligations which by their terms
do not contemplate performance after a Closing, shall terminate at the
applicable Closing Date and shall not survive a Closing; and

Section 10.1.3    all covenants, agreements and obligations which by their terms
contemplate performance after a Closing and expire upon a date certain shall
survive until such date certain, and those which do not expire upon a date
certain shall survive a Closing in accordance with their terms indefinitely.

Notwithstanding the foregoing (a) any obligations to indemnify, defend and hold
harmless pursuant to Section 10.2 shall not terminate with respect to any item
as to which the Indemnified Party shall have, before the expiration of the
applicable Survival Period, previously made a claim by delivering a notice of
such claim (stating in reasonable detail, to the extent known by the Indemnified
Party, the basis of such claim) to the Indemnifying Party in accordance with
Section 10.3 and (b) this Section 10.1 shall not limit any covenant or agreement
of the Parties which contemplates performance after a Closing.

Section 10.2    Obligation to Indemnify.

Section 10.2.1    Subject to the limitations set forth in this Article X, if a
Closing occurs, Seller agree to jointly and severally indemnify, defend and hold
harmless Buyer and its directors, officers, employees, affiliates, successors,
permitted assigns, agents and representatives (collectively, the “Buyer
Indemnitee”), from and against all Losses resulting from:

Section 10.2.1.1    any inaccuracy in or breach of any of the representations
and warranties in Article IV;

Section 10.2.1.2    any breach of any of the covenants and agreements of Seller
contained in this Agreement,

Section 10.2.1.3    any cost and expense incurred by the Buyer or the Company
with respect to the dissolution or liquidation of ASC Philippines; and

Section 10.2.1.4    any proceedings, demands or assessment incidental to any of
the matters set forth in Sections 10.2.1.1 or 10.2.1.2 above.

For purposes of this Section 10.2.1, any inaccuracy in, or breach of any
representation or warranty, or nonfulfillment, nonperformance or other breach of
any covenant or agreement by Seller, and the amount of any Losses associated
therewith, will be determined without regard to any materiality, material
adverse effect or similar qualification.

Section 10.2.2    Subject to the limitations set forth in this Article X, if the
Closing occurs, Buyer agrees to indemnify, defend and hold harmless Seller and
its stockholders, directors, officers, employees, affiliates, heirs, successors,
permitted assigns, agents and representatives (collectively, the “Seller
Indemnitee”), from and against all Losses resulting from:

Section 10.2.2.1    any inaccuracy in or breach of any of the representations
and warranties contained in Article V;

Section 10.2.2.2    any breach of any of the covenants and agreements of Buyer
contained in this Agreement; and

 

29



--------------------------------------------------------------------------------

Section 10.2.2.3    any proceedings, demands or assessment incidental to any of
the matters set forth in Sections 10.2.2.1 or 10.2.2.2 above.

For purposes of this Section 10.2.2, any inaccuracy in, or breach of any
representation or warranty, or nonfulfillment, nonperformance or other breach of
any covenant or agreement by Buyer, and the amount of any Losses associated
therewith, will be determined without regard to any materiality, material
adverse effect or similar qualification.

Section 10.2.3

(a)    The Buyer Indemnitee shall be indemnified pursuant to Sections 10.2.1.1
to the extent that the aggregate Losses incurred by the Buyer Indemnitee in
connection with such clause exceeds $10,000 (the “Buyer Indemnification
Deductible”) and, in such event, indemnification shall be made by Seller only to
the extent of such excess, except with respect to indemnification claims related
to (i) Seller’s Title, Authorization and Brokers’ Warranty, (ii) any fraud or
intentional misrepresentation and (iii) the representations and warranties set
forth in Sections 4.6, 4.19, 4.21, 4.23, 4.26 and 4.27 each of which shall not
be subject to the Buyer Indemnification Deductible.

(b)    The aggregate cumulative and total amount for which Seller shall be
liable under Sections 10.2.1.1 shall in no event exceed the Purchase Price,
except with respect to indemnification claims related to (i) Buyer Title,
Authorization and Brokers’ Warranty and (ii) any fraud or intentional
misrepresentation which shall not have any limit.

Section 10.2.4

(a)    The Seller Indemnitee shall be indemnified pursuant to Sections 10.2.2.1
to the extent that the aggregate Losses incurred by the Seller Indemnitee in
connection with such clause exceeds $10,000 (“Seller Indemnification
Deductible”) and, in such event, indemnification shall be made by Buyer only to
the extent of such excess, except with respect to indemnification claims related
to (i) Seller’s Title, Authorization and Brokers’ Warranty, (ii) any fraud or
intentional misrepresentation and (iii) the representations and warranties set
forth in any Buyer Title, Authorization and Brokers’ Warranty, each of which
shall not be subject to the Seller Indemnification Deductible.

(b)    The aggregate cumulative and total amount for which Buyer shall be liable
under Sections 10.2.2.1 shall in no event exceed the Purchase Price.

Section 10.2.5    Notwithstanding anything herein to the contrary, no person
shall, in any event, be liable under this Article X to any other person for, and
the term “Losses” shall not include, any punitive damages of such other person
relating to the breach or alleged breach hereof; provided, however, this
Section 10.2.5 does not limit the right of the Buyer Indemnitee or Seller
Indemnitee (as the case may be) to obtain indemnity hereunder to the extent that
claims of third persons, for which the Buyer Indemnitee or Seller Indemnitee (as
the case may be) is otherwise entitled to indemnity under this Article X, have
been resolved by judgment, settlement or other obligation to pay any of the
types of damages listed in the first part of this sentence

Section 10.2.6    No Party shall be entitled to indemnification under this
Article X for any Losses with respect to any covenant or condition waived by the
other Party on or prior to the Closing.

 

30



--------------------------------------------------------------------------------

Section 10.2.7    The amount of any Losses under Article X sustained by a Buyer
Indemnitee or a Seller Indemnitee shall be reduced by any amount received by
such Buyer Indemnitee or Seller Indemnitee with respect thereto under any
insurance coverage or from any other person, and by the amount of any Tax
benefit actually recognized within two (2) years of an applicable Closing Date
by the Indemnified Party with respect to the Loss. If a Buyer Indemnitee or
Seller Indemnitee recognizes a Tax benefit or receives an amount under insurance
coverage or from such other person with respect to Losses sustained at any time
subsequent to any indemnification payment pursuant to this Article X, then such
Buyer Indemnitee or Seller Indemnitee shall promptly reimburse the applicable
Indemnifying Party for any payment made or expense incurred by such Indemnifying
Party in connection with providing such indemnification up to such amount
realized or received by the Buyer Indemnitee or Seller Indemnitee, as applicable
(less any reasonable costs of recovery in respect thereof).

Section 10.2.8    Neither Seller, on the one hand, nor Buyer, on the other hand,
shall have any right to set-off any Losses under this Article X against any
payments to be made by such Party pursuant to this Agreement or any other
agreement among the Parties.

Section 10.3    Claims Notice. In the event that either a Buyer Indemnitee or a
Seller Indemnitee wishes to assert a claim for indemnification hereunder, such
Party seeking indemnification (the “Indemnified Party”) shall deliver written
notice (a “Claims Notice”) to the other Party (the “Indemnifying Party”),
specifying the facts constituting the basis for, and the amount (if known) of,
the claim asserted.

Section 10.4    Right to Contest Claims of Third Parties.

Section 10.4.1    The Indemnifying Party shall have the right, but not the
obligation, upon written notice to be provided to the Indemnified Party within
thirty (30) after the Indemnifying Party’s receipt of the relevant Claims
Notice, to investigate, contest, assume the defense of or settle any claim or
demand made, or any action, proceeding or investigation instituted, by any
person not a party to this Agreement (a “Third Party Claimant”) that may result
in a Loss with respect to which the Indemnified Party would be entitled to
indemnification pursuant to this Article X (a “Third Party Claim”); provided,
that the Indemnifying Party (a) acknowledges in writing to the Indemnified Party
that any Losses that may be assessed in connection with the Third Party Claim
constitute Losses for which the Indemnified Party will be indemnified pursuant
to this Article X without contest or objection, and (b) appoints counsel for the
defense of the Third Party Claim reasonably satisfactory to the Indemnified
Party; provided further, that the Indemnified Party may, at its option and at
its own expense, participate in the investigation, contesting, defense or
settlement of any such Third Party Claim through Representatives and counsel of
its own choosing, cost and expense; and provided further, that the Indemnifying
Party shall not settle any Third Party Claim unless (i) such settlement is on
exclusively monetary terms, or (ii) the Indemnified Party shall have consented
to the terms of such settlement, which consent shall not be unreasonably
withheld or delayed. The Indemnified Party will have no Liability with respect
to any compromise or settlement of, or the entry of any judgment arising from,
any settlement effected without its consent. If requested by the Indemnifying
Party, the Indemnified Party will cooperate with the Indemnifying Party and its
counsel in contesting any Third Party Claim or, if appropriate and related to
the Third Party Claim in question, in making at the sole cost and expense of the
Indemnifying Party any counterclaim against the Third Party Claimant, or any
cross complaint against any person. The Indemnifying Party shall be liable for
the fees and expenses of counsel employed by the Indemnified Party for any
period during which the Indemnifying Party has failed to assume the defense
thereof (other than during the period prior to the time the Indemnified Party
shall have given notice of the Third Party Claim as provided above). Provided
the Indemnifying Party shall have assumed the defense of such Third Party Claim,
the Indemnified Party shall not settle, compromise or pay any Third Party Claim
for which it seeks indemnification hereunder without the prior written consent
of the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed. If the Indemnified Party is controlling the defense of a Third Party
Claim, the Indemnified Party has the right in good faith to settle, compromise
or pay any Third Party Claim for which it seeks indemnification hereunder
without prior notice to or consent of the Indemnifying Party.

 

31



--------------------------------------------------------------------------------

Section 10.4.2    The Indemnifying Party shall be entitled to participate in
(but not to control) the defense of any Third Party Claim which it has not
elected to assume the defense of with its own counsel and at its own expense.

Section 10.4.3    Notwithstanding the foregoing, in no event may the
Indemnifying Party assume, maintain control of or participate in the defense of
any Third Party Claim involving criminal liability, Taxes or in which any relief
other than monetary damages is sought against the Indemnified Party.

Section 10.5    Indemnification Payments. Any payment under this Article X shall
be treated as an adjustment to the Purchase Price for all Tax purposes unless
otherwise required by applicable Tax Law and shall be made by wire transfer of
immediately available funds to such account or accounts as the Indemnified Party
shall designate to the Indemnifying Party in writing. Any indemnification of a
Buyer Indemnitee pursuant to this Article X will be jointly and severally
satisfied directly by Seller.

Section 10.6    Exclusive Remedy. Following the Closing, except as otherwise set
forth in this Agreement, the indemnities provided for in this Article X shall be
the exclusive remedies of the Parties and their respective officers, directors,
employees, affiliates, agents, representatives, successors and permitted assigns
for any breach of or inaccuracy in any representation or warranty, any breach,
non-fulfillment or default in the performance of any of the covenants or
agreements contained in this Agreement, and the Parties shall not be entitled to
rescission of this Agreement or to any further contract, tort or indemnification
rights or claims of any nature whatsoever in respect thereof, all of which the
Parties hereby waive. Notwithstanding the foregoing, the parties shall have, in
addition, to the indemnities provided for in this Article X, such equitable
remedies to which such parties may be otherwise entitled, including without
limitation the ability to apply to any court of competent jurisdiction for
specific performance or injunctive relief.

Article XI

Miscellaneous and General Provisions

Section 11.1    Fees and Expenses. Subject to Section 8.2 of this Agreement, all
costs and expenses incurred by the Parties hereto in connection with this
Agreement shall be borne solely and entirely by the Party which has incurred the
same.

Section 11.2    Notices. Any notices or other communications required or
permitted under, or otherwise in connection with this Agreement, shall be in
writing and shall be deemed to have been duly given when delivered in person or
upon electronic confirmation of receipt when transmitted by facsimile
transmission (but only if followed by transmittal by national overnight courier
or hand for delivery on the next Business Day) or on receipt after dispatch by
registered or certified mail, postage prepaid, addressed, or on the next
Business Day if transmitted by national overnight courier, in each case as
follows:

 

32



--------------------------------------------------------------------------------

If to Seller, addressed Seller at:

David J. John

120 Father Duenas Avenue, Suite 110

Hagatna, Guam 96910

Tel: (671) 477-2724

E-Mail: David.John@ASCTrust.com

with a copy to:

Dooley Roberts & Fowler LLP

Suite 201, Orlean Pacific Plaza

866 South Marine Corp. Drive

Tamuning, Guam 96913

Tel: (671) 646-1222

Fax: (671) 646-1223

E-Mail: dooley@guamlawoffice.com

Attention: David Dooley

If to Buyer, addressed to it at:

BankGuam Holding Company

Attn: Lourdes A. Leon Guerrero and Danilo M. Rapadas

111 W. Chalan Santo Papa

Hagatna, Guam 96910

Tel: (671) 472-5300

E-Mail: drapadas@bankguam.com

with a copy to:

Clark Hill PLC

150 North Michigan Ave.

Chicago, Illinois, 60601

Tel: (312) 985-5900

Fax: (312) 985-5999

E-Mail: tsouthwell@clarkhill.com and tbrooks@clarkhill.com

Attention: Todd R. Southwell and Thomas A. Brooks

Section 11.3    Headings. Section headings herein are established for
convenience of reference only and shall not be control or affect the meaning,
interpretation or construction of this Agreement.

Section 11.4    Severability. If any provision of this Agreement, as applied to
any part or to any circumstances, shall be adjudged by a court to be void,
invalid or unenforceable, the same shall in no way affect any other provision of
this Agreement, the application of such provision in any other circumstance or
the validity or enforceability of this Agreement.

Section 11.5    Entire Agreement. This Agreement and the Exhibits hereto and all
documents delivered pursuant hereto constitute the final, entire, complete and
exclusive agreement between the parties hereto pertaining to the subject matter
hereof and expressly supersede any and all prior written and oral agreements and
understandings between the parties hereto with respect to the subject matter
hereof and thereof.

 

33



--------------------------------------------------------------------------------

Section 11.6    Assignment. Neither Party hereto may assign any of his
respective duties or obligations under this Agreement without the express
written consent of the other Party; except that Buyer may, without the consent
of Seller but after providing notice to Seller, assign any of its rights and
delegate any of its obligations under this Agreement to any entity that is an
Affiliate of Buyer, or to any subsequent acquirer of all or substantially all of
the assets of Buyer and may assign any of its rights under this Agreement as
collateral security for any lender providing financing to Buyer. Subject to the
foregoing, this Agreement shall inure to the benefit of and shall be binding
upon the respective successors and assigns. Nothing in this Agreement is
intended to confer, expressly or by implication, upon any other Person any right
or remedy under or by reason of this Agreement.

Section 11.7    Parties in Interest. Except as set forth in Article X, nothing
in this Agreement is intended or shall be construed to give any person, other
than the Parties, their successors and permitted assigns, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.

Section 11.8    Mutual Drafting. Each Party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the Parties.

Section 11.9    Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

Section 11.9.1    This Agreement (including any claim or controversy arising out
of or relating to this Agreement) shall be governed by, and construed in
accordance with, the laws of the Territory of Guam, without giving effect to
conflicts of laws principles that would result in the application of the law of
any other country, territory or state.

Section 11.9.2    Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the local courts of Guam or federal court of the United States
of America, sitting in the District of Guam, and any appellate court from any
thereof, in any actions arising out of or relating to this Agreement and any
transactions contemplated hereby for recognition or enforcement of any judgment
relating thereto, and each of the Parties hereby irrevocably and unconditionally
(a) agrees not to commence any such action except in such courts, (b) waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any action in the federal
courts located in the Territory of Guam, and (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action in the federal courts located in the Territory of Guam. Each of the
parties hereto agrees that a final judgment in any such action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 11.2. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.

Section 11.9.3    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.9.3.

 

34



--------------------------------------------------------------------------------

Section 11.10    Disclosure. The fact that any item of information is disclosed
in a disclosure schedule to this Agreement shall not be construed to mean that
such information is required to be disclosed by this Agreement. Such information
and the dollar thresholds set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement. Nothing disclosed in any disclosure schedule is
intended to or shall be deemed to broaden the scope of any representation or
warranty contained in this Agreement.

Section 11.11    Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. The exchange of a fully
executed Agreement (in counterparts or otherwise) by facsimile or by electronic
delivery in .pdf format shall be sufficient to bind the Parties to the terms and
conditions of this Agreement.

Section 11.12    Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that, prior to any valid termination of this
Agreement as provided in Section 8.1, the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any local or federal court in
the Territory of Guam having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.

Section 11.13    Amendment. No amendment of this Agreement or any provision of
this Agreement shall be valid unless such amendment is in writing and signed by
Seller and Buyer.

Section 11.14    Waiver. Any agreement on the part of a Party to any extension
or waiver of any provision hereof shall be valid only if set forth in an
instrument in writing signed on behalf of such Party. A waiver by a Party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty shall not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by a Party of the
performance of any act shall not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time.

Section 11.15    Further Assurances. From and after the Closing, each of the
parties hereto shall use their commercially reasonable efforts to deliver or
cause to be delivered such additional documents and other papers and to take or
cause to be taken such further actions as may be necessary, proper or advisable
to make effective the transactions contemplated hereby and to carry out the
provisions hereof.

Section 11.16    Other Definitional Provisions. Section 11.16.1    When a
reference is made in this Agreement to an Article, Section, Annex, Exhibit or
Schedule, such reference is to an Article or Section of, or an Annex, Exhibit or
Schedule to, this Agreement unless otherwise indicated.

 

35



--------------------------------------------------------------------------------

Section 11.16.2    Whenever the words “include,” “includes” or “including” are
used in this Agreement, they are deemed to be followed by the words “without
limitation”.

Section 11.16.3    The words “hereof,” “herein,” “hereto” and “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.

Section 11.16.4    All terms defined in this Agreement have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto, unless otherwise defined therein.

Section 11.16.5    The terms defined in the singular have comparable meanings
when used in the plural, and vice versa.

Section 11.16.6    Words of one gender include the other gender.

Section 11.16.7    Any Law defined or referred to herein or in any agreement or
instrument that is referred to herein means such Law or statute as from time to
time amended, modified or supplemented, including by succession of comparable
successor Laws.

Section 11.16.8    References to a person are also to its successors and
permitted assigns.

Section 11.16.9    The term “dollars” and “$” means United States dollars.

Section 11.16.10    The term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or”.

Section 11.17    Time is of Essence. Time is of the essence of this Agreement
and all of the respective obligations of the Parties hereto.

[Signature page follows]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto have caused this Agreement to be
duly executed as of the date first above written.

 

BankGuam Holding Company “Buyer” By:  

/s/ Lourdes Leon Guerrero

  Lourdes A. Leon Guerrero   President & Chair David J. John “Seller”

/s/ David J. John

 

37



--------------------------------------------------------------------------------

GUAM, U.S.A.                )                   )    ss: CITY OF HAGATNA   
            )   

ON THIS 27th day of May, 2016, before me, a Notary Public in and for Guam,
U.S.A., personally appeared LOURDES A. LEON GUERRERO, known to me to be the
person whose name is subscribed to the foregoing instrument, and he acknowledged
to me that he executed the same as his free and voluntary act for the uses and
purposes therein set forth.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

/s/ Racine M. Santos

RACINE M. SANTOS NOTARY PUBLIC

 

GUAM, U.S.A.                )                   )    ss: CITY OF HAGATNA   
            )   

ON THIS 27th day of May, 2016, before me, a Notary Public in and for Guam,
U.S.A., personally appeared DAVID J. JOHN, known to me to be the person whose
name is subscribed to the foregoing instrument, and he acknowledged to me that
he executed the same as his free and voluntary act for the uses and purposes
therein set forth.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

/s/ Racine M. Santos

RACINE M. SANTOS NOTARY PUBLIC

 

38



--------------------------------------------------------------------------------

EXHIBIT “A”

Stockholders Agreement Terms

In connection with the Stock Purchase Agreement between David J. John (“Seller”
)and BankGuam Holding Company (“Buyer” and “BGHC”), who together (“Parties”)
will control in excess of 50% of Capital Stock of ASC Trust Corporation
(“Parties”) outstanding agree to the following provisions meant to govern the
actions and relationship among the parties after the First Closing. This
governing document will be a stockholders agreement (“Stockholders Agreement”).

 

  •   Board of Directors. Parties agree to elect:

 

  •   At least one BGHC representative to the Board;

 

  •   David J. John or his selected representative to the board.

 

  •   Employment Contracts. Key management of ASC shall agree to continue with
the company after the first closing. A five year employment contract will be
offered to:

 

  •   David J. John

 

  •   Donald H. Clark

 

  •   Gabrielle Bamba

 

  •   Candy Okuhama

 

  •   Financial Compensation. Mercer Capital’s Enterprise Value includes a
structured bonus program for David John, in the amount of 12.5% of EBITDA. This
amount will be covered in his employment contract.

 

  •   ASC Philippines. Current management of ASC has agreed to shut down ASC
Philippines. The target date for the shutdown of operations is March 31, 2016.
However, loose ends will carry past the April 1, 2016 execution date. The
existing shareholders of ACS, prior to the First Closing Date,will be
responsible for any expenses associated with the office shutdown that occurs
past the execution date. This would also hold true for any excess assets to be
paid out and or tax deductions computed which would transfer to the existing
shareholders.

 

  •   Dividend Policy. The parties have agreed to implement a dividend policy
equal to 80% of earnings paid to shareholders of record. The final policy will
be implemented by the board after the First Closing.

 

  •   Protective Provisions. The parties have agreed to modify ASC’s By Laws to
require 80% shareholder approval to change any of the following:

 

  •   Any borrowing,

 

  •   Changes in the dividend policy,



--------------------------------------------------------------------------------

  •   Sale of material assets,

 

  •   Issuance of additional shares,

 

  •   Recapitalization of the Company,

 

  •   Sale of Company Stock,

 

  •   Change in compensation of key employees, and

 

  •   Dissolution of the Company.

 

2



--------------------------------------------------------------------------------

EXHIBIT “B”

Mercer Capital Valuation of Enterprise Value of ASC Trust Corporation



--------------------------------------------------------------------------------

LOGO [g297704001.jpg]

VALUATION OF 100% EQUITY INTEREST IN
ASC Trust Corporation
Hagatna, Guam
AS OF November 1, 2015 REPORT DATED November 19, 2015
MERCER CAPITAL 5100 Poplar Avenue, Suite 2600 901.685.2120 (p)
www.mercercapital.com
Memphis, Tennessee 38137 901.685.2199 (f)



--------------------------------------------------------------------------------

LOGO [g2977041.jpg]

November 19, 2015

Mr. Francisco M. Atalig

Chief Financial Officer

BankGuam Holding Company

111 Chalan Santo Papa

Hagatna, Guam 96932

Dear Mr. Atalig:

The enclosed analysis has been developed for the exclusive and confidential use
of BankGuam Holding Company and its representatives. The report has been
prepared by Mercer Capital Management, Inc. (“Mercer Capital”) and was made by
and/or under the direct supervision of the undersigned. No one provided
significant business or intangible asset appraisal assistance to those signing
this report.

The reported analyses and calculations are limited only by the reported
assumptions and limiting conditions, and represent our personal, impartial, and
unbiased professional analyses and opinions. Estimates of value presented in
this analysis apply only to the specific engagement, client, purpose, business
interest, and time period described in the “Introduction.”    

This analysis was prepared for the exclusive use of the client for the purpose,
business interest, and time period described in the “Introduction.”    

Only the client and its agents are entitled to rely upon this analysis; and said
reliance is limited to the purpose, business interest, and time period described
in the “Introduction.” No third party shall rely upon this work product, except
as contemplated by the purpose indicated in the “Introduction.”

This analysis shall remain confidential except as disclosure is required to
effect the purpose and intended use indicated in the “Introduction.” Possession
of the original or copies of this work product does not carry with it right of
publication. Copies of this analysis will be furnished to persons other than the
client at the sole discretion of Mercer Capital and only with the client’s
specific permission or direction, unless ordered by a court of competent
jurisdiction.

Should this work product be presented or questioned in any proceeding,
including, but not limited to any civil, criminal, governmental, regulatory,
tax, or arbitration proceeding, client shall provide written notice to Mercer
Capital.

No officer or employee of Mercer Capital is required to give testimony in court
or be in attendance during any hearings or depositions with reference to this
engagement. Professional fees for such services are independent of this
engagement and are subject to arrangements made satisfactory to the client and
Mercer Capital.

 

        MERCER CAPITAL    5100 Poplar Avenue, Suite 2600    901.685.2120 (P)   
www.mercercapital.com    Memphis, Tennessee 38137    901.685.2199 (F)   



--------------------------------------------------------------------------------

Mercer Capital, its officers, and its staff have no present or prospective
business interest in the subject entity and have no personal interest or bias
with respect to the subject property or the parties involved. Mercer Capital’s
engagement in this assignment was not contingent upon developing or reporting
predetermined results. No benefits will accrue to Mercer Capital as a result of
this engagement other than the professional fees previously agreed to by the
client. Fees paid to Mercer Capital for the preparation of this report are
neither dependent nor contingent upon the development or reporting of a
predetermined value or direction in value that favors the cause of the client,
the amount of the value estimate, the attainment of a stipulated result, or the
occurrence of a subsequent event directly related to the intended use of this
analysis.

Sincerely,

MERCER CAPITAL

 

LOGO [g297704sig1.jpg]

Jeff K. Davis, CFA

Managing Director

 

LOGO [g297704sig2.jpg]

Brooks K. Hamner, CFA

Vice President

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

INTRODUCTION

     1   

ASSIGNMENT DEFINITION

     1   

SUMMARY BUSINESS DESCRIPTION

     2   

CONTEMPLATED TRANSACTION

     2   

RANGE OF FAIR MARKET VALUE

     3   

STANDARD OF VALUE

     3   

LEVEL OF VALUE

     4   

OVERVIEW OF THE COMPANY

     5   

BUSINESS DESCRIPTION

     5   

HISTORICAL FINANCIAL STATEMENTS

     7   

SOURCES OF FINANCIAL STATEMENT DATA

     7   

NON-PUBLIC PEER GROUP FOR FINANCIAL PERFORMANCE COMPARISON

     7   

FINANCIAL STATEMENT REVIEW AND EARNING POWER DEVELOPMENT

     8   

DETERMINATION OF VALUE

     11   

ASSET-BASED APPROACH

     11   

INCOME APPROACH

     11   

Capitalization of Cash Flow Earning Power Method (using ACAPM)

     11   

Discounted Cash Flow Method

     14   

Cash Flow Forecast – Scenario 1 (no Government Contract)

     15   

Discount Rate- Scenario 1

     15   

Terminal Value – Scenario 1

     15   

Indicated Value - Discounted Cash Flow Method (Scenario 1)

     16   

Cash Flow Forecast – Scenario 2 (New Government Contract)

     16   

Discount Rate- Scenario 2

     16   

Terminal Value – Scenario 2

     16   

Indicated Value - Discounted Cash Flow Method (New Government Contract Scenario)

     17   

MARKET APPROACH

     17   

Transactions Method - Internal

     17   

Guideline Public Company Method

     17   

Guideline Transaction Method

     18   

Selected Market Transactions

     18   

RANGE OF FAIR MARKET VALUE

     18   

EXHIBITS

 

i



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 1

 

Introduction    

ASSIGNMENT DEFINITION

Mercer Capital Management, Inc. (“Mercer Capital”) has been engaged to render
the following valuation opinion:

 

Client Name

  

BankGuam Holding Company

Entity to be Valued

  

ASC Trust Corporation

Type of Entity

  

S Corporation

Principal Business Location

  

Hagatna, Guam

Business Interest Under Consideration                 

  

100% Equity Interest

Standard of Value

  

Fair Market Value

Premise of Value

  

Going Concern

Level of Value

  

Controlling Interest Basis1

Effective Date

  

November 1, 2015

Purpose & Intended Use

  

Potential Acquisition of ~75% of ASC’s Common

Shares by BankGuam Holding Company

Scope of Work2

  

Calculations

 

1  As presently contemplated, the transaction would entail a phased cash
acquisition in which the Company would initially acquire 25% of ASC followed by
two separate transactions that would increase the ownership to approximately 75%
on or about five years after the initial transaction. Since the ultimate goal is
to acquire a majority of the Company’s equity, this analysis is being performed
on a controlling interest basis.

2  American Society of Appraisers, ASA Business Valuation Standards© as revised
(Revision published November 2009), “BVS-I, General Requirements for Developing
a Business Valuation©,” pp. 5-7. As defined in BVS-I, there are three scopes of
work which include: 1) Appraisal; 2) Limited Appraisal; and 3) Calculations. The
objective of calculations is to provide an approximate indication of value based
upon the performance of limited procedures agreed upon by the appraiser and the
client.” Calculations have the following qualities: Their results may be
expressed as either a single dollar amount or a range; they may be based upon
consideration of only limited relevant information; the appraiser performs only
limited information and analysis procedures; the calculations may be based upon
conceptual approaches agreed upon with the client.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 2

 

We have relied upon the referenced information, including management supplied
projections, without independent verification. The valuation is therefore
dependent upon the information provided. A material change in critical
information relied upon in this analysis would be cause for a reassessment to
determine the effect, if any, upon our opinion.

SUMMARY BUSINESS DESCRIPTION

ASC Trust Corporation (“ASC” or “the Company”) is an independently owned trust
company headquartered in Hagatna, Guam. The Company provides retirement plan
administration and consulting services both to Fortune 500 companies and small-
and mid-sized businesses primarily in Guam and other areas of Micronesia. In
addition to functioning as a third party administrator for plan design,
compliance, and the like, ASC offers diversified investment options through
Raymond James and Fidelity Investments. ASC reported $6.0 million in revenue for
the latest twelve months (“LTM”) ended September 30, 2015. Assets under
management (“AUM”) were $496 million as of September 30, 2015 while LTM
management-related fees equated to 0.93% of average AUM. As discussed below, we
developed a measure of ongoing earning power of $1.3 million from adjusted
earnings before interest, depreciation, taxes and amortization (“EBITDA”). The
earning power measure equates to an operating margin of about 21%.

CONTEMPLATED TRANSACTION

It is our understanding that management of BankGuam Holding Company (“BGHC”) has
entered into discussions with ASC management regarding the potential acquisition
of ASC by BGHC. As presently contemplated BGHC would acquire a controlling
interest in ASC over five years via a three-step transaction that would entail
the sequential purchase of about 25%, 24% and 25% of existing common shares. ASC
would remain a separately chartered subsidiary of BGHC rather than become a
subsidiary of BGHC’s primary subsidiary, Bank of Guam (“Bank”). ASC’s existing
management would continue to run the company during the five-year transition
period.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 3

 

RANGE OF FAIR MARKET VALUE

The conclusions of enterprise value and common equity value are summarized below
and in Exhibit 1. Enterprise value reflects the value of the Company before
consideration of the capital structure (i.e., debt and equity), net working
capital, and any non-operating assets. The conclusion of value for the common
shares is derived by adjusting the enterprise value for cash, debt (minimal),
required capital to maintain a separate charter ($500,000) and net working
capital. The adjustments do not include a parcel of land that is carried on the
balance sheet for $585 thousand that will be excluded from the transaction.

Range of Fair Market Value

Controlling Interest Basis

 

Enterprise Value3

   $ 11,000,000 to $11,800,000   

Equity Value

   $ 11,500,000 to $12,300,000   

STANDARD OF VALUE

Fair market value is defined as follows:

The price, expressed in terms of cash equivalents, at which property would
change hands between a hypothetical willing and able buyer and a hypothetical
willing and able seller, acting at arm’s length in an open and unrestricted
market, when neither is under compulsion to buy or sell and when both have
reasonable knowledge of the relevant facts.4

The willing seller and the willing buyer are hypothetical parties. Each is
assumed to be well informed about the subject interest and the market context in
which it might be transacted.

Fair market value is similarly defined in various sections of the Internal
Revenue Code, related regulations and interpretations, including Revenue Ruling
59-60, Section 20.2031-1(b) of the Estate Tax Regulations, and Section 25.2512.1
of the Gift Tax Regulations.

 

3  Enterprise value is total equity value and interest-bearing debt balance less
cash and marketable securities. Enterprise value is often described as a
theoretical price for a potential target since many transactions include debt
purchases without the accompanying payment for cash or excess assets.

4  American Society of Appraisers, ASA Business Valuation Standards© (Revision
published November 2009), “Definitions,” p. 27.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 4

 

LEVEL OF VALUE

Valuation theory suggests that there are various “levels” of value applicable to
a business or business ownership interest. The levels of value can be described
as:5

 

  •   Controlling interest basis (levels) refers to the value of the enterprise
as a whole. The controlling interest level of value is considered to include two
components, the financial control level and the strategic control level.

 

  •   Marketable minority interest basis (level) refers to the value of a
minority interest, lacking control, but enjoying the benefit of liquidity as if
it were freely tradable in an active market. The marketable minority level of
value is also on an enterprise level of value, meaning that it is developed
based on 100% of the expected cash flows of the enterprise.

 

  •   Nonmarketable minority interest basis (level) refers to the value of a
minority interest, lacking both control and market liquidity.

The relationship between these three levels of value is depicted in the
following chart. Traditionally, valuation professionals did not distinguish
between financial control and strategic control concepts. The traditional levels
of value chart is shown on the left. The updated chart showing the four levels
of value is on the right. The valuation of ASC is prepared on the controlling
interest basis given the contemplated transaction in which ~75% of the Company’s
shares will be acquired by BGHC.

 

LOGO [g297704g58o04.jpg]

 

5  Mercer, Z. Christopher and Travis W. Harms. Business Valuation: An Integrated
Theory, Second Edition. John Wiley & Sons, Inc. 2008. See Chapter 3.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 5

 

Overview of the Company

BUSINESS DESCRIPTION

The Company was founded in 1990 as a transaction advisory firm called
Administrative Services Corporation. A few years after its formation, ASC’s
leadership saw a need for retirement plan services on Guam and began focusing
more on asset management and related consulting services for pension plans and
their participants. As of the valuation date the Company managed approximately
$520 million in client assets for over 300 pension plans and 20,000
participants, making it the largest retirement fund manager in Guam.

The Company is currently managed by its President and Director of Asset
Management, David John, along with a team of seasoned professionals each tasked
with heading up a particular department. Mr. John owns 79.3% of the Company’s
4,000 outstanding common shares. ASC’s management team is young but experienced
with no immediate plans for retirement or named successors. The Company employs
over 60 people across its three locations in Hagatna, Guam, Manilia,
Philippines, and Saipan with most of its staff working from its corporate
headquarters in Hagatna. Management noted that ASC is adequately staffed for
current operations.

As a third party administrative and recordkeeping firm, the Company provides
plan design and compliance services, trustee services, asset allocation, and
performance reporting. ASC outsources its custodial and investment consulting
services to Fidelity and Raymond James, respectively, so it can focus on
providing quality administrative services to its clients. The current fee
structure entails a sliding scale of 0.30% to 1.00% of plan assets for
administration and 0.80% for asset allocation within the collective investment
trust. Management noted that it has reduced fees since 2010 to strengthen the
Company’s competitive position by making it less attractive for stateside
competitors to enter the market in addition to normal pricing pressure from
clients. In 2012, the stated fee structure entailed 0.60% to 1.00% for plan
administration and 1.00% for asset allocation services.

The Company has some customer concentrations with its top ten client
relationships comprising nearly half of its AUM but only 25% of revenue because
many of these larger accounts have negotiated fees. (Bank of Guam accounted for
2.4% of revenues.) Management noted that the Company maintains good relations
with these clients and believes it has little risk of losing these accounts in
the foreseeable future.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 6

 

The Company has a relatively low amount of competition on Guam and has
significant market share in administering the island’s retirement assets.
Management noted that ASC’s competitive strengths include its strong ties to the
local community, plan expertise, and superior customer service. Despite its high
market share, management sees significant opportunity in regional governments
realigning their retirement plans into defined contribution arrangements in
addition to some economic tailwind from tourism and military spending in the
local economy. Management indicated there was some risk of a larger pension
provider entering the market, but the size of the market and ASC’s competitive
fee structure would likely preclude this from happening.

Table 1—Client Asset Flows and Demographics

 

     Budget
2015     For the Fiscal Years Ended December 31          2014     2013     2012
    2011     2010  

Beginning AUM

     498,821        464,496        410,488        344,816        314,440       
na   

Contributions

     80,000        70,987        66,755        58,419        56,355       
49,118   

Distributions

     -55,000        -47,916        -53,456        -41,508        -32,723       
-29,004   

Net Takeovers

     -2,750        -2,030        4,632        24,765        20,815        0   
  

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Net Flows

     22,250        21,041        17,931        41,677        44,447       
20,114   

Change in Market Value

     -1,071        13,283        36,077        23,996        -14,071        na
  

Ending AUM

     520,000        498,821        464,496        410,488        344,816       
314,440   

Approx Average AUM

     505,000        481,659        437,492        377,652        329,628       
314,440   

Effective Realized Fee

     0.93 %      0.93 %      1.00 %      1.10 %      1.08 %      na      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Management Fee

     4,690        4,478        4,384        4,153        3,561        2,854   
  

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Participants

     22,984        21,547        20,583        19,755        17,424       
16,045   

Average Balance

   $ 21,972      $ 22,354      $ 21,255      $ 19,117      $ 18,918      $
19,597   

Plans

     333        307        274        238        206        201   

Participants Per Plans

     69        70        75        83        85        80   

Source: Company reports

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 7

 

Historical Financial Statements

Schedules 1-6 present historical financial statements and related analyses for
the fiscal years ended December 31, 2010 to 2014 and the nine months ended
September 30, 2015. The exhibits are summarized below for ease of reference.

 

Schedule 1    Historical Balance Sheets Schedule 1a    Supplemental Notes to
Balance Sheets Schedule 2    Historical Percentage Balance Sheets Schedule 3   
Historical Income Statements Schedule 3a    Supplemental Notes to Income
Statement Schedule 4    Historical Percentage Income Statements Schedule 4a   
Year-to-Year Growth in Income Statement Components Schedule 5    Reconciliation
of Shareholders’ Equity Schedule 6    Historical Cash Flow Statements

SOURCES OF FINANCIAL STATEMENT DATA

The Company’s financial statements were audited by Ernst & Young LLP in
Tamuning, Guam for the 2010 to 2014 fiscal years and prepared by management for
the nine months ended September 30, 2014 and 2015.

NON-PUBLIC PEER GROUP FOR FINANCIAL PERFORMANCE COMPARISON

A comparison with industry financial measures available from non-public company
sources was obtained through review of Annual Statement Studies published by
Risk Management Association (“RMA”). RMA compiled average percentage income
statements and balance sheets and key financial ratios of investment advisors.
The RMA data provides a limited comparative perspective; strict comparisons
should be made with caution.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 8

 

FINANCIAL STATEMENT REVIEW AND EARNING POWER DEVELOPMENT

Balance Sheets. Excluding participant assets and mirror liabilities, the balance
sheet can be described as liquid and nearly debt-free. As discussed in the
valuation section, not all of the liquidity constitutes a non-operating asset
because $500 thousand is needed to meet capital requirements. The Company’s
liquidity cycle reflects a build-up in cash during the year, then a reduction at
or near year-end when bonus payments and tax-related distributions are made.

Included in net fixed assets of $827 thousand as of September 30, 2015, is a
parcel of land located in Hagatna that was acquired several years ago for
$585 thousand in anticipation of development; however, management elected not to
proceed with development in 2014, which resulted in the write-off of
$185 thousand of capitalized costs (classified as construction-in-progress).

Income Statements. Table 1 reflects summary operating metrics from historical
and adjusted income statements (Exhibit 2 and Schedule 3). Revenues increased
47% between 2010 and the LTM period-ended September 30, 2015 to $6.0 million.
Although period-end AUM increased 59% over this period to $499 million, realized
fees declined due to management’s decision to reduce fees to improve the
Company’s competitive position.    Management’s 2015 budget projects a 2%
increase in revenues to $5.8 million due to asset growth.

Reported pretax income ranged between $581 thousand (2013) and $896 thousand
(2010). Management’s 2015 budget projects unadjusted pretax income of
$975 thousand. In Exhibit 2 we adjusted the historical financial statements and
the 2015 budget for unusual items and compensation that will be impacted by the
transaction in order to examine trends in core earnings and to develop a measure
of earning power. These adjustments include:

 

  a) 100% of CEO John’s bonus was deducted from reported operating expenses in
order to make a normalizing adjustment once initial EBITDA is derived;

 

  b) $75 thousand of non-recurring legal expense incurred in the LTM period and
budgeted for 2015 was deducted given the limited period step-up in the expense;
and

 

  c) $185 thousand of expense incurred in 4Q14 to write-off of capitalized costs
associated with the parcel of land that will not be developed was eliminated
because it is a non-cash, non-recurring charge.

As shown in Table 1 and Exhibit 2, adjusted pretax income excluding unusual
items and CEO John’s bonuses was $1.3 million in 2010, declined to $978 thousand
in 2012 as expenses rose with expansion of the business, and has since climbed
to $1.3 million in the LTM period as both revenues and operating leverage
increased. The adjusted budget reflects further improvement to $1.5 million.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 9

 

In order to develop adjusted EBITDA we made the following additional
adjustments:

 

  d) Interest expense and income were respectively, added and subtracted, from
adjusted pre-tax income;

 

  e) Depreciation expense was added to adjusted pre-tax income; and

 

  f) Management’s bonus compensation was adjusted to 12.5% of EBITDA before the
owner’s bonus for each period based upon our understanding that the agreement
will have a variable bonus structure based on the referenced percentage.

Adjusted EBITDA followed a similar trajectory as adjusted pretax income,
declining from $1.3 million in 2010 to $1.0 million in 2012, and then rebounding
to $1.2 million in the LTM period. Management’s 2015 budget as adjusted projects
improvement to $1.4 million. The adjusted EBITDA margins of 20.5% for the LTM
period and 23.3% for the 2015 budget compare to 26.2% for the peer group margin.

Table 2–Income Summary and Operating Metrics

 

     Ongoing     Budget
2015     LTM
09/30/15     For the Fiscal Years Ended December 31            2014     2013    
2012     2011     2010  

Income Summary ($000)

                

Reported AUM (Year-End)

   $ 521,000      $ 521,000      $ 496,174      $ 498,821      $ 464,496      $
410,488      $ 344,816      $ 314,440   

Approximate Average AUM

     510,000        513,000        505,156        481,659        437,492       
377,652        329,628        314,440   

Effective Realized Fee

     0.90 %      0.92 %      0.93 %      0.93 %      1.00 %      1.10 %     
1.08 %      na      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Reported Management Fee

     4,590        4,694        4,690        4,478        4,384        4,153     
  3,561        2,854   

Total Revenue

     5,855        5,843        5,955        5,800        5,657        5,690     
  4,910        4,042   

Adj Operating Expense

     4,525        4,358        4,646        4,530        4,562        4,657     
  3,677        2,816   

Adj Pre-Tax Income

     1,323        1,460        1,272        1,268        1,057        978       
1,249        1,331   

Reported Pre-Tax Income

       848        732        804        582        758        629        896   

Adj EBITDA bef Mng’t Bonus

     1,420        1,557        1,398        1,409        1,222        1,156     
  1,409        1,458   

- Adj Bonus per Mng’t @ 12.5%

     -177        -195        -175        -176        -153        -145       
-176        -182      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Adj EBITDA after Owner’s Bonus

   $ 1,242      $ 1,362      $ 1,223      $ 1,233      $ 1,069      $ 1,012     
$ 1,233      $ 1,275      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Margin Analysis

                

Reported EBITDA Margin

       16.2 %      17.5 %      19.5 %      13.2 %      16.5 %      16.1 %     
25.3 % 

Adj EBITDA bef Mng’t Bonus

     24.3 %      26.6 %      23.5 %      24.3 %      21.6 %      20.3 %     
28.7 %      36.1 % 

Adj EBITDA after Owner’s Bonus

     21.2 %      23.3 %      20.5 %      21.3 %      18.9 %      17.8 %     
25.1 %      31.6 % 

Y/Y Growth Analysis

                

Year-End AUM

       4.4 %      -0.5 %      7.4 %      13.2 %      19.0 %      9.7 %   

Revenue

       0.7 %      2.7 %      2.5 %      -0.6 %      15.9 %      21.5 %   

Adj EBITDA bef Mng’t Bonus

       10.5 %      -0.8 %      15.3 %      5.7 %      -18.0 %      -3.3 %   

Adj EBITDA after Owner’s Bonus

       10.5 %      -0.8 %      15.3 %      5.7 %      -18.0 %      -3.3 %   

Source: Company 2010-2014 audits, internal financial statements as of
September 30, 2015 and the 2015 budget    

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 10

 

Ongoing Earning Power. For purposes of the valuation we have derived ongoing
earning power. It is not a specific forecast of any subsequent period’s net
income; rather, it only represents one component of a single-period
capitalization of earnings valuation method. An asset manager’s ongoing earnings
power is a function of its current AUM balance, expected fee pricing, and
operating expense structure at the valuation date.

As shown in Exhibit 2, we assume base revenues of $5.9 million given current
average AUM of about $510 million and a slightly lower AUM fee of 0.90%. After
deducting operating expenses and making adjustments for compensation and the
non-recurring legal expense, ongoing earning power as measured by EBITDA is
$1.2 million (21.2% margin).

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 11

 

Determination of Value

The American Society of Appraisers recognizes three general approaches to
valuation.6 Within each approach the appraiser may apply various appraisal
methods. The valuation methods used are considered by the appraiser to be those
most appropriate to the present valuation. The selected methods are summarized
in Exhibits 1 through 12 (“the valuation exhibits”) and discussed in the
following sections.

ASSET-BASED APPROACH

The asset-based approach is a general way of determining a value indication of a
business, business ownership interest, or security using one or more methods
based on the value of the assets net of liabilities. Asset-based valuation
methods include those methods that seek to write up (or down) or otherwise
adjust the various tangible and intangible assets of an enterprise.
Methodologies employed under the asset-based approach are not relevant to the
valuation of a professional services enterprise such as the Company.

INCOME APPROACH

The income approach is a general way of determining a value indication of a
business, business ownership interest, security or intangible asset using one or
more methods that convert anticipated economic benefits into a present single
amount.

Valuation methods under the income approach include those methods that provide
for the direct capitalization of earnings estimates, as well as valuation
methods calling for the forecasting of future benefits (earnings or cash flows)
and then discounting those benefits to the present at an appropriate discount
rate.

Capitalization of Cash Flow Earning Power Method (using ACAPM)

Capitalization of earnings is an income approach that requires estimates of
ongoing earning power and a capitalization rate (or multiple). Conceptually, the
method entails deriving a risk-adjusted rate (or multiple) appropriate for the
subject company, adjusted for long-term growth that an investor would target for
the subject.

 

6  American Society of Appraisers, ASA Business Valuation Standards© (Revision
published November 2009).

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 12

 

After-Tax Earning Power. As discussed above, we developed ongoing earning power
as measured by EBITDA of $1.2 million. In Exhibit 4 we derive ongoing earning
power on an after-tax basis because BGHC as the prospective owner is taxed as a
“C” corporation. The adjustments include deducting depreciation and taxes based
upon an assumed marginal rate of 40% to derive net operating profit after tax
(“NOPAT”). In addition, we assume a minimal investment in working capital is
necessary to support growth. The result is ongoing (cash flow) earning power on
an after-tax basis of approximately $673,000. Assuming a long-term growth rate
of 5.0%, earning power is adjusted to $707,000 for purposes of capitalization
within the context of the perpetuity formula.7

Capitalization Rate. The derivation of a capitalization factor using ACAPM
requires summation of the components followed by the subtraction of the expected
long-term earnings growth rate.8 The appropriate capitalization rate components
for the Company include the following (see Exhibit 6):

Risk-Free Rate. This is measured as the yield to maturity on 20-year U.S.
Treasury bonds, which was 2.54% as of the valuation date, according to Federal
Reserve Statistical Release H.15.

 

  •   Common Stock Premium. Historically, investments in large capitalization
stocks (as represented by the companies in the Standard & Poor’s 500 index) have
yielded a premium investment return over the yield on long-term Treasuries. This
risk premium is estimated to be 5.50%.9

Beta. The beta statistic is a measure of the degree to which returns on a
specific investment move in relationship to overall market returns. A beta of
1.0 has been applied under the assumption that, to the extent returns on an
investment in the subject company are correlated with returns in the broad
equity markets, returns on the subject investment are expected to display
volatility equal to the market over time. The beta-adjusted common stock premium
is 5.50%.

 

7  The perpetuity formula, which calculates the present value of a constantly
growing cash flow stream, is based upon year one cash flow (i.e., next year’s
cash flow) divided by the capitalization rate (or multiplied by the
capitalization factor).

8  The capitalization rate (CR%) is the required rate (or discount rate) of
return (r) minus the growth rate (g). The earnings valuation multiple is the
reciprocal of the capitalization rate (1/CR%). “Capitalization” of earnings
effectively determines the present value of the earning power, growing
perpetually (at g%) and discounted at the required rate of return (r%).

9  Mercer Capital conducts an ongoing analysis of the average annual market
return data published in Ibbotson Stocks, Bonds, Bills & Inflation (SBBI) by
Morningstar. The average annual returns are calculated based upon data from 1926
to the present. Mercer Capital’s analysis indicates that the average returns for
multi-year holding periods differ somewhat from those published in SBBI. We have
estimated multi-year returns to reflect historical premium returns achieved by
large capitalization common stocks (the S&P 500) over long-term Treasuries (the
common stock premium) and also by smaller capitalization common stocks over the
S&P 500 (the small cap premium). For a description of the methodology, see
Julius, J. Michael, “Market Returns in Rolling Multi-Year Holding Periods: An
Alternative Interpretation of the Ibbotson Data,” Business Valuation Review,
Vol. 15, No. 2, June, 1996.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 13

 

  •   Small Capitalization Stock Premium. Historically, investments in smaller
capitalization common stocks have achieved a premium investment return over the
returns of the S&P 500, or the large capitalization stocks. The small
capitalization common stock premium is estimated to be 3.84% and is added to the
beta-adjusted common stock premium for a total equity premium of 8.84%.10

 

  •   Specific Company Risk Premium. Returns on publicly traded stocks typically
display some degree of volatility which cannot be correlated with movements in
the broad equity indices, that is, cannot be explained by the beta statistic. In
addition, privately owned businesses often have specific risks that would not
pertain to larger, publicly traded companies from which Ibbotson & Associates’
return data is derived. Specific factors pertaining to the Company include the
following:

 

  •   ASC is significantly smaller than the companies from which the Ibbotson
data are derived;

 

  •   The Company is dependent upon its CEO and to a lesser extent certain
members of its management team; and

 

  •   ASC has some customer concentrations with its top ten client relationships
possessing roughly half of the Company’s total AUM and 25% of revenues.

Based upon these additional risk elements, an incremental specific company risk
premium of 3.00% is added to the other build-up components.

Cost of Equity. The equity discount rate is the sum of the components above,
14.90%.

Cost of Debt. The cost of debt is assumed to equal the yield on corporate bonds
rated Baa at the valuation date.

Weighted Average Cost of Capital (“WACC”). The weighted average cost of capital
is a discount rate applicable to future cash flows to all capital (debt and
equity) providers. With no assumed debt in the Company’s capital structure, its
WACC equals the equity discount rate of 14.90% in this analysis.

 

10  Ibid.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 14

 

Short-Term vs. Long-Term Earnings Growth Rate. Converting a discount rate to a
capitalization rate requires the subtraction of the expected long-term growth
rate from the discount rate. In the case of ASC, management has forecasted a
level of growth through 2020 that if realized likely will prove to be higher
than a sustainable, long-term growth rate would be. Perspective on historical
and projected growth in revenues and EBITDA are shown in Exhibit 4. For purposes
of the analysis we assumed above trend growth of 12.0% over the next five years
and long-term growth thereafter of 5.0%.

Capitalization Rate. Derivation of the base capitalization rate of 9.90%
reflects subtraction of the long-term growth rate of 5.0% from the WACC of
14.90%. The inverse of the capitalization rate (i.e., 1/9.90%) is the
capitalization factor (or multiple) of 10.1x; however, the multiple is adjusted
for the five-year “high-to-normalized” growth factor of 1.23, which produces a
capitalization multiple of 12.35x (rounded).11 This product of this
capitalization multiple and our estimate of cash flow to be capitalized
($707,000) developed in Exhibit 4 yields the indicated value of $8.7 million
(rounded).    

 

Indicated Value – Direct Capitalization of Earnings (ACAPM)

   $ 8,700,000   

Discounted Cash Flow Method

The discounted cash flow (“DCF”) method is an income approach utilized to
determine the net present value of all expected future cash flows flowing to a
respective ownership interest. The discounted cash flow methodology requires
three basic elements:

 

  •   Forecast of Expected Future Cash Flow. Generally, analysts develop
forecasts of cash flow for discrete periods ranging from three to ten years.
While the most popular period for such forecasts is five years, this may not be
appropriate in all cases. Conceptually, one would forecast discrete cash flows
for as many periods as necessary until a stabilized cash flow stream could be
anticipated.

 

  •   Selection of Appropriate Discount Rate. The discount rate is used to
“discount’ the forecasted cash flows to the present. The sum of the present
values of all the forecasted cash flows (both the discretely forecasted periods
and the terminal value) is the indication of value for a specific set of
forecast assumptions.

 

11  The high-to-normalized growth adjustment factor reflects the following
formula: [(1+long-term growth) + (Transition years / 2) x (Limited high growth
period less long-term growth)]

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 15

 

  •   Determination of Terminal Value. The terminal value is the value of all
cash flows beyond the immediate, discrete forecast period. The terminal value is
typically determined by capitalizing cash flow (or other performance metric) at
the end of the forecast period. Capitalization methods for the terminal value
vary from single-period capitalizations utilizing variations of the Gordon model
to the application of current or projected market multiples.

For purposes of this analysis, two sets of projections were prepared to model
future cash flows under two distinct scenarios. Scenario 1 (Exhibits 5-7)
assumes that the Company does not obtain a contract with the government of Guam
to manage approximately $450 million in pension assets, but continues to grow
its existing AUM. Scenario 2 (Exhibits 8-10) assumes ASC develops this
relationship at the end of 2016 while also growing its core business as well.
Both sets of projections were prepared by management.

Cash Flow Forecast – Scenario 1 (no Government Contract)

As shown in Exhibit 5, revenues are projected to increase from the ongoing base
of $5.7 million to $7.8 million in year five via growth in AUM from $521 million
to $827 million, which in turn is partially offset by a reduction in AUM fees
from 0.90% to 0.82%. Adjusted EBITDA for owner’s compensation (@ 12.5% of
pre-bonus EBITDA) is projected to increase from $1.3 million to $2.4 million.
Scenario 1 entails operating leverage such that the EBITDA margin expands from
22.5% to 30.6%.

Discount Rate- Scenario 1

The appropriate rate to discount the projected cash flows to the present is the
weighted average cost of capital of 14.90% as discussed above and presented in
Exhibit 6.

Terminal Value – Scenario 1

The terminal (or residual) value represents the value of all of the cash flows
received after the end of the forecast period. As indicated in Exhibit 7, the
product of the projected net operating profit after tax (“NOPAT”) in the
terminal year and the applicable capitalization factor of 10.1x yields the
terminal value.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 16

 

Indicated Value - Discounted Cash Flow Method (Scenario 1)

The indicated value is determined by discounting the projected annual cash flows
and terminal value to the present at the weighted average cost of capital. The
financial projection used in the valuation analysis measures free cash flows to
all capital providers.

 

Indicated Value – Discounted Cash Flow Method (Scenario 1)

   $ 11,200,000   

Cash Flow Forecast – Scenario 2 (New Government Contract)

Scenario 2 as developed by management assumes the Company obtains a contract
from the government of Guam to administer the employees’ retirement assets. As
shown in Exhibit 8, Scenario 2 results in a higher level of projected revenues
($10.1 million) and EBITDA ($3.7 million) than in Scenario 1, although the
increase is limited by the lower fees (0.40% vs. 0.80%).

Discount Rate- Scenario 2

Given the lower likelihood of Scenario 2 as of the valuation date vis-à-vis the
baseline in Scenario 1, we increased the WACC by 200bps to 16.90%.

Terminal Value – Scenario 2

The terminal (or residual) value represents the value of all of the cash flows
received after the end of the forecast period. The capitalization factor of
8.40x is lower than Scenario 1 because the WACC is higher. As indicated in
Exhibit 10, the terminal value is the product of the terminal year net operating
profit after tax (“NOPAT”) in the terminal year and the applicable
capitalization factor.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 17

 

Indicated Value - Discounted Cash Flow Method (New Government Contract Scenario)

The indicated value is determined by discounting the projected annual cash flows
and terminal value to the present at the weighted average cost of capital of
16.90%. The financial projection used in the valuation analysis measures free
cash flows to all capital providers.

 

Indicated Value – Discounted Cash Flow Method (Scenario 2)

   $ 13,700,000   

MARKET APPROACH

The market approach is a general way of determining a value indication of a
business, business ownership interest, security or intangible asset by using one
or more methods that compare the subject to similar businesses, business
ownership interests, securities or intangible assets that have been sold.

Market methods include a variety of methods that compare the subject with
transactions involving similar investments, including publicly traded guideline
companies and sales involving controlling interests in public or private
guideline companies. Consideration of prior transactions in interests of a
valuation subject is also a method under the market approach.

Transactions Method - Internal

The internal transactions method is a market approach that develops an
indication of value based upon actual transactions in the stock of a subject
company or acquisition offers to the extent there have been recent substantive
discussions. It is our understanding that ASC management has not received nor
solicited an acquisition offer from any institution or individual(s).

Guideline Public Company Method

Guideline public companies can provide a reasonable basis to develop applicable
multiples (e.g., EV/EBITDA, P/E, etc.). Guideline companies are used to develop
valuation indications under the presumption that a similar market exists for the
subject company and the guideline companies. In the case of ASC, public
companies are not directly relevant for two reasons. One is that the valuation
is prepared on a controlling interest basis given the contemplated acquisition
of upwards of 75% of the existing shares by BGHC. Also, the Company is very
small in relation to most publicly traded asset managers.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 18

 

Guideline Transaction Method

Acquisition transactions of both publicly and privately held companies in the
same or similar business may provide a reasonable basis for valuation of the
subject company. In the case of the asset management and administration
industry, a sizable number of transactions typically occur each year; however,
the frequency in which pricing and/or key metrics (e.g., AUM, EBITDA and
revenues) is reported is less robust than announced acquisitions.

Selected Market Transactions

Using the SNL Financial database and Mercer Capital’s proprietary research, we
developed a group of transactions to provide perspective on current acquisition
pricing for asset managers. Exhibit 11 contains recent transactions involving
U.S.-based asset management firms and trust companies that with the exception of
one transaction were acquired for less than $200 million. The median enterprise
value in relation to EBITDA, AUM and revenue were 9.6x, 2.0% and 2.2x. The
indicated values from this methodology are displayed in Exhibit 12.

 

Indicated Value –Transactions Method (AUM Capitalization)

   $ 10,300,000   

Indicated Value – Transactions Method (EBITDA Capitalization)

   $ 12,000,000   

Indicated Value –Transactions Method (Revenue Capitalization)

   $ 12,700,000   

RANGE OF FAIR MARKET VALUE

In Exhibit 1, weights have been assigned to the values indicated by the various
methods to develop a range of value. The weights reflect our opinion of the
relative importance or reliability of the methods and serve as a means of
simulating the thinking of hypothetical investors in establishing a reasonable
range of value for ASC at the valuation date. They do not represent a rigid
mathematical formula. The indicated range of enterprise values represents the
Company’s operating value before consideration of excess assets or capital
structure. ASC’s total equity value incorporates excess assets and
interest-bearing debt obligations.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 19

 

As shown in Exhibit 1, we applied 50% of the weight to the income approaches and
50% to the market (transaction) approaches. The range of fair market value was
developed by adjusting the weights among the indicated values. The midpoint of
the $11.0 million to $11.8 million range is $ 11.4 million; or, stated
differently, +/- ~4% from the mid-point.

The indicated range of fair market value for the Company’s common equity is $
11.5 million to $ 12.3 million. The equity value reflects adjustments to the
enterprise value for cash and securities, less debt, net working capital (net
liabilities) and required capital ($500,000). As noted, it is our understanding
ASC will retain its charter as a separate subsidiary of BGHC and therefore will
continue to be subject to stand-alone capital requirements.

Range of Fair Market Value

Controlling Interest Basis

 

Enterprise Value

   $ 11,000,000 to $11,800,000   

Equity Value

   $ 11,500,000 to $12,300,000   

The estimated range of enterprise value as a percentage or multiple of AUM,
revenue, and EBITDA is in line with the corresponding metrics from the guideline
transaction group of 2.0%, 2.2x and 9.6x. We believe these relative value
measures substantiate the reasonableness of our opinion.

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

LOGO [g2977042.jpg]    Page 20

 

Table 3—Relative Value

 

     Indicated Value      Weight     Low     Weight     High  

Correlated Indication of Value

           

Correlated Indication of Value (Enterprise Value)

        100.0 %    $ 11,000,000        100.0 %    $ 11,800,000   

(Controlling Interest Basis)

           

Adjustments for Balance Sheet @ September 30:

           

+ Cash

          126,557          126,557   

+ Marketable Securities

          1,384,076          1,384,076   

- Capital Requirement for Separate Charter

          (500,000 )        (500,000 ) 

- Debt

          (173,102 )        (173,102 ) 

+/- Other Working Capital

          (294,384 )        (294,384 )         

 

 

     

 

 

 

Correlated Indication of Value (Total Equity Value)

        $ 11,500,000        $ 12,300,000           

 

 

     

 

 

 

Relative Value Summary

           

Enterprise Value / AUM

   $ 510,000,000           2.2 %        2.3 % 

Enterprise Value / LTM Revenue

     5,955,180           1.8 x        2.0 x 

Enterprise Value / LTM EBITDA

     1,043,458           10.5 x        11.3 x 

Enterprise Value / LTM Adjusted EBITDA

     1,223,445           9.0 x        9.6 x 

Enterprise Value / Ongoing EBITDA

     1,242,411           8.9 x        9.5 x 

Enterprise Value / 2015B EBITDA - Adjusted

     1,361,947           8.1 x        8.7 x 

Enterprise Value / Ongoing NOPAT

     691,447           15.9 x        17.1 x 

Source: Mercer Capital

 

LOGO [g297704pfbottom.jpg]



--------------------------------------------------------------------------------

Worksheet Table of Contents & Sources of Information

ASC Trust Corporation and Subsidiary

Valuation Analysis as of October 25, 2015

 

Schedule Listing

     

Schedule

  

Title

Schedule 1    Historical Balance Sheets Schedule 1a    Supplemental Notes to
Balance Sheets Schedule 2    Historical Percentage Balance Sheets Schedule 3   
Historical Income Statements Schedule 3a    Supplemental Notes to Income
Statements Schedule 4    Historical Percentage Income Statements Schedule 4a   
Year-to-Year Growth of Income Statement Components Schedule 5    Reconciliation
of Shareholders’ Equity Schedule 6    Historical Cash Flow Statements

Sources of Financial Statement Information

Financial Reporting Period

  

Scope

  

Provider

YTD 9-30-14, 9-30-15    Interal    Management FYE 12-31-14    Audit    Ernst &
Young LLP FYE 12-31-13    Audit    Ernst & Young LLP FYE 12-31-12    Audit   
Ernst & Young LLP FYE 12-31-11    Audit    Ernst & Young LLP FYE 12-31-10   
Audit    Ernst & Young LLP RMA Peer Group Information Data from Annual Statement
Studies by The Risk Management Association Edition    2014-2015    NAICS Code   
523920    Type of Companies    Portfolio Management Sales    Between $5 million
and $10 million Number of Companies    23    Average Assets    $16,855,391   
Average Sales    $7,461,696    Exhibit Listing      

Exhibit

  

Title

Exhibit 1    Summary and Conclusion Exhibit 2    Derivation of Adjusted Income
Statements Exhibit 3    Margin and Growth Analysis Exhibit 4    ACAPM Method -
Earning Power Capitalization Exhibit 5    Income Statement Projection - Base w/o
Government Contract Exhibit 6    Weighted Average Cost of Capital - Base
Scenario w/o Government Contract Exhibit 7    DCF Method - w/o New Government
Contract Exhibit 8    Income Statement Projection - with New Government Contract
Exhibit 9    Weighted Average Cost of Capital - Base w/o Government Contract
Exhibit 10    DCF Method - with New Government Contract Exhibit 11    Guideline
Transactions Exhibit 12    Guideline Transactions Method - Indicated Values

Guideline Transaction Information

Data from SNL Financial and Mercer Capital Research



--------------------------------------------------------------------------------

Schedule 1

ASC Trust Corporation and Subsidiary

Historical Balance Sheets

 

                For the Fiscal Years Ended December 31                
Annualized Growth Rates       9/30/2015     2014     2013     2012     2011    
2010     Notes     2010-14     2013-14  

Assets

                 

Cash & Equivalents

  $ 126,557      $ 173,241      $ 166,250      $ 166,557      $ 197,269      $
66,605          27.0 %      4.2 % 

Accounts Receivable-Trade

    233,346        116,033        133,675        252,267        229,337       
202,677        (1)        -13.0 %      -13.2 % 

Accounts Receivable-Other

    0        0        0        0        0        0          nm        nm   

Prepaid Expenses & Other

    1,384,076        567,631        495,118        645,098        504,870       
1,107,792        (2)        -15.4 %      14.6 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 

Total Current Assets

    1,743,979        856,905        795,043        1,063,922        931,476     
  1,377,074          -11.2 %      7.8 % 

Property and Equipment

    826,889        1,822,157        1,946,075        1,686,816        1,695,178
       896,549        (3)        19.4 %      -6.4 % 

Accumulated Depreciation

    0        (961,766 )      (839,342 )      (707,031 )      (589,911 )     
(495,864 )        nm        nm     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 

Net Fixed Assets

    826,889        860,391        1,106,733        979,785        1,105,267     
  400,685          21.1 %      -22.3 % 

Goodwill & Intangibles

    0        0        0        0        0        0          nm        nm   

Other Assets

    497,415,222        483,135,328        449,648,012        395,457,619       
329,290,545        301,347,397        (4)        12.5 %      7.4 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 

Total Assets

  $ 499,986,090      $ 484,852,624      $ 451,549,788      $ 397,501,326      $
331,327,288      $ 303,125,156          12.5 %      7.4 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 

Liabilities

                 

Notes Payable

  $ 80,000      $ 25,000      $ 100,000      $ 0      $ 100,000      $ 55,000   
    (5)        -17.9 %      -75.0 % 

Accounts Payable

    256,677        198,961        228,268        154,440        36,092       
129,751          11.3 %      -12.8 % 

Current Portion Long-Term Debt

    0        100,717        100,717        85,504        102,143        25,849
         40.5 %      0.0 % 

Income Taxes Payable

    0        0        0        0        0        0          nm        nm   

Accrued Expenses & Other

    271,053        158,948        153,099        193,685        265,976       
163,692        (6)        -0.7 %      3.8 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 

Total Current Liabilities

    607,730        483,626        582,084        433,629        504,211       
374,292          6.6 %      -16.9 % 

Long-Term Debt

    85,169        59,587        148,874        185,721        268,779       
43,411        (7)        8.2 %      -60.0 % 

Deferred Income Taxes

      0        0        0        0        0          nm        nm   

Other Liabilities

    497,415,222        483,078,832        449,574,711        395,397,419       
329,254,256        301,324,894        (8)        12.5 %      7.5 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 

Total Liabilities

  $ 498,108,120      $ 483,622,045      $ 450,305,669      $ 396,016,769      $
330,027,246      $ 301,742,597          12.5 %      7.4 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 

Shareholders’ Equity

                 

Common Stock

  $ 100,000      $ 100,000      $ 100,000      $ 100,000      $ 100,000      $
100,000          0.0 %      0.0 % 

Paid-In Capital

    500,000        500,000        500,000        500,000        500,000       
500,000          0.0 %      0.0 % 

Retained Earnings

    1,277,970        630,579        644,119        884,557        700,042       
782,559          -5.3 %      -2.1 % 

Treasury Stock

    0        0        0        0        0        0          nm        nm     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 

Total Equity

    1,877,970        1,230,579        1,244,119        1,484,557       
1,300,042        1,382,559        (9)        -2.9 %      -1.1 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 

Total Liabilities & Equity

  $ 499,986,090      $ 484,852,624      $ 451,549,788      $ 397,501,326      $
331,327,288      $ 303,125,156          12.5 %      7.4 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 

Notes

Numbers in parentheses refer to supplemental notes in Schedule 1a.



--------------------------------------------------------------------------------

Schedule 1a

ASC Trust Corporation and Subsidiary

Supplemental Notes to Balance Sheets

 

                For the Fiscal Years Ended December 31           NAICS #       
      9/30/2015     2014     2013     2012     2011     2010     523920     
Notes   Notes to Balance Sheets                                                 

(1): Accounts Receivable-Trade detail:

                

Accounts Receivable

  $ 244,273      $ 122,418      $ 141,293      $ 258,652      $ 235,722      $
209,062        

Allowance for Doubtful Accounts

    (10,927 )      (6,385 )      (7,618 )      (6,385 )      (6,385 )     
(6,385 )        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

Total Accounts Receivable-Trade

  $ 233,346      $ 116,033      $ 133,675      $ 252,267      $ 229,337      $
202,677          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

Average Days Outstanding

    nm        7.9        12.5        15.4        16.1        nm        2.0      
 
 
 
 
 
  Average
Accounts
Receivable
÷
Revenues
× 365   
  
  
  
  
  

(2): Prepaid Expenses & Other detail:

                

Trading Securities

  $ 1,384,076      $ 546,397      $ 424,261      $ 576,494      $ 322,824      $
782,991        

Available-for-Sale Securities

      0        0        0        0        31,631        

Prepaid Expenses & Other

      21,234        36,394        59,874        77,474        58,140        

Notes Receivable

      0        34,463        8,730        104,572        235,030          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

Total Prepaid Expenses & Other

  $ 1,384,076      $ 567,631      $ 495,118      $ 645,098      $ 504,870      $
1,107,792          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

(3): Property and Equipment detail:

                

Vehicles

  $ 83,230      $ 422,433      $ 422,433      $ 352,624      $ 390,601      $
240,352        

Leasehold Improvements

    110,314        241,674        209,592        205,827        201,001       
148,578        

Computer

    28,639        208,994        213,848        220,653        207,211       
177,456        

Furniture & Fixtures

    12,939        163,035        216,275        203,177        198,651       
192,947        

Software

    6,524        135,247        103,559        103,559        103,559       
128,261        

Office Equipment

    0        65,531        10,535        15,733        9,812        8,955     
  

Construction in Progress

    0        0        184,590        0        0        0        

Land

    585,243        585,243        585,243        585,243        584,343        0
         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

Total Property and Equipment

    826,889        1,822,157        1,946,075        1,686,816        1,695,178
       896,549        

Accumulated Depreciation

      (961,766 )      (839,342 )      (707,031 )      (589,911 )      (495,864
)        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

Net Fixed Assets

  $ 826,889      $ 860,391      $ 1,106,733      $ 979,785      $ 1,105,267     
$ 400,685          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

Fixed Asset Turnover

    nm        5.9        5.4        5.5        6.5        nm        107.6      
 
 
 
  Revenues
÷ Average
Net Fixed
Assets   
  
  
  

(4): Other Assets detail:

                

Funds Held for Clients:

                

401(k) Trust

  $ 374,568,635      $ 373,524,553      $ 346,559,286      $ 308,103,243       
252,964,761        214,082,737        

CMI Trust

    118,824,550        105,645,217        99,016,292        83,947,667       
73,779,046        75,625,384        

Government Trust

    0        0        0        0        0        9,140,473        

Offshore Trust

    2,894,749        2,330,212        2,017,360        1,476,999       
1,309,426        1,345,645        

Distribution/Contribution Accounts

    1,046,954        1,534,651        1,913,531        1,821,335       
1,154,244        1,018,604        

Cafeteria Plans

    80,334        44,199        68,242        46,087        44,629        94,713
       

Seventh-Day Adventist Non Qualified Trust

    0        0        0        2,088        2,150        17,338          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

Total Funds Held for Clients

    497,415,222        483,078,832        449,574,711        395,397,419       
329,254,256        301,324,894        

Deferred Tax Assets

      10,189        22,954        28,368        17,976        22,503        

Other Assets

      46,307        50,347        31,832        18,313        0          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

Total Other Assets

  $ 497,415,222      $ 483,135,328      $ 449,648,012      $ 395,457,619      $
329,290,545      $ 301,347,397          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

(5): Notes Payable detail:

                

Line of Credit

  $ 80,000      $ 25,000      $ 100,000      $ 0      $ 100,000      $ 55,000   
      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

Total Notes Payable

  $ 80,000      $ 25,000      $ 100,000      $ 0      $ 100,000      $ 55,000   
      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

(6): Accrued Expenses & Other detail:

                

Accrued Expenses

  $ 271,053      $ 158,948      $ 153,099      $ 193,685      $ 265,976      $
163,692          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      

Total Accrued Expenses & Other

  $ 271,053      $ 158,948      $ 153,099      $ 193,685      $ 265,976      $
163,692          

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

      



--------------------------------------------------------------------------------

Schedule 1a continued

ASC Trust Corporation and Subsidiary

Supplemental Notes to Balance Sheets

 

                For the Fiscal Years Ended December 31           NAICS #        
    9/30/2015     2014     2013     2012     2011     2010     523920     Notes
  Notes to Balance Sheets                                                

(7): Long-Term Debt detail:

               

Notes Payable, vehicles

  $ 63,435      $ 78,158      $ 114,941      $ 82,115      $ 129,809      $
69,260       

Note Payable to ANZ Bank, property

    29,666        82,146        134,650        189,110        241,113        0
        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

Total Long-Term Debt

    93,102        160,304        249,591        271,225        370,922       
69,260       

Current Portion Long-Term Debt

    (7,933 )      (100,717 )      (100,717 )      (85,504 )      (102,143 )     
(25,849 )       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

Non-Current Portion Long-Term Debt

  $ 85,169      $ 59,587      $ 148,874      $ 185,721      $ 268,779      $
43,411         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

(8): Other Liabilities detail:

               

Client Funds Obligations:

               

401(k) Trust

  $ 374,568,635      $ 373,524,553      $ 346,559,286      $ 308,103,243       
252,964,761        214,082,737       

CMI Trust

    118,824,550        105,645,217        99,016,292        83,947,667       
73,779,046        75,625,384       

Government Trust

    0        0        0        0        0        9,140,473       

Offshore Trust

    2,894,749        2,330,212        2,017,360        1,476,999       
1,309,426        1,345,645       

Distribution/Contribution Accounts

    1,046,954        1,534,651        1,913,531        1,821,335       
1,154,244        1,018,604       

Cafeteria Plans

    80,334        44,199        68,242        46,087        44,629        94,713
      

Seventh-Day Adventist Non Qualified Trust

    0        0        0        2,088        2,150        17,338         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

Total Funds Held for Clients

    497,415,222        483,078,832        449,574,711        395,397,419       
329,254,256        301,324,894         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

Total Other Liabilities

  $ 497,415,222      $ 483,078,832      $ 449,574,711      $ 395,397,419      $
329,254,256      $ 301,324,894         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

(9): See Schedule 5 for reconciliation of shareholders’ equity.

               

Other Balance Sheet Analysis

               

Liquidity & Working Capital

               

Working Capital

  $ 1,136,250      $ 373,279      $ 212,959      $ 630,293      $ 427,265      $
1,002,782         
 
 
 
 
  Total
Current
Assets -
Total
Current
Liabilities   
  
  
  
  
  

Working Capital as a % of Revenues

    19.08 %      6.44 %      3.76 %      11.08 %      8.70 %      24.81 %     
11.2 %     
 
  Working
Capital ÷
Revenues   
  
  

Current Ratio

    2.9        1.8        1.4        2.5        1.8        3.7        2.5       
 
 
 
 
  Total
Current
Assets ÷
Total
Current
Liabilities   
  
  
  
  
  

Capitalization

               

Book Value of Equity

  $ 1,877,970      $ 1,230,579      $ 1,244,119      $ 1,484,557      $
1,300,042      $ 1,382,559         
  Total
Equity   
  

Total Interest-Bearing Debt

    165,169        185,304        349,591        271,225        470,922       
124,260         
 
 
 
 
 
 
  Notes
Payable +
Current
Portion
Long-
Term Debt
+ Long-
Term Debt   
  
  
  
 
  
 
    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

Book Value of Invested Capital

  $ 2,043,139      $ 1,415,883      $ 1,593,710      $ 1,755,782      $
1,770,964      $ 1,506,819         
 
 
 
 
 
  Book
Value of
Equity +
Total
Interest-
Bearing
Debt   
  
  
  
 
  
  

Leverage

               

Long-Term Debt as a % of Equity

    4.5 %      4.8 %      12.0 %      12.5 %      20.7 %      3.1 %      59.2 % 
 

Total Interest-Bearing Debt as a % of Equity

    8.8 %      15.1 %      28.1 %      18.3 %      36.2 %      9.0 %      150.0
%   

Total Interest-Bearing Debt as a % of Assets

    0.0 %      0.0 %      0.1 %      0.1 %      0.1 %      0.0 %      45.6 %   

Total Liabilities (x-Client AUA as a % of Equity)

    36.9 %      44.1 %      58.8 %      41.7 %      59.5 %      30.2 %     
228.6 %   

Average Assets ÷ Average Equity

    137.9 %      146.2 %      144.6 %      146.5 %      142.2 %      128.6 %   
  328.9 %   

Times Interest Earned:

               

EBIT / Interest Expense

    1,316.2        72.4        39.7        45.4        54.4        117.5       
21.7     

EBITDA / Interest Expense

    1,874.0        100.2        49.7        54.9        67.1        132.9       



--------------------------------------------------------------------------------

Schedule 2

ASC Trust Corporation and Subsidiary

Historical Percentage Balance Sheets

 

                 For the Fiscal Years Ended December 31           NAICS #       
9/30/2015     2014     2013     2012     2011     2010     523920  

Assets

              

Cash & Equivalents

     0.03 %      0.04 %      0.04 %      0.04 %      0.06 %      0.02 %     
32.5 % 

Accounts Receivable-Trade

     0.05 %      0.02 %      0.03 %      0.06 %      0.07 %      0.07 %     
17.6 % 

Accounts Receivable-Other

     0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      na
  

Prepaid Expenses & Other

     0.28 %      0.12 %      0.11 %      0.16 %      0.15 %      0.37 %     
10.4 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Current Assets

     0.35 %      0.18 %      0.18 %      0.27 %      0.28 %      0.45 %     
60.5 % 

Property and Equipment

     0.17 %      0.38 %      0.43 %      0.42 %      0.51 %      0.30 %      na
  

Accumulated Depreciation

     0.00 %      -0.20 %      -0.19 %      -0.18 %      -0.18 %      -0.16 %   
  na      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Fixed Assets

     0.17 %      0.18 %      0.25 %      0.25 %      0.33 %      0.13 %     
14.6 % 

Goodwill & Intangibles

     0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      6.6
% 

Other Assets

     99.49 %      99.65 %      99.58 %      99.49 %      99.39 %      99.41 %   
  18.3 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Assets

     100.00 %      100.00 %      100.00 %      100.00 %      100.00 %     
100.00 %      100.0 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Liabilities

              

Notes Payable

     0.02 %      0.01 %      0.02 %      0.00 %      0.03 %      0.02 %     
24.9 % 

Accounts Payable

     0.05 %      0.04 %      0.05 %      0.04 %      0.01 %      0.04 %      3.6
% 

Current Portion Long-Term Debt

     0.00 %      0.02 %      0.02 %      0.02 %      0.03 %      0.01 %      2.7
% 

Income Taxes Payable

     0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.0
% 

Accrued Expenses & Other

     0.05 %      0.03 %      0.03 %      0.05 %      0.08 %      0.05 %     
16.2 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Current Liabilities

     0.12 %      0.10 %      0.13 %      0.11 %      0.15 %      0.12 %     
47.4 % 

Long-Term Debt

     0.02 %      0.01 %      0.03 %      0.05 %      0.08 %      0.01 %     
18.0 % 

Deferred Income Taxes

     0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.0
% 

Other Liabilities

     99.49 %      99.63 %      99.56 %      99.47 %      99.37 %      99.41 %   
  4.1 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Liabilities

     99.62 %      99.75 %      99.72 %      99.63 %      99.61 %      99.54 %   
  69.5 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Shareholders’ Equity

              

Common Stock

     0.02 %      0.02 %      0.02 %      0.03 %      0.03 %      0.03 %      na
  

Paid-In Capital

     0.10 %      0.10 %      0.11 %      0.13 %      0.15 %      0.16 %      na
  

Retained Earnings

     0.26 %      0.13 %      0.14 %      0.22 %      0.21 %      0.26 %      na
  

Treasury Stock

     0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      na
     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Equity

     0.38 %      0.25 %      0.28 %      0.37 %      0.39 %      0.46 %     
30.4 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Liabilities & Equity

     100.00 %      100.00 %      100.00 %      100.00 %      100.00 %     
100.00 %      100.0 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 3

ASC Trust Corporation and Subsidiary

Historical Income Statements

 

                                                         
Interim Financial Detail             Last 12 mos.          
For the Fiscal Years Ended December 31                 Annualized Growth Rates  
  9 mos.     9 mos.             9/30/2015     2014     2013     2012     2011  
  2010     Notes     2010-14     2013-14     9/30/2015     9/30/2014    
% Change  

Income Statements

                       

Revenues

  $ 5,955,180      $ 5,799,617      $ 5,656,605      $ 5,689,964      $
4,909,590      $ 4,041,773        (1 )      9.4 %      2.5 %    $ 4,399,222     
$ 4,243,659        3.7 % 

Operating Expense

    5,000,984        4,809,542        5,036,649        4,876,577       
4,297,104        3,251,048        (2 )      10.3 %      -4.5 %      3,708,334   
    3,516,892        5.4 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Operating Income

    954,196        990,075        619,956        813,387        612,486       
790,725          5.8 %      59.7 %      690,888        726,767        -4.9 % 

Other Income/(Expense)

                       

Interest Income

    (118 )      0        0        0        0        0          nm        nm     
  0        118        -100.0 % 

Interest Expense

    (557 )      (11,265 )      (15,050 )      (17,060 )      (11,770 )     
(7,697 )        nm        nm        0        (10,708 )      nm   

Other, Net

    (221,302 )      (175,001 )      (23,052 )      (38,048 )      28,277       
113,307        (3 )      nm        nm        (27,377 )      18,924        nm   
 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Other Income/(Expense)

    (221,976 )      (186,266 )      (38,102 )      (55,108 )      16,507       
105,610          nm        nm        (27,377 )      8,333        nm     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Pre-Tax Income

    732,220        803,809        581,854        758,279        628,993       
896,335          -2.7 %      38.1 %      663,511        735,100        -9.7 % 

Income Tax Expense/(Benefit)

    13,560        13,560        3,817        (6,331 )      7,919        16,717
         -5.1 %      255.3 %      0        0        nm     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Income from Continuing Operations

    718,660        790,249        578,037        764,610        621,074       
879,618          -2.6 %      36.7 %      663,511        735,100        -9.7 % 

Extraordinary Income/(Expense)

    0        0        0        0        0        0          nm        nm       
0        0        nm     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Income

  $ 718,660      $ 790,249      $ 578,037      $ 764,610      $ 621,074      $
879,618          -2.6 %      36.7 %    $ 663,511      $ 735,100        -9.7 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Memo: EBITDA Derivation

                       

Pre-Tax Income

  $ 732,220      $ 803,809      $ 581,854      $ 758,279      $ 628,993      $
896,335          -2.7 %      38.1 %    $ 663,511      $ 735,100        -10 % 

- Interest Income

    118        0        0        0        0        0          nm        nm     
  0        (118 )      nm   

+ Interest Expense

    557        11,265        15,050        17,060        11,770        7,697   
      10.0 %      -25.1 %      0        10,708        -100 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

EBIT

    732,895        815,074        596,904        775,339        640,763       
904,032          -2.6 %      36.6 %      663,511        745,691        -11 % 

+ Write-Off of Construction in Progress

    184,590        184,590        0        0        0        0          nm     
  nm        0        0     

+ Depreciation & Amortization

    125,973        129,169        150,343        160,930        148,683       
118,564          2.2 %      -14.1 %      79,463        82,659        -4 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

EBITDA

  $ 1,043,458      $ 1,128,833      $ 747,247      $ 936,269      $ 789,446     
$ 1,022,596          2.5 %      51.1 %    $ 742,975      $ 828,350        -10 % 
 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

+ Owners Comp in Excess of Salary

    280,000        280,000        475,000        220,000        620,000       
435,000              0        0       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

         

 

 

   

 

 

   

Adjusted EBITDA

  $ 1,323,458      $ 1,408,833      $ 1,222,247      $ 1,156,269      $
1,409,446      $ 1,457,596          -0.8 %      15.3 %    $ 742,975      $
828,350       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

              Est. Bonus /                                                      
            Base Pay     Commissions     Retirement     Benefit $     Total Comp
    % LTM Rev                                      

Memo: Current Executive Comp.

                       

David John

  $ 200,000      $ 400,000      $ 55,000      $ 6,000      $ 661,000        11.1
%             

Donald Clark

    110,000        16,500        16,500        6,000        149,000        2.5
%             

Gabrielle Bamba

    105,000        16,000        15,750        6,000        142,750        2.4
%             

Candy Okuhama

    85,000        50,000        12,750        6,000        153,750        2.6 % 
           

Eloida Battung

    85,000        12,750        12,750        6,000        116,500        2.0 % 
           

Michelle Quichocho

    75,000        11,250        11,250        6,000        103,500        1.7 % 
             

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

Total

  $ 660,000      $ 506,500      $ 124,000      $ 36,000      $ 1,326,500       
22.3 %             

Percentage of LTM Revenue

    11.1 %      8.5 %      2.1 %      0.6 %      22.3 %               

Memo:

                       

Interest Expense

  $ 557      $ 11,265      $ 15,050      $ 17,060      $ 11,770      $ 7,697   
           

÷ Average Interest-Bearing Debt Balance

    175,236        267,448        310,408        371,074        297,591       
124,260               

= Implied Cost of Debt

    0.32 %      4.21 %      4.85 %      4.60 %      3.96 %      6.19 %         
   

Notes

Numbers in parentheses refer to supplemental notes in Schedule 3a.



--------------------------------------------------------------------------------

Schedule 3a

ASC Trust Corporation and Subsidiary

Supplemental Notes to Income Statements

 

                                                    Interim Financial Detail    
        Last 12 mos.           For the Fiscal Years Ended December 31          
Annualized Growth Rates     9 mos.     9 mos.             9/30/2015     2014    
2013     2012     2011     2010     2010-14     2013-14     9/30/2015    
9/30/2014     % Change  

Notes to Income Statements

                     

(1): Revenues detail:

                     

Investment Management Fees

  $ 4,690,281      $ 4,477,794      $ 4,384,075      $ 4,153,275      $
3,561,445      $ 2,854,170        11.92 %      2.14 %    $ 3,538,657      $
3,326,170        6.4 % 

Benefits Plan Administration

    424,887        440,053        429,450        497,871        469,476       
541,112        -5.04 %      2.47 %      317,597        332,763        -4.6 % 

Processing Revenue

    316,094        321,613        304,624        268,624        197,737       
235,431        8.11 %      5.58 %      243,429        248,948        -2.2 % 

GRT Income

    171,271        220,238        214,899        211,009        188,653       
152,382        9.65 %      2.48 %      117,184        166,150        -29.5 % 

Loan Maintenance Fee

    240,522        227,795        213,799        198,920        170,952       
104,502        21.51 %      6.55 %      182,356        169,629        7.5 % 

Non-Operating / Other Income

    0        14,725        (53,485 )      (27,509 )      26,653        110,986
              

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Revenues

  $ 5,843,056      $ 5,702,218      $ 5,493,362      $ 5,302,190      $
4,614,916      $ 3,998,583        9.28 %      3.80 %    $ 4,399,222      $
4,243,659        3.7 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Memo: Asset Flows & Realized Fees

    2015 Budget                       

Beginning Assets Under Management (AUM)

  $ 498,821,041      $ 464,496,496      $ 410,488,123      $ 344,815,545      $
314,439,720        na          $ 498,821,041      $ 464,496,496     

Contributions

    80,000,000        70,987,006        66,755,441        58,419,434       
56,354,528        49,117,615            na        na     

Distributions

    (55,000,000 )      (47,915,939 )      (53,456,193 )      (41,507,806 )     
(32,722,823 )      (29,003,684 )          na        na     

Net Takeovers

    (2,750,000 )      (2,030,000 )      4,632,000        24,765,000       
20,815,000        0            na        na       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

           

Total Net Flows

    22,250,000        21,041,067        17,931,248        41,676,628       
44,446,705        20,113,931            na        na     

Change in Market Value

    (1,071,041 )      13,283,478        36,077,125        23,995,950       
(14,070,880 )      na            na        na     

Ending AUM

    520,000,000        498,821,041        464,496,496        410,488,123       
344,815,545        314,439,720            496,174,000        489,366,000       
  LTM Avg                     
  LTM avg ~$505M based upon
month end $s   
    

Approximate Average AUM

  $ 505,000,000      $ 481,658,769      $ 437,492,310      $ 377,651,834      $
329,627,633      $ 314,439,720           

Effective Realized Fee

    0.93 %      0.93 %      1.00 %      1.10 %      1.08 %      na             
 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

           

Management Fee

  $ 4,690,281      $ 4,477,794      $ 4,384,075      $ 4,153,275      $
3,561,445      $ 2,854,170               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

           

Memo: Customer Detail

                     

Participants

    22,984        21,547        20,583        19,755        17,424        16,045
            

Average Balance

  $ 21,972      $ 22,354      $ 21,255      $ 19,117      $ 18,918      $ 19,597
            

Plans

    333        307        274        238        206        201             

Participants Per Plans

    69        70        75        83        85        80             

(2): Operating Expense detail:

                     

Salaries & Wages

  $ 1,850,499      $ 1,765,388      $ 1,789,866      $ 1,811,820      $
1,562,509      $ 1,170,011        10.83 %      -1.37 %    $ 1,805,806      $
1,720,695        4.9 % 

Employee Benefits

    1,051,877        940,168        1,088,406        943,060        668,564     
  522,909        15.80 %      -13.62 %      391,478        279,769        39.9
% 

Professional Fees

    430,088        317,147        331,979        186,808        204,429       
155,904        19.43 %      -4.47 %      335,426        222,485        50.8 % 

Occupancy

    267,550        257,669        298,525        355,077        292,437       
189,746        7.95 %      -13.69 %      210,704        200,824        4.9 % 

Gross Receipts Tax

    177,359        226,326        218,224        211,009        188,653       
152,677        10.34 %      3.71 %      117,184        166,150        -29.5 % 

Information Systems Expense

    184,957        176,898        191,404        222,485        174,272       
142,456        5.56 %      -7.58 %      141,361        133,302        6.0 % 

Travel & Entertainment

    130,821        150,364        112,149        112,043        111,699       
146,830        0.60 %      34.08 %      89,931        109,474        -17.9 % 

Payroll Taxes

    37,017        142,116        149,583        150,508        104,576       
80,848        15.14 %      -4.99 %        105,099        -100.0 % 

Depreciation & Amortization

    125,973        129,169        150,343        160,930        148,683       
118,564        2.16 %      -14.08 %      79,463        82,659        -3.9 % 

Advertising & Promotion

    118,581        123,085        134,954        146,746        145,540       
142,165        -3.54 %      -8.79 %      95,432        99,936        -4.5 % 

Miscellaneous

    90,537        99,601        132,616        102,523        142,694       
114,108        -3.34 %      -24.90 %      86,760        95,824        -9.5 % 

Communications

    98,385        90,368        100,367        123,802        146,245       
80,301        3.00 %      -9.96 %      79,340        71,323        11.2 % 

Insurance

    111,417        76,118        66,452        57,920        67,013       
45,662        13.63 %      14.55 %      61,324        26,026        135.6 % 

Training & Staff Development

    63,278        65,363        50,241        29,082        66,446        0     
  nm        30.10 %      35,664        37,748        -5.5 % 

Printing & Reproduction

    65,152        63,848        52,788        32,183        24,352        38,734
       13.31 %      20.95 %      36,604        35,300        3.7 % 

Office Supplies

    65,915        56,079        55,050        118,917        138,452       
69,759        -5.31 %      1.87 %      59,652        49,816        19.7 % 

Donations & Contributions

    47,986        45,865        41,951        48,295        40,724        34,210
       7.60 %      9.33 %      34,040        31,919        6.6 % 

Automobile

    28,858        34,586        49,303        33,619        31,134        0     
  nm        -29.85 %      21,367        27,095        -21.1 % 

Repairs & Maintenance

    32,435        33,675        0        7,302        4,860        0        nm
       nm        8,041        9,281        -13.4 % 

Dues & Subscriptions

    22,299        15,709        22,448        22,448        33,822        35,232
       -18.28 %      -30.02 %      18,756        12,166        54.2 % 

Bad Debt Expense

    (0 )      0        0        0        0        10,932        -100.00 %     
nm        0        0        -100.0 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Operating Expense

  $ 5,000,984      $ 4,809,542      $ 5,036,649      $ 4,876,577      $
4,297,104      $ 3,251,048        10.29 %      -4.51 %    $ 3,708,334      $
3,516,892        5.4 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 3a continued    

ASC Trust Corporation and Subsidiary    

Supplemental Notes to Income Statements    

 

                                                    Interim Financial Detail    
        Last 12 mos.     For the Fiscal Years Ended December 31    
Annualized Growth Rates     9 mos.     9 mos.             9/30/2015     2014    
2013     2012     2011     2010     2010-14     2013-14     9/30/2015    
9/30/2014     % Change  

Notes to Income Statements

                     

Percentage of Revenues:

                     

Salaries & Wages

    31.07 %      30.44 %      31.64 %      31.84 %      31.83 %      28.95 %   
      41.05 %      40.55 %   

Employee Benefits

    17.66 %      16.21 %      19.24 %      16.57 %      13.62 %      12.94 %   
      8.90 %      6.59 %   

Professional Fees

    7.22 %      5.47 %      5.87 %      3.28 %      4.16 %      3.86 %         
7.62 %      5.24 %   

Occupancy

    4.49 %      4.44 %      5.28 %      6.24 %      5.96 %      4.69 %         
4.79 %      4.73 %   

Gross Receipts Tax

    2.98 %      3.90 %      3.86 %      3.71 %      3.84 %      3.78 %         
2.66 %      3.92 %   

Information Systems Expense

    3.11 %      3.05 %      3.38 %      3.91 %      3.55 %      3.52 %         
3.21 %      3.14 %   

Travel & Entertainment

    2.20 %      2.59 %      1.98 %      1.97 %      2.28 %      3.63 %         
2.04 %      2.58 %   

Payroll Taxes

    0.62 %      2.45 %      2.64 %      2.65 %      2.13 %      2.00 %         
0.00 %      2.48 %   

Depreciation & Amortization

    2.12 %      2.23 %      2.66 %      2.83 %      3.03 %      2.93 %         
1.81 %      1.95 %   

Advertising & Promotion

    1.99 %      2.12 %      2.39 %      2.58 %      2.96 %      3.52 %         
2.17 %      2.35 %   

Miscellaneous

    1.52 %      1.72 %      2.34 %      1.80 %      2.91 %      2.82 %         
1.97 %      2.26 %   

Communications

    1.65 %      1.56 %      1.77 %      2.18 %      2.98 %      1.99 %         
1.80 %      1.68 %   

Insurance

    1.87 %      1.31 %      1.17 %      1.02 %      1.36 %      1.13 %         
1.39 %      0.61 %   

Training & Staff Development

    1.06 %      1.13 %      0.89 %      0.51 %      1.35 %      0.00 %         
0.81 %      0.89 %   

Printing & Reproduction

    1.09 %      1.10 %      0.93 %      0.57 %      0.50 %      0.96 %         
0.83 %      0.83 %   

Office Supplies

    1.11 %      0.97 %      0.97 %      2.09 %      2.82 %      1.73 %         
1.36 %      1.17 %   

Donations & Contributions

    0.81 %      0.79 %      0.74 %      0.85 %      0.83 %      0.85 %         
0.77 %      0.75 %   

Automobile

    0.48 %      0.60 %      0.87 %      0.59 %      0.63 %      0.00 %         
0.49 %      0.64 %   

Repairs & Maintenance

    0.54 %      0.58 %      0.00 %      0.13 %      0.10 %      0.00 %         
0.18 %      0.22 %   

Dues & Subscriptions

    0.37 %      0.27 %      0.40 %      0.39 %      0.69 %      0.87 %         
0.43 %      0.29 %   

Bad Debt Expense

    0.00 %      0.00 %      0.00 %      0.00 %      0.00 %      0.27 %         
0.00 %      0.00 %     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

       

 

 

   

 

 

   

Total Operating Expense

    83.98 %      82.93 %      89.04 %      85.70 %      87.52 %      80.44 %   
      84.30 %      82.87 %     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

       

 

 

   

 

 

   

(3): Other, Net detail:

                     

Investment Gain (Loss),net

  ($ 4,326 )    $ 14,557        (55,201 )      (33,236 )    $ 29,428      $
114,470        -40.28 %      nm      $ 0      $ 18,883        -100.00 % 

Write-Off of Construction in Progress

    (184,590 )      (184,590 )      0        0        0        0        nm     
  nm        0        0        nm   

Other Income (Expense), net

    (30,449 )      (3,031 )      1,295        2,513        9,093        950     
  nm        nm        (27,377 )      41        nm   

Foreign Exchange Gain (Loss), net

    (1,937 )      (1,937 )      30,854        (7,325 )      (10,244 )     
(2,113 )      nm        nm        0        0        nm     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Other, Net

  ($ 221,302 )    ($ 175,001 )    ($  23,052 )      38,048 )    $ 28,277      $
113,307        nm        nm      ($ 27,377 )    $ 18,924        nm     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Percentage of Revenues:

                     

Investment Gain (Loss),net

    -0.07 %      0.25 %      -0.98 %      -0.58 %      0.60 %      2.83 %       
  0.00 %      0.44 %   

Write-Off of Construction in Progress

    -3.10 %      -3.18 %      0.00 %      0.00 %      0.00 %      0.00 %       
  0.00 %      0.00 %   

Other Income (Expense), net

    -0.51 %      -0.05 %      0.02 %      0.04 %      0.19 %      0.02 %       
  -0.62 %      0.00 %   

Foreign Exchange Gain (Loss), net

    -0.03 %      -0.03 %      0.55 %      -0.13 %      -0.21 %      -0.05 %     
    0.00 %      0.00 %     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

       

 

 

   

 

 

   

Total Other, Net

    -3.72 %      -3.02 %      -0.41 %      -0.67 %      0.58 %      2.80 %     
    -0.62 %      0.45 %     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

       

 

 

   

 

 

   



--------------------------------------------------------------------------------

Schedule 4    

ASC Trust Corporation and Subsidiary    

Historical Percentage Income Statements    

 

                                               Interim Financial Detail       
Last 12 mos.     For the Fiscal Years Ended December 31     NAICS #     9 mos.  
  9 mos.        9/30/2015     2014     2013     2012     2011     2010    
523920     9/30/2015     9/30/2014  

Percentage Income Statements

                  

Revenues

     100.0 %      100.0 %      100.0 %      100.0 %      100.0 %      100.0 %   
  100.0 %      100.0 %      100.0 % 

Operating Expense

     84.0 %      82.9 %      89.0 %      85.7 %      87.5 %      80.4 %     
74.6 %      84.3 %      82.9 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Operating Income

     16.0 %      17.1 %      11.0 %      14.3 %      12.5 %      19.6 %     
25.4 %      15.7 %      17.1 % 

Other Income/(Expense)

                  

Interest Income

     0.0 %      0.0 %      0.0 %      0.0 %      0.0 %      0.0 %      na       
0.0 %      0.0 % 

Interest Expense

     0.0 %      -0.2 %      -0.3 %      -0.3 %      -0.2 %      -0.2 %      na
       0.0 %      -0.3 % 

Other, Net

     -3.7 %      -3.0 %      -0.4 %      -0.7 %      0.6 %      2.8 %      na   
    -0.6 %      0.4 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Other Income/(Expense)

     -3.7 %      -3.2 %      -0.7 %      -1.0 %      0.3 %      2.6 %      -1.1
%      -0.6 %      0.2 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Pre-Tax Income

     12.3 %      13.9 %      10.3 %      13.3 %      12.8 %      22.2 %     
24.3 %      15.1 %      17.3 % 

Income Tax Expense/(Benefit)

     0.2 %      0.2 %      0.1 %      -0.1 %      0.2 %      0.4 %      na     
  0.0 %      0.0 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Income from Continuing Operations

     12.1 %      13.6 %      10.2 %      13.4 %      12.7 %      21.8 %      na
       15.1 %      17.3 % 

Extraordinary Income/(Expense)

     0.0 %      0.0 %      0.0 %      0.0 %      0.0 %      0.0 %      na       
0.0 %      0.0 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Income

     12.1 %      13.6 %      10.2 %      13.4 %      12.7 %      21.8 %      na
       15.1 %      17.3 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Memo: EBITDA Derivation

                  

Pre-Tax Income

     12.3 %      13.9 %      10.3 %      13.3 %      12.8 %      22.2 %     
24.3 %      15.1 %      17.3 % 

- Interest Income

     0.0 %      0.0 %      0.0 %      0.0 %      0.0 %      0.0 %      na       
0.0 %      0.0 % 

+ Interest Expense

     0.0 %      0.2 %      0.3 %      0.3 %      0.2 %      0.2 %      na       
0.0 %      0.3 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

EBIT

     12.3 %      14.1 %      10.6 %      13.6 %      13.1 %      22.4 %     
25.4 %      15.1 %      17.6 % 

+ Depreciation & Amortization

     2.1 %      2.2 %      2.7 %      2.8 %      3.0 %      2.9 %      0.8 %   
  1.8 %      1.9 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

EBITDA

     17.5 %      19.5 %      13.2 %      16.5 %      16.1 %      25.3 %     
26.2 %      16.9 %      19.5 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

+ Owners Comp in Excess of Salary

     4.7 %      4.8 %      8.4 %      3.9 %      12.6 %      10.8 %        0.0
%      0.0 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 

Adjusted EBITDA

     22.2 %      24.3 %      21.6 %      20.3 %      28.7 %      36.1 %       
16.9 %      19.5 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 4a    

ASC Trust Corporation and Subsidiary    

Year-to-Year Growth of Income Statement Components    

 

     2014-9/15     2013-14     2012-13     2011-12     2010-11  

Income Statements

          

Revenues

     2.7 %      2.5 %      -0.6 %      15.9 %      21.5 % 

Operating Expense

     4.0 %      -4.5 %      3.3 %      13.5 %      32.2 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Operating Income

     -3.6 %      59.7 %      -23.8 %      32.8 %      -22.5 % 

Other Income/(Expense)

          

Interest Income

     nm        nm        nm        nm        nm   

Interest Expense

     nm        nm        nm        nm        nm   

Other, Net

     nm        nm        nm        nm        -75.0 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Other Income/(Expense)

     nm        nm        nm        nm        -84.4 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Pre-Tax Income

     -8.9 %      38.1 %      -23.3 %      20.6 %      -29.8 % 

Income Tax Expense/(Benefit)

     0.0 %      255.3 %      nm        nm        -52.6 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Income from Continuing Operations

     -9.1 %      36.7 %      -24.4 %      23.1 %      -29.4 % 

Extraordinary Income/(Expense)

     nm        nm        nm        nm        nm      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Income

     -9.1 %      36.7 %      -24.4 %      23.1 %      -29.4 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Memo: EBITDA Derivation

          

EBIT

     -10.1 %      36.6 %      -23.0 %      21.0 %      -29.1 % 

EBITDA

     -7.6 %      51.1 %      -20.2 %      18.6 %      -22.8 % 

Adjusted EBITDA

     -6.1 %      15.3 %      5.7 %      -18.0 %      -3.3 % 



--------------------------------------------------------------------------------

Schedule 5    

ASC Trust Corporation and Subsidiary    

Reconciliation of Shareholders’ Equity    

 

                                         Interim Financial Detail       
Last 12 mos.     For the Fiscal Years Ended December 31     9 mos.     9 mos.  
     9/30/2015     2014     2013     2012     2011     2010     9/30/2015    
9/30/2014  

Shareholders’ Equity

                

Beginning Shareholders’ Equity

   $ 0      $ 1,244,119      $ 1,484,557      $ 1,300,042      $ 1,382,559     
$ 691,055      $ 1,230,579      $ 1,244,119   

+ Net Income

     718,660        790,249        578,037        764,610        621,074       
879,618        663,511        735,100   

- Dividends or Distributions Paid

     (800,000 )      (800,000 )      (800,000 )      (600,000 )      (700,000 ) 
    (400,000 )     

+ Additional Paid-in Capital

     0        0        0        0        0        200,000       

- Foreign Currency Translation Gain (Loss)

     (3,789 )      (3,789 )      (18,475 )      19,905        (3,591 )     
10,533       

+ Unrealized Gain on Available-for-Sale Securities

     0        0        0        0        0        1,353       

+/- Prior Period Adjustments

     0        0        0        0        0        0       

+/- Other Restatements, Net

     1,963,099        0        0        0        0        0        (16,120 )   
  (1,979,219 )    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending Shareholders’ Equity

   $ 1,877,970      $ 1,230,579      $ 1,244,119      $ 1,484,557      $
1,300,042      $ 1,382,559      $ 1,877,970      $ 0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Dividend Payout Ratio

     111.32 %      101.23 %      138.40 %      78.47 %      112.71 %      45.47
%     

Common Shares Outstanding

                

Beginning Shares Outstanding

     4,000        4,000        4,000        4,000        4,000        4,000     
  4,000        4,000   

- Treasury Share Purchases

     0        0        0        0        0        0        0        0   

+ Treasury Share Sales

     0        0        0        0        0        0        0        0   

+ New Shares Issued

     0        0        0        0        0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Common Shares Outstanding

     4,000        4,000        4,000        4,000        4,000        4,000     
  4,000        4,000   

+ Shares in Treasury

     0        0        0        0        0        0        0        0      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Common Shares Issued

     4,000        4,000        4,000        4,000        4,000        4,000     
  4,000        4,000   

+ Other Unissued Shares

     6,000        6,000        6,000        6,000        6,000        6,000     
  6,000        6,000      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Shares Authorized

     10,000        10,000        10,000        10,000        10,000       
10,000        10,000        10,000      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Book Value per Common Share

   $ 469.49      $ 307.64      $ 311.03      $ 371.14      $ 325.01      $
345.64      $ 469.49      $ 0.00   



--------------------------------------------------------------------------------

Schedule 6    

ASC Trust Corporation and Subsidiary    

Historical Cash Flow Statements    

 

           For the Fiscal Years Ended December 31           Cumulative       
2014     2013     2012     2011     2010     2010-14  

Operating Activities

            

Net Income/(Loss)

   $ 790,249      $ 578,037      $ 764,610      $ 621,074      $ 879,618      $
3,633,588   

+ Depreciation & Amortization

     129,169        150,343        160,930        148,683        118,564       
707,689   

+/- (Gain)/Loss on Sale of Assets

     0        0        (2,513 )      5,167        (110,297 )      (107,643 ) 

+/- Foreign Currency Gain (Loss)

     (3,789 )      (18,475 )      19,905        0        0        (2,359 ) 

+ Loss on Write-Off of Construction in Progress

     184,590        0        0        0        0        184,590   

+/- Change in Working Capital

     (33,630,909 )      (53,850,978 )      (220,639 )      423,053       
(452,215 )      (87,731,688 ) 

+/- Change in Other Assets & Liabilities

     33,534,922        54,165,424        (16,215 )      (13,786 )      32,275   
    87,702,620      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Cash Flow from Operating Activities

   $ 1,004,232      $ 1,024,351      $ 706,078      $ 1,184,191      $ 467,945
     $ 4,386,797      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Investing Activities

            

- Capital Expenditures

   ($ 68,485 )    ($ 277,291 )    ($ 56,298 )    ($ 862,278 )    ($ 136,495 )   
($ 1,400,847 ) 

+ Proceeds from Sale of Fixed Assets

     1,068        0        23,363        0        0        24,431   

+/- Other Assets

     34,463        (25,733 )      95,842        162,089        4,112       
270,773      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Cash Flow from Investing Activities

   ($ 32,954 )    ($ 303,024 )    $ 62,907      ($ 700,189 )    ($ 132,383 )   
($ 1,105,643 )    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Financing Activities

            

- Long-Term Debt Payments

   ($ 89,287 )    ($ 84,443 )    ($ 123,515 )    ($ 80,198 )    ($ 113,341 )   
($ 490,784 ) 

+ Long-Term Debt Proceeds

     0        62,809        23,818        381,860        0        468,487   

- Short-Term Debt Payments

     (75,000 )      0        (100,000 )      0        (25,000 )      (200,000 ) 

+ Short-Term Debt Proceeds

     0        100,000        0        45,000        0        145,000   

- Common Stock Purchases

     0        0        0        0        0        0   

+ Common Stock Proceeds

     0        0        0        0        0        0   

+ Additional Paid-in Capital

     0        0        0        0        200,000        200,000   

- Dividends or Distributions Paid

     (800,000 )      (800,000 )      (600,000 )      (700,000 )      (400,000 ) 
    (3,300,000 )    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Cash Flow from Financing Activities

   ($ 964,287 )    ($ 721,634 )    ($ 799,697 )    ($ 353,338 )    ($ 338,341 ) 
  ($ 3,177,297 )    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Cash Flow Summary

            

Beginning Cash

   $ 166,250      $ 166,557      $ 197,269      $ 66,605      $ 69,384     

Net Cash Flow

     6,991        (307 )      (30,712 )      130,664        (2,779 )      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Ending Cash

   $ 173,241      $ 166,250      $ 166,557      $ 197,269      $ 66,605        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   



--------------------------------------------------------------------------------

Exhibit 1    

ASC Trust Corporation and Subsidiary    

Valuation Analysis as of October 25, 2015    

Summary and Conclusion    

 

            Range of Value            Indicated Value      Weight     Low    
Weight     High    

References and Comments

Correlated Indication of Value

             

Asset-Based Approach:

             

None

             

Income Approach:

             

ACAPM Method - Earning Power Capitalization

   $ 8,700,000         25.0 %    $ 2,175,000        25.0 %    $ 2,175,000     
Exhibit 4

DCF Method - w/o New Government Contract

     11,200,000         25.0 %      2,800,000        0.0 %      0      Exhibit 7

DCF Method - with New Government Contract

     13,700,000         0.0 %      0        25.0 %      3,425,000      Exhibit
10

Market Approach:

             

Company Transactions Method

     No Relevant Offers         0.0 %      0        0.0 %      0      Per ASC
management (only BGH)

Guideline Transactions Method - EBITDA

     12,000,000         50.0 %      6,000,000        25.0 %      3,000,000     
Exhibit 12

Guideline Transactions Method - Revenue

     12,700,000         0.0 %      0        25.0 %      3,175,000      Exhibit
12

Guideline Transactions Method - AUM

     10,300,000         0.0 %      0        0.0 %      0      Exhibit 12      

 

 

   

 

 

   

 

 

   

 

 

   

Correlated Indication of Value (Enterprise Value)

        100.0 %    $ 11,000,000        100.0 %    $ 11,800,000     

Rounded to: $100,000

(Controlling Interest Basis)

             

Adjustments for Balance Sheet @ September 30:

             

+ Cash

          126,557          126,557     

+ Marketable Securities

          1,384,076          1,384,076      Majority of net fixed assets consist
of

- Capital Requirement for Separate Charter

          (500,000 )        (500,000 )    $585k land parcel that will be
excluded

- Debt

          (173,102 )        (173,102 )    from the transaction

+/- Other Working Capital

          (294,384 )        (294,384 )           

 

 

     

 

 

   

Correlated Indication of Value (Total Equity Value)

        $ 11,500,000        $ 12,300,000      Rounded to: $100,000        

 

 

     

 

 

                                        Transaction Medians

Relative Value Summary

             

Enterprise Value / AUM

   $ 510,000,000           2.2 %        2.3 %    2.0%

Enterprise Value / LTM Revenue

     5,955,180           1.8x          2.0x      2.2x

Enterprise Value / LTM EBITDA

     1,043,458           10.5x          11.3x      9.6x

Enterprise Value / LTM Adjusted EBITDA

     1,223,445           9.0x          9.6x     

na

Enterprise Value / Ongoing EBITDA

     1,242,411           8.9x          9.5x     

na

Enterprise Value / 2015B EBITDA - Adjusted

     1,361,947           8.1x          8.7x     

na

Enterprise Value / Ongoing NOPAT

     691,447           15.9x          17.1x     

na

Conclusion of Value per Common Share

             

Conclusion of Value - Enterprise Value

        $ 11,000,000        $ 11,800,000     

Conclusion of Value - Total Common Equity

        $ 11,500,000        $ 12,300,000     

From above

Common Shares Outstanding

          4,000          4,000     

Schedule 5

       

 

 

     

 

 

   

Enterprise Value Per Share

        $ 2,750        $ 2,950     

Conclusion of Value per Common Share

        $ 2,875        $ 3,075     

Conclusion of Value per Common Share -Enterprise Value

        $ 2,750        $ 2,950     

Rounded to: $1

Conclusion of Value per Common Share -Equity Value

        $ 2,875        $ 3,075     

Rounded to: $1



--------------------------------------------------------------------------------

Exhibit 2    

ASC Trust Corporation and Subsidiary    

Valuation Analysis as of October 25, 2015    

Derivation of Adjusted Income Statements    

 

           Budget     Last 12 mos.     For the Fiscal Years Ended December 31  
         Ongoing     2015     9/30/2015     2014     2013     2012     2011    
2010    

References and Comments

Assets Under Management

                  

Reported AUM (Year-End)

   $ 521,000,000      $ 521,000,000      $ 496,174,000      $ 498,821,041      $
464,496,496      $ 410,488,123      $ 344,815,545      $ 314,439,720     
Schedule 3a; Budget per management

Approximate Average AUM

   $ 510,000,000      $ 513,000,000      $ 505,156,000      $ 481,658,769      $
437,492,310      $ 377,651,834      $ 329,627,633      $ 314,439,720     
Schedule 3a

Effective Realized Fee

     0.90 %      0.92 %      0.93 %      0.93 %      1.00 %      1.10 %     
1.08 %      na      Schedule 3a   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Reported Management Fee

   $ 4,590,000      $ 4,694,470      $ 4,690,281      $ 4,477,794      $
4,384,075      $ 4,153,275      $ 3,561,445      $ 2,854,170      Schedule 3a

Income Statements

                  

Reported Management Fee

   $ 4,590,000      $ 4,694,470      $ 4,690,281      $ 4,477,794      $
4,384,075      $ 4,153,275      $ 3,561,445      $ 2,854,170      From above

Adjustment: None

     0        0        0        0        0        0        0        0        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted Investment Management Fees

     4,590,000        4,694,470        4,690,281        4,477,794       
4,384,075        4,153,275        3,561,445        2,854,170     

Reported Other Revenue

     1,264,899        1,148,143        1,264,899        1,321,823       
1,272,530        1,536,689        1,348,145        1,187,603      Schedule 3a

Adjustment: None

     0        0        0        0        0        0        0        0        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted Other Income

     1,264,899        1,148,143        1,264,899        1,321,823       
1,272,530        1,536,689        1,348,145        1,187,603      Includes BP
Admin., Processing, GRT, and Other

Adjusted Revenues

   $ 5,854,899      $ 5,842,613      $ 5,955,180      $ 5,799,617      $
5,656,605      $ 5,689,964      $ 4,909,590      $ 4,041,773     

Reported Operating Expense

     5,000,000        4,833,189        5,000,984        4,809,542       
5,036,649        4,876,577        4,297,104        3,251,048      Schedule 3

Adjustment (1): Reduce Owners’ Bonus by 100%

     (400,000 )      (400,000 )      (280,000 )      (280,000 )      (475,000 ) 
    (220,000 )      (620,000 )      (435,000 )    $400,000 Owner’s Projected
2015 Bonus

Adjustment (2): Eliminate Non-Recurring Legal Expenses

     (75,000 )      (75,000 )      (75,000 )      0        0        0        0
       0      Per Management   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted Operating Expense

     4,525,000        4,358,189        4,645,984        4,529,542       
4,561,649        4,656,577        3,677,104        2,816,048        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted Operating Income

     1,329,899        1,484,424        1,309,196        1,270,075       
1,094,956        1,033,387        1,232,486        1,225,725     

Reported Other Income/(Expense)

     (6,607 )      (24,877 )      (221,976 )      (186,266 )      (38,102 )     
(55,108 )      16,507        105,610      Cost of Debt - 4.00%

Adjustment (3): Eliminate Work-In-Progress Write-Off

     0        0        184,590        184,590        0        0        0       
0      Schedule 3   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted Other Income/(Expense)

     (6,607 )      (24,877 )      (37,386 )      (1,676 )      (38,102 )     
(55,108 )      16,507        105,610        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted Pre-Tax Income

   $ 1,323,292      $ 1,459,547      $ 1,271,810      $ 1,268,399      $
1,056,854      $ 978,279      $ 1,248,993      $ 1,331,335        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Memo

                  

Adjusted Pre-Tax Income

   $ 1,323,292      $ 1,459,547      $ 1,271,810      $ 1,268,399      $
1,056,854      $ 978,279      $ 1,248,993      $ 1,331,335     

- Interest Income

     0        0        (118 )      0        0        0        0        0     
Schedule 3

+ Interest Expense

     6,607        0        557        11,265        15,050        17,060       
11,770        7,697      Schedule 3   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted EBIT

     1,329,899        1,459,547        1,272,250        1,279,664       
1,071,904        995,339        1,260,763        1,339,032     

+ Depreciation & Amortization

     90,000        96,963        125,973        129,169        150,343       
160,930        148,683        118,564      Schedule 3   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted EBITDA before Owner’s Bonus

     1,419,899        1,556,510        1,398,223        1,408,833       
1,222,247        1,156,269        1,409,446        1,457,596     

- Normalized Bonus % of EBITDA per Mng’t 12.5%

     (177,487 )      (194,564 )      (174,778 )      (176,104 )      (152,781 ) 
    (144,534 )      (176,181 )      (182,200 )      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted EBITDA after Owner’s Bonus

   $ 1,242,411      $ 1,361,947      $ 1,223,445      $ 1,232,729      $
1,069,466      $ 1,011,735      $ 1,233,265      $ 1,275,397        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   



--------------------------------------------------------------------------------

Exhibit 3    

ASC Trust Corporation and Subsidiary    

Valuation Analysis as of October 25, 2015    

Margin and Growth Analysis    

 

                 Budget     Last 12 mos.     For the Fiscal Years Ended
December 31              Ongoing     2015     9/30/2015     2014     2013    
2012     2011     2010  

Reported Margins

                  

Reported Revenues

       100.0 %      100.0 %      100.0 %      100.0 %      100.0 %      100.0 % 
    100.0 %      100.0 % 

Reported Operating Expense

       85.4 %      82.7 %      84.0 %      82.9 %      89.0 %      85.7 %     
87.5 %      80.4 %      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Reported Operating Income

       14.6 %      17.3 %      16.0 %      17.1 %      11.0 %      14.3 %     
12.5 %      19.6 % 

Reported Other Income/(Expense)

       -0.1 %      -0.4 %      -3.7 %      -3.2 %      -0.7 %      -1.0 %     
0.3 %      2.6 %      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Reported Pre-Tax Income

       14.5 %      16.9 %      12.3 %      13.9 %      10.3 %      13.3 %     
12.8 %      22.2 %      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Reported EBIT

       14.6 %      16.9 %      12.3 %      14.1 %      10.6 %      13.6 %     
13.1 %      22.4 % 

Reported EBITDA

       16.1 %      18.5 %      17.5 %      19.5 %      13.2 %      16.5 %     
16.1 %      25.3 %       RMA Peer                                              
   

Adjusted Margins

                  

Adjusted Revenues

     100.0 %      100.0 %      100.0 %      100.0 %      100.0 %      100.0 %   
  100.0 %      100.0 %      100.0 % 

Adjusted Operating Expense

     74.6 %      77.3 %      74.6 %      78.0 %      78.1 %      80.6 %     
81.8 %      74.9 %      69.7 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Adjusted Operating Income

     25.4 %      22.7 %      25.4 %      22.0 %      21.9 %      19.4 %     
18.2 %      25.1 %      30.3 % 

Adjusted Other Income/(Expense)

     -1.1 %      -0.1 %      -0.4 %      -0.6 %      0.0 %      -0.7 %      -1.0
%      0.3 %      2.6 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Adjusted Pre-Tax Income

     24.3 %      22.6 %      25.0 %      21.4 %      21.9 %      18.7 %     
17.2 %      25.4 %      32.9 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Adjusted EBIT

     25.4 %      22.7 %      25.0 %      21.4 %      22.1 %      18.9 %     
17.5 %      25.7 %      33.1 % 

Adjusted EBITDA after Owner’s Bonus

     26.2 %      21.2 %      23.3 %      20.5 %      21.3 %      18.9 %     
17.8 %      25.1 %      31.6 %                         2014-9/15     2013-14    
2012-13     2011-12     2010-11        

Period-to-Period Growth

                  

Adjusted Revenues

           2.7 %      2.5 %      -0.6 %      15.9 %      21.5 %   

Adjusted Operating Expense

           2.6 %      -0.7 %      -2.0 %      26.6 %      30.6 %            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted Operating Income

           3.1 %      16.0 %      6.0 %      -16.2 %      0.6 %   

Adjusted Other Income/(Expense)

           nm        nm        nm        nm        -84.4 %            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted Pre-Tax Income

           0.3 %      20.0 %      8.0 %      -21.7 %      -6.2 %            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted EBIT

           -0.6 %      19.4 %      7.7 %      -21.1 %      -5.8 %   

Adjusted EBITDA after Owner’s Bonus

           -0.8 %      15.3 %      5.7 %      -18.0 %      -3.3 %              
            2014-9/15     2013-9/15     2012-9/15     2011-9/15     2010-9/15  
     

Annualized Growth

                  

Adjusted Revenues

           3.6 %      3.0 %      1.7 %      5.3 %      8.5 %   

Adjusted Operating Expense

           3.4 %      1.1 %      -0.1 %      6.4 %      11.1 %            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted Operating Income

           4.1 %      10.8 %      9.0 %      1.6 %      1.4 %   

Adjusted Other Income/(Expense)

           nm        nm        nm        nm        nm              

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted Pre-Tax Income

           0.4 %      11.2 %      10.0 %      0.5 %      -1.0 %            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Adjusted EBIT

           -0.8 %      10.3 %      9.3 %      0.2 %      -1.1 %   

Adjusted EBITDA after Owner’s Bonus

           -1.0 %      8.0 %      7.2 %      -0.2 %      -0.9 %   



--------------------------------------------------------------------------------

Exhibit 4

ASC Trust Corporation and Subsidiary

Valuation Analysis as of October 25, 2015

ACAPM Method - Earning Power Capitalization

 

                

References and Comments

Ongoing Earning Power

      

Ongoing EBITDA - after Owner's Bonus

     $ 1,242,411      Exhibit 2

Depreciation & Amortization

       90,000                    "     

 

 

   

Ongoing EBIT

       1,152,411     

- Estimated Taxes

     40.00 %      (460,965 )    Blended ongoing rate     

 

 

   

Net Operating Profit After Tax (NOPAT)

       691,447     

+ Depreciation & Amortization

       90,000     

- Capital Expenditures

       (90,000 )   

+/- Investment in Working Capital

       (18,768 )   

+/- Other Items

       0          

 

 

   

Net Operating Cash Flow After Tax (NOCFAT)

     $ 673,000      Rounded to: $1,000

Capitalization of Earning Power

      

Net Operating Cash Flow After Tax (NOCFAT)

     $ 673,000     

+ Capital Expenditures in Excess of Depreciation

       0          

 

 

   

Normalized Net Operating Cash Flow After Tax (NOCFAT)

       673,000     

Long-Term Growth Rate

       5.00 %    Applicable to terminal period (Ex.7)     

 

 

   

Cash Flow (to be Capitalized)

     $ 707,000      Rounded to: $1,000

Weighted Avg Cost of Capital

     14.90 %      Exhibit 6

- Long-Term Growth Rate

     -5.00 %      From above   

 

 

     

= Capitalization Rate

     9.90 %     

= Cap Factor (1/Cap Rate)

       10.10x      Rounded to: 0.05

High Growth (Gh)

     12.0 %     

Transition Years (T; '15-'20)

     5.0       

High-to-Normalized Growth Adjustment Factor

       1.23     

= Cap Factor Adjusted for Growth Transition

       12.35x      Rounded to: 0.05     

 

 

   

Terminal Value

       8,731,450     

Indicated Value: ACAPM Capitalized Earning Power

     $ 8,700,000             Rounded to: $100,000

Relative Value Analysis

      

Ongoing EBITDA

     $ 1,242,411      Exhibit 5

Capitalized Earning Power / LTM EBITDA

       7.0x     

AUM @ October 25, 2015

     $ 521,000,000      Exhibit 5

Capitalized Earning Power / AUM

       1.67 %   

Ongoing Revenue

     $ 4,590,000     

Capitalized Earning Power / LTM Revenue

       1.9x     

 

Growth Rate Perspective        2010      2014     2015     2020  

Revenue x-Gov

   $ 4,042       $ 5,800      $ 5,843      $ 7,757   

CAGR

        9.4 %      0.7 %      5.8 % 

Adj EBITDA

   $ 1,275       $ 1,233      $ 1,223      $ 2,370            -0.8 %      -0.8
%      14.1 % 

Revenue w-Gov

   $ 4,042       $ 5,800      $ 5,843      $ 10,141   

CAGR

        9.4 %      0.7 %      11.7 % 

Adj EBITDA

   $ 1,275       $ 1,233      $ 1,223      $ 3,685            -0.8 %      -0.8
%      24.7 % 

 

Sensitivity Analysis: EBITDA vs. WACC

     $ 1,083,000       $ 1,183,000       $ 1,283,000       $ 1,383,000       $
1,483,000   

12.9%

   $ 9,400,000       $ 10,400,000       $ 11,300,000       $ 12,300,000       $
13,300,000   

13.9%

   $ 8,400,000       $ 9,200,000       $ 10,100,000       $ 11,000,000       $
11,800,000   

14.9%

   $ 7,500,000       $ 8,300,000       $ 9,000,000       $ 9,800,000       $
10,600,000   

15.9%

   $ 6,800,000       $ 7,500,000       $ 8,200,000       $ 8,900,000       $
9,600,000   

16.9%

   $ 6,200,000       $ 6,900,000       $ 7,500,000       $ 8,200,000       $
8,800,000   

Sensitivity Analysis: EBITDA vs. Long-Term Growth

     $ 1,083,000       $ 1,183,000       $ 1,283,000       $ 1,383,000       $
1,483,000   

7.0%

   $ 9,300,000       $ 10,300,000       $ 11,300,000       $ 12,200,000       $
13,200,000   

6.0%

   $ 8,300,000       $ 9,200,000       $ 10,100,000       $ 10,900,000       $
11,800,000   

5.0%

   $ 7,500,000       $ 8,300,000       $ 9,000,000       $ 9,800,000       $
10,600,000   

4.0%

   $ 6,800,000       $ 7,500,000       $ 8,200,000       $ 8,900,000       $
9,600,000   

3.0%

   $ 6,300,000       $ 6,900,000       $ 7,600,000       $ 8,200,000       $
8,900,000   



--------------------------------------------------------------------------------

Exhibit 5

ASC Trust Corporation and Subsidiary

Valuation Analysis as of October 25, 2015

Income Statement Projection - Base w/o Government Contract

 

          Projected(2)           Ongoing(1)     Year 1     Year 2     Year 3    
Year 4     Year 5    

References and Comments

Income Statements

             

AUM (Year-End)

  $ 521,000,000      $ 572,906,250      $ 629,803,125      $ 690,957,422      $
756,652,641      $ 827,189,988     

Per mgmt; includes investment returns plus contributions net of distributions

Approximate Average AUM

  $ 510,000,000      $ 546,953,125      $ 601,354,688      $ 660,380,274      $
723,805,032      $ 791,921,315     

Effective Realized Fee

    0.90 %      0.90 %      0.88 %      0.86 %      0.84 %      0.82 %   

Per management; assumes continued decline in realized fees on core AUM

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Management Fees

  $ 4,590,000      $ 4,922,578      $ 5,291,921      $ 5,679,270      $
6,079,962      $ 6,493,755     

Other Revenue

    1,264,899        1,166,925        1,190,264        1,214,069       
1,238,350        1,263,117     

Per management; inflationary growth assumed

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total Revenue

  $ 5,854,899      $ 6,089,503      $ 6,482,185      $ 6,893,339      $
7,318,312      $ 7,756,872     

Operating Expenses Excluding Depreciation and Owner’s Bonu

    4,435,000        4,485,250        4,619,808        4,758,402       
4,901,154        5,048,188     

Per management; primarily fixed costs

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

EBITDA Before Owner Bonus

  $ 1,419,899      $ 1,604,253      $ 1,862,377      $ 2,134,937      $
2,417,159      $ 2,708,684     

Owner Bonus -% of Pre-Bonus EBITDA -12.50%

    177,487        200,532        232,797        266,867        302,145       
338,585     

Per management; CEO incentive comp. to be negotiated

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

EBITDA

  $ 1,242,411      $ 1,403,721      $ 1,629,580      $ 1,868,070      $
2,115,014      $ 2,370,098     

Depreciation & Amortization

    90,000        90,000        90,000        90,000        90,000        90,000
    

Per management; straightline depreciation assumed

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

EBIT

  $ 1,152,411      $ 1,313,721      $ 1,539,580      $ 1,778,070      $
2,025,014      $ 2,280,098       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Other Cash Flow Items

             

Capital Expenditures

  $ 68,485      $ 90,000      $ 90,000      $ 90,000      $ 90,000      $ 90,000
    

CapEx and depreciation assumed to be in equilibrium over forecast period

Investment in Working Capital

             

Change in Total Revenue

    $ 234,604      $ 392,682      $ 411,154      $ 424,973      $ 438,560     

Required Incremental Working Capital

      8.0 %      8.0 %      8.0 %      8.0 %      8.0 %   

Assumed one month of incremental revenue tied up in working capital

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Investment in Working Capital

    $ 18,768      $ 31,415      $ 32,892      $ 33,998      $ 35,085     

Growth Rates

             

AUM

      10.0 %      9.9 %      9.7 %      9.5 %      9.3 %   

Per management

Management Fees

      7.2 %      7.5 %      7.3 %      7.1 %      6.8 %   

Other Revenue

      -7.7 %      2.0 %      2.0 %      2.0 %      2.0 %   

Per management

Total Revenue

      4.0 %      6.4 %      6.3 %      6.2 %      6.0 %   

Operating Expenses Excluding Depreciation and Owner’s Bonus

      1.1 %      3.0 %      3.0 %      3.0 %      3.0 %   

Per management

EBITDA

      13.0 %      16.1 %      14.6 %      13.2 %      12.1 %   

Margins

             

EBITDA Before Owner Bonus

    24.3 %      26.3 %      28.7 %      31.0 %      33.0 %      34.9 %   

EBITDA

    21.2 %      23.1 %      25.1 %      27.1 %      28.9 %      30.6 %   

EBIT

    19.7 %      21.6 %      23.8 %      25.8 %      27.7 %      29.4 %   

Notes

(1): See Exhibit 2.

(2): Projected figures per management assuming no new government related
business. Year 1 is set equal to management’s projections for 2016.



--------------------------------------------------------------------------------

Exhibit 6    

ASC Trust Corporation and Subsidiary    

Valuation Analysis as of October 25, 2015    

Weighted Average Cost of Capital - Base Scenario w/o Government Contract    

 

                 References and Comments  

Cost of Equity

          

Risk-Free Rate

       2.54 %      Note (1)       

Equity Risk Premium

     5.50 %        Note (2)       

Market Beta

     1.00          Note (3)          

 

 

         

Beta Adjusted Common Stock Premium

       5.50 %       

Size Premium

       3.84 %      Note (4)       

Specific Company Risk Premium

       3.00 %      Note (5)            

 

 

       

Equity Discount Rate (Required Rate of Return)

       14.90 %   

 

Rounded to: 0.10%

  

Cost of Debt

          

Base Cost of Debt

       5.50 %      Note (6)       

Applicable Spread Over Base Cost

       0.00 %      Note (7)            

 

 

       

Total Pre-tax Cost of Debt

       5.50 %       

Estimated Tax Rate

     40.00 %      -2.20 %            

 

 

       

After-Tax Cost of Debt Capital

       3.30 %   

 

Rounded to: 0.10%

  

Weighted Average Cost of Capital (WACC)

          

Capital Component

         Cost     Weight(8)     Product        

Equity

       14.90 %      100.00 %      14.90 %   

Debt

       3.30 %      0.00 %      0.00 %            

 

 

   

Weighted Average Cost of Capital (WACC)

           14.90 %      Rounded to: 0.10%   

Memo: Implied Capital Structure(9)

                              

Equity

     $ 11,212,798         

Debt

       0              

 

 

       

Total Capital

     $ 11,212,798         

Notes

 

(1): Yield on 20-year Treasury securities per Federal Reserve Statistical
Release H.15.

(2): Investors demand higher expected returns on equity investments relative to
risk-free alternatives. This is supported by market evidence, as investments in
large capitalization stocks (as represented by the companies in the Standard &
Poor’s 500 index), historically, have yielded higher total returns relative to
long-term U.S. Treasury securities. The equity risk premium has been a topic of
regular conversation and debate among academics, market analysts, valuation
practitioners, and the like for decades. Mercer Capital regularly reviews a
spectrum of studies on the equity risk premium, as well as conducting its own
study. Most of these studies suggest that the appropriate large capitalization
equity risk premium lies in the range of 4.0% to 7.0%. The chosen equity risk
premium represents a composite assumption which is consistent with this range.

(3): A beta of 1.0 has been applied under the assumption that, to the extent
returns on an investment in the subject company are correlated with returns in
the broad equity markets, returns on the subject investment are expected to
display volatility equal to the market over time.

(4): Historically, investments in smaller capitalization common stocks have
achieved a higher investment return compared to the S&P 500, or the large
capitalization stocks, due to the higher level of risk associated with smaller
companies. We have applied a size premium based on the observed size premium for
publicly traded companies in the ninth and tenth deciles (with market
capitalizations under $633 million), per the 2014 Ibbotson SBBI Valuation
Yearbook.

(5): Returns on publicly traded stocks typically display some degree of
volatility which cannot be correlated with movements in the broad equity
indices, that is, cannot be explained by the beta statistic. In addition,
privately owned businesses often have specific risks that would not pertain to
larger, publicly traded companies from which Ibbotson SBBI Valuation Yearbook
return data is derived. Specific factors pertaining to the Company include the
following:

- Factor 1: Small size (~$500M of AUM)

- Factor 2: Key Man Dependency on David John

- Factor 3: Customer concentrations with top ten client’s owning 50% of AUM

 

(6): ASC debt consists of $25K draw on $100K revolver (P+200bps), $78K of bank
debt secured with Company vehicles (7.75%), and $82k note secured with property
(3.43%)

(7): No applicable spread given minimal levels of interest-bearing debt in
capital structure.

(8): The selected capital structure is based on the Company’s existing capital
structure.

(9): Based on the concluded total capital value calculated in the following
exhibit.



--------------------------------------------------------------------------------

Exhibit 7

ASC Trust Corporation and Subsidiary

Valuation Analysis as of October 25, 2015

DCF Method -w/o New Government Contract

 

          Projected                 Year 1     Year 2     Year 3     Year 4    
Year 5    

References and Comments

Projected Cash Flows

             

EBIT

    $ 1,313,721      $ 1,539,580      $ 1,778,070      $ 2,025,014      $
2,280,098      Exhibit 5

- Estimated Taxes

    40.00 %      (525,489 )      (615,832 )      (711,228 )      (810,006 )     
(912,039 )       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Net Operating Profit After Tax (NOPAT)

      788,233        923,748        1,066,842        1,215,008        1,368,059
    

+ Depreciation and Amortization

      90,000        90,000        90,000        90,000        90,000     
Exhibit 5

- Capital Expenditures

      (90,000 )      (90,000 )      (90,000 )      (90,000 )      (90,000 )   
Exhibit 5

+/- Investment in Working Capital

      (18,768 )      (31,415 )      (32,892 )      (33,998 )      (35,085 )   
Exhibit 5    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Free Cash Flow to Firm

      769,465        892,334        1,033,950        1,181,010        1,332,974
    

Discounting Periods

      0.5        1.5        2.5        3.5        4.5      Mid-year convention

Discount Factor

    14.90 %      0.9329        0.8119        0.7066        0.6150        0.5353
     Exhibit 6    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Present Value of Free Cash Flow

    $ 717,842      $ 724,515      $ 730,633      $ 726,329      $ 713,480     

Present Value of Discrete Cash Flows

    $ 3,612,798             

+ Present Value of Terminal Value

      7,600,000        Calculated below               

 

 

           

Indicated Enterprise Value

      11,212,798                 

 

 

           

Indicated Enterprise Value: DCF Method - Base Case

    $ 11,200,000        Rounded to: $100,000           

Terminal Value Calculation

             

Year 5 Free Cash Flow

    $ 1,332,974             

+ Capital Expenditures in Excess of Depreciation

      0                 

 

 

           

Normalized Year 5 Free Cash Flow

      1,332,974             

Terminal Growth Rate

      5.00 %      Long-term sustainable growth rate in terminal period    

 

 

           

Terminal Year Free Cash Flow

    $ 1,400,000        Rounded to: $1,000

WACC

    14.90 %        Exhibit 6

- Terminal Growth Rate

    -5.00 %        From above  

 

 

             

Terminal Capitalization Rate

    9.90 %             

Terminal Capitalization Factor

      10.10x        Rounded to: 0.05    

 

 

           

Terminal Value

      14,140,000             

Discounting Periods

      4.5             

Discount Factor

    14.90 %      0.5353        From above    

 

 

           

Present Value of Terminal Value

    $ 7,600,000        Rounded to: $100,000

Relative Value Analysis

             

Year 5 EBITDA

    $ 2,370,098        Exhibit 5

Implied Terminal MVIC/Year 5 EBITDA

      5.97x             

Year 5 AUM (Year-End)

    $ 827,189,988        Exhibit 5

Implied Terminal MVIC/Year 5 AUM (Year-End)

      1.71 %           

Sensitivity Analysis

           Terminal Growth Rate   WACC          3.00%      4.00%      5.00%     
6.00%      7.00%        12.90 %    $ 11,610,791       $ 12,610,791       $
13,910,791       $ 15,510,791       $ 17,610,791         13.90 %    $ 10,527,669
      $ 11,327,669       $ 12,327,669       $ 13,527,669       $ 15,027,669   
     14.90 %    $ 9,647,630       $ 10,247,630       $ 11,047,630       $
11,947,630       $ 13,147,630         15.90 %    $ 8,870,526       $ 9,370,526
      $ 9,970,526       $ 10,670,526       $ 11,670,526         16.90 %    $
8,196,219       $ 8,596,219       $ 9,096,219       $ 9,696,219       $
10,396,219   



--------------------------------------------------------------------------------

Exhibit 8

ASC Trust Corporation and Subsidiary

Valuation Analysis as of October 25, 2015

Income Statement Projection - with New Government Contract

 

          Projected(2)           Ongoing(1)     Year 1     Year 2     Year 3    
Year 4     Year 5    

References and Comments

Income Statements

             

Core AUM (Year-End)

  $ 521,000,000      $ 572,906,250      $ 629,803,125      $ 690,957,422      $
756,652,641      $ 827,189,988     

Per mgmt; includes investment returns plus contributions net of distributions

Approximate Average Core AUM

  $ 510,000,000      $ 546,953,125      $ 601,354,688      $ 660,380,274      $
723,805,032      $ 791,921,315     

Effective Realized Fee on Core AUM

    0.90 %      0.90 %      0.80 %      0.80 %      0.80 %      0.80 %   

Per management; assumes additional decline in fees with new business

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Management Fees on Core AUM

  $ 4,590,000      $ 4,922,578      $ 4,810,838      $ 5,283,042      $
5,790,440      $ 6,335,371     

New Government-Related AUM (Year-End)

    $ 450,000,000      $ 491,462,500      $ 545,699,766      $ 604,132,102     
$ 667,043,422     

Average New Business AUM

      $ 470,731,250      $ 518,581,133      $ 574,915,934      $ 635,587,762   
 

Effective Realized Fee on New Business AUM

    0.40 %      0.40 %      0.40 %      0.40 %      0.40 %      0.40 %   

Per management; average realized fees on new business

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Management Fees on New Business AUM

  $ 0      $ 0      $ 1,882,925      $ 2,074,325      $ 2,299,664      $
2,542,351     

Total AUM

  $ 510,000,000      $ 1,022,906,250      $ 1,121,265,625      $ 1,236,657,188
     $ 1,360,784,743      $ 1,494,233,410     

Total Management Fees

  $ 4,590,000      $ 4,922,578      $ 6,693,763      $ 7,357,367      $
8,090,104      $ 8,877,722     

Other Revenue

    1,264,899        1,166,925        1,190,264        1,214,069       
1,238,350        1,263,117     

Per management; inflationary growth assumed

 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total Revenue

  $ 5,854,899      $ 6,089,503      $ 7,884,026      $ 8,571,435      $
9,328,454      $ 10,140,839     

Base OpEx Excluding Depreciation and Owner’s Bonus

    4,435,000        4,485,250        4,619,808        4,758,402       
4,901,154        5,048,188     

Per management; primarily fixed costs

Incremental Expenses Associated with New Gov. Business

    0        0        806,000        830,180        855,085        880,738     
 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

EBITDA Before Owner Bonus

  $ 1,419,899      $ 1,604,253      $ 2,458,219      $ 2,982,854      $
3,572,215      $ 4,211,912     

Per management; CEO incentive comp. to be negotiated

Owner Bonus - % of Pre-Bonus EBITDA - 12.50%

    177,487        200,532        307,277        372,857        446,527       
526,489       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

EBITDA

  $ 1,242,411      $ 1,403,721      $ 2,150,941      $ 2,609,997      $
3,125,688      $ 3,685,423     

Per management; straightline depreciation assumed

Depreciation & Amortization

    90,000        90,000        90,000        90,000        90,000        90,000
      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

EBIT

  $ 1,152,411      $ 1,313,721      $ 2,060,941      $ 2,519,997      $
3,035,688      $ 3,595,423       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Other Cash Flow Items

             

Capital Expenditures

  $ 68,485      $ 90,000      $ 90,000      $ 90,000      $ 90,000      $ 90,000
    

CapEx and depreciation assumed to be in equilibrium over forecast period

Investment in Working Capital

             

Change in Total Revenue

    $ 234,604      $ 1,794,523      $ 687,409      $ 757,019      $ 812,385     

Required Incremental Working Capital

      8.0 %      8.0 %      8.0 %      8.0 %      8.0 %   

Assumed one month of incremental revenue tied up in working capital

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Investment in Working Capital

    $ 18,768      $ 143,562      $ 54,993      $ 60,561      $ 64,991     

Growth Rates

             

AUM

      10.0 %      9.9 %      9.7 %      9.5 %      9.3 %   

Management Fees on Core AUM

      7.2 %      -2.3 %      9.8 %      9.6 %      9.4 %   

Other Revenue

      -7.7 %      2.0 %      2.0 %      2.0 %      2.0 %   

Total Revenue

      4.0 %      29.5 %      8.7 %      8.8 %      8.7 %   

Base OpEx Excluding Depreciation and Owner’s Bonus

      1.1 %      3.0 %      3.0 %      3.0 %      3.0 %   

Incremental Expenses Associated with New Gov. Business

          3.0 %      3.0 %      3.0 %   

EBITDA

      13.0 %      53.2 %      21.3 %      19.8 %      17.9 %   

Margins

             

EBITDA Before Owner Bonus

    24.3 %      26.3 %      31.2 %      34.8 %      38.3 %      41.5 %   

EBITDA

    21.2 %      23.1 %      27.3 %      30.4 %      33.5 %      36.3 %   

EBIT

    19.7 %      21.6 %      26.1 %      29.4 %      32.5 %      35.5 %   

Notes

(1): See Exhibit 2.

(2): Projected figures per management assuming no new government related
business. Year 1 is set equal to management’s projections for 2016.    



--------------------------------------------------------------------------------

Exhibit 9

ASC Trust Corporation and Subsidiary

Valuation Analysis as of October 25, 2015

Weighted Average Cost of Capital - Base w/o Government Contract

 

                 References and Comments  

Cost of Equity

          

Risk-Free Rate

       2.54 %      Note (1)   

Equity Risk Premium

     5.50 %        Note (2)   

Market Beta

     1.00          Note (3)      

 

 

         

Beta Adjusted Common Stock Premium

       5.50 %   

Size Premium

       3.84 %      Note (4)   

Specific Company Risk Premium

       5.00 %      Note (5)        

 

 

       

Equity Discount Rate (Required Rate of Return)

       16.90 %      Rounded to: 0.10%   

Cost of Debt

          

Base Cost of Debt

       5.50 %      Note (6)   

Applicable Spread Over Base Cost

       0.00 %      Note (7)          

 

 

       

Total Pre-tax Cost of Debt

       5.50 %       

Estimated Tax Rate

     40.00 %      -2.20 %            

 

 

       

After-Tax Cost of Debt Capital

       3.30 %      Rounded to: 0.10%   

Weighted Average Cost of Capital (WACC)

          

Capital Component

         Cost     Weight(8)     Product        

Equity

       16.90 %      100.00 %      16.90 %   

Debt

       3.30 %      0.00 %      0.00 %            

 

 

   

Weighted Average Cost of Capital (WACC)

           16.90 %      Rounded to: 0.10%   

Memo: Implied Capital Structure(9)

          

Equity

     $ 13,718,233         

Debt

       0              

 

 

       

Total Capital

     $ 13,718,233         

Notes

(1): Yield on 20-year Treasury securities per Federal Reserve Statistical
Release H.15.

(2): Investors demand higher expected returns on equity investments relative to
risk-free alternatives. This is supported by market evidence, as investments in
large capitalization stocks (as represented by the companies in the Standard &
Poor’s 500 index), historically, have yielded higher total returns relative to
long-term U.S. Treasury securities. The equity risk premium has been a topic of
regular conversation and debate among academics, market analysts, valuation
practitioners, and the like for decades. Mercer Capital regularly reviews a
spectrum of studies on the equity risk premium, as well as conducting its own
study. Most of these studies suggest that the appropriate large capitalization
equity risk premium lies in the range of 4.0% to 7.0%. The chosen equity risk
premium represents a composite assumption which is consistent with this range.

(3): A beta of 1.0 has been applied under the assumption that, to the extent
returns on an investment in the subject company are correlated with returns in
the broad equity markets, returns on the subject investment are expected to
display volatility equal to the market over time.

(4): Historically, investments in smaller capitalization common stocks have
achieved a higher investment return compared to the S&P 500, or the large
capitalization stocks, due to the higher level of risk associated with smaller
companies. We have applied a size premium based on the observed size premium for
publicly traded companies in the ninth and tenth deciles (with market
capitalizations under $633 million), per the 2014 Ibbotson SBBI Valuation
Yearbook.

(5): Returns on publicly traded stocks typically display some degree of
volatility which cannot be correlated with movements in the broad equity
indices, that is, cannot be explained by the beta statistic. In addition,
privately owned businesses often have specific risks that would not pertain to
larger, publicly traded companies from which Ibbotson SBBI Valuation Yearbook
return data is derived. Specific factors pertaining to the Company include the
following:

- Factor 1: Small size (~$500M of AUM)

- Factor 2: Key Man Dependency on David John

- Factor 3: Customer concentrations with top ten client’s owning 50% of AUM

- Factor 4: Risk that new business opportunities may not materialize

 

(6): ASC debt consists of $25K draw on $100K revolver (P+200bps), $78K of bank
debt secured with Company vehicles (7.75%), and $82k note secured with property
(3.43%)

(7): No applicable spread given minimal levels of interest-bearing debt in
capital structure.

(8): The selected capital structure is based on the Company’s existing capital
structure.

(9): Based on the concluded total capital value calculated in the following
exhibit.



--------------------------------------------------------------------------------

Exhibit 10    

ASC Trust Corporation and Subsidiary    

Valuation Analysis as of October 25, 2015    

DCF Method - with New Government Contract    

 

           Projected                  Year 1     Year 2     Year 3     Year 4  
  Year 5    

References and Comments

Projected Cash Flows

              

EBIT

     $ 1,313,721      $ 2,060,941      $ 2,519,997      $ 3,035,688      $
3,595,423      Exhibit 8

- Estimated Taxes

     40.00 %      (525,489 )      (824,376 )      (1,007,999 )      (1,214,275
)      (1,438,169 )        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Net Operating Profit After Tax (NOPAT)

       788,233        1,236,565        1,511,998        1,821,413       
2,157,254     

+ Depreciation and Amortization

       90,000        90,000        90,000        90,000        90,000     
Exhibit 8

- Capital Expenditures

       (90,000 )      (90,000 )      (90,000 )      (90,000 )      (90,000 )   
Exhibit 8

+/- Investment in Working Capital

       (18,768 )      (143,562 )      (54,993 )      (60,561 )      (64,991 )   
Exhibit 8     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Free Cash Flow to Firm

       769,465        1,093,003        1,457,005        1,760,851       
2,092,263     

Discounting Periods

       0.5        1.5        2.5        3.5        4.5      Mid-year convention

Discount Factor

     16.90 %      0.9249        0.7912        0.6768        0.5790        0.4953
     Exhibit 9     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Present Value of Free Cash Flow

     $ 711,674      $ 864,768      $ 986,109      $ 1,019,464      $ 1,036,218
    

Present Value of Discrete Cash Flows

     $ 4,618,233             

+ Present Value of Terminal Value

       9,100,000        Calculated below          

 

 

           

Indicated Enterprise Value

       13,718,233                  

 

 

                     Schedule 1     

Indicated Enterprise Value: DCF Method - Scenario 2

     $ 13,700,000        Rounded to: $100,000     

Terminal Value Calculation

              

Year 5 Free Cash Flow

     $ 2,092,263             

+ Capital Expenditures in Excess of Depreciation

       0                  

 

 

           

Normalized Year 5 Free Cash Flow

       2,092,263             

Terminal Growth Rate

       5.00 %      Long-term sustainable growth rate in terminal period        
 

 

 

           

Terminal Year Free Cash Flow

     $ 2,197,000        Rounded to: $1,000     

WACC

     16.90 %        Exhibit 9     

- Terminal Growth Rate

     -5.00 %        From above        

 

 

             

Terminal Capitalization Rate

     11.90 %             

Terminal Capitalization Factor

       8.40x        Rounded to: 0.05          

 

 

           

Terminal Value

       18,454,800             

Discounting Periods

       4.5             

Discount Factor

     16.90 %      0.4953        From above          

 

 

           

Present Value of Terminal Value

     $ 9,100,000        Rounded to: $100,000     

Relative Value Analysis

              

Year 5 EBITDA

     $ 3,685,423        Exhibit 8     

Implied Terminal MVIC/Year 5 EBITDA

       5.01x             

Year 5 Total AUM (Year-End)

     $ 1,494,233,410        Exhibit 8     

Implied Terminal MVIC/Year 5 Total AUM (Year-End)

       1.24 %           

 

Sensitivity Analysis

  

                  Terminal Growth Rate                

WACC

         3.00%      4.00%      5.00%      6.00%      7.00%        14.90 %    $
 14,372,527       $ 15,372,527       $ 16,572,527       $ 18,072,527       $
19,872,527         15.90 %    $ 13,160,717       $ 13,960,717       $ 14,860,717
      $ 16,060,717       $ 17,560,717         16.90 %    $ 12,153,064       $
12,853,064       $ 13,553,064       $ 14,553,064       $ 15,653,064        
17.90 %    $ 11,249,372       $ 11,849,372       $ 12,449,372       $ 13,249,372
      $ 14,149,372         18.90 %    $ 10,449,454       $ 10,949,454       $
11,549,454       $ 12,149,454       $ 12,849,454   



--------------------------------------------------------------------------------

Exhibit 11    

ASC Trust Corporation and Subsidiary    

Valuation Analysis as of October 25, 2015    

Guideline Transactions    

 

         AUM
($M)                 Initial
Consideration
($)     Total Deal
Val
($M)     Deal Value (Excl.
Earn-out) ÷     Revenue
($M)     EBITDA
($M)     EBITDA
Margin  

Buyer

  

Seller

    Announce     Closed         EBITDA     AUM (%)     Rev        

Simmons First National Corp.

  

Ozark Trust & Investment Company

    1,029        4/29/2015        EQ3-2015        20.7        20.7        10.35x
       2.01 %      3.51x        5.9        2.00        33.9 % 

Boston Private Financial

  

Banyan Partners LLC

    4,581        7/16/2014        10/2/2014        65.0        80.0        9.29x
       1.42 %      2.60x        25.0        7.00        28.0 % 

Legg Mason Inc.

  

Martin Currie (Holdings) Ltd.

    9,800        7/24/2014        10/1/2014        NA        427.8        NA   
    4.37 %      NA        NA        NA        NA   

Henderson Group

  

Geneva Capital Mgmt Ltd.

    6,300        6/30/2014        10/1/2014        130.0        200.0        NA
       2.06 %      NA        NA        NA        NA   

Affiliated Managers Group Inc.

  

SouthernSun Asset Mgmt LLC

    5,317        12/19/2013        3/31/2014        NA        109.9        NA   
    2.07 %      NA        NA        NA        NA   

TriState Capital Holdings Inc.

  

Chartwell Investment Partners

    7,500        1/7/2014        3/5/2014        45.0        60.0        7.50x
       0.60 %      1.74x        25.9        6.0        23.2 % 

KKR & Co. L.P.

  

Avoca Capital Holdings

    8,000        10/18/2013        2/19/2014        NA        102.3        NA   
    1.28 %      NA        NA        NA        NA   

AXA

  

W.P. Stewart & Co. Ltd.

    2,000        8/15/2013        12/12/2013        NA        78.4        NA   
    3.92 %      NA        NA        NA        NA   

Fiera Capital Corp.

  

Bel Air

    5,975        9/3/2013        10/31/2013        115.0        125.0       
9.62x        1.92 %      NA        NA        12.0        NA   

Fiera Capital Corp.

  

Wilkinson O’Grady & Co.

    2,086        9/3/2013        10/31/2013        29.7        31.3       
12.04x        1.42 %      NA        NA        2.5        NA   

Standard Life Plc

  

Newton’s private client bus.

    3,000        2/27/2013        9/27/2013        NA        126.4        NA   
    4.21 %      NA        NA        NA        NA   

Legg Mason Inc.

  

Fauchier Partners Mgmt Ltd.

    5,400        12/13/2012        3/13/2013        80.0        136.0        NA
       1.48 %      NA        NA        NA        NA   

First Republic Bank

  

Luminous Capital Holdings LLC

    5,891        11/2/2012        12/28/2012        NA        125.0        NA   
    2.12 %      NA        NA        NA        NA   

Tamco Holdings, LLC

  

Titanium Asset Mgmt Corp.

    8,713        12/18/2012        12/18/2012        NA        36.0        NA   
    0.41 %      1.62x        22.3        NA        NA   

Charles Schwab Corp.

  

ThomasPartners Inc.

    2,200        10/15/2012        12/14/2012        NA        85.0        NA   
    3.86 %      NA        NA        NA        NA   

Hennessy Advisors Inc.

  

FBR Fund Advisers Inc.

    2,200        6/6/2012        10/26/2012        19.7        28.8        NA   
    0.90 %      NA        NA        NA        NA   

City National Corp.

  

Acebes D’Alessandro & Assoc.

    4,890        4/25/2012        7/2/2012        NA        100.0        NA     
  2.04 %      NA        NA        NA        NA   

Principal Financial Group Inc.

  

Origin Asset Management LLP

    2,600        7/7/2011        10/3/2011        NA        66.0        NA     
  2.54 %      NA        NA        NA        NA   

Wintrust Financial Corp.

  

Great Lakes Advisors Inc.

    2,400        5/4/2011        7/1/2011        NA        20.2        NA       
0.84 %      NA        NA        NA        NA              

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

MEDIAN

       4,890            55.0        85.0        9.62x        2.01 %      2.17x
       23.7        6.0        28.0 % 

AVERAGE

       4,731            63.1        103.1        9.76x        2.08 %      2.37x
       19.8        5.9        28.4 %            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

ASC Trust Corporation

       510            NA        NA        NA        NA        NA        5.9     
  1.2        21.2 %            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Screen: Announced deals with AUM > $10 billion

 

Source: SNL Financial    Guideline Transactions



--------------------------------------------------------------------------------

Exhibit 12    

ASC Trust Corporation and Subsidiary    

Valuation Analysis as of October 25, 2015    

Guideline Transactions Method - Indicated Values    

 

     Activity Metrics      Profitability Metric             Enterprise Value to:
     Enterprise Value to:             AUM     Revenue      EBITDA     

References and Comments

Derivation of Value

          

Ongoing Performance Measure

   $ 510,000,000      $ 5,854,899       $ 1,242,411       Exhibit 2

Guideline Transaction Capitalization Factor

     2.01 %      2.17x         9.62x       Exhibit 11   

 

 

   

 

 

    

 

 

    

Capitalized Enterprise Value

     10,259,475        12,702,781         11,951,997         

 

 

   

 

 

    

 

 

    

Guideline Transaction Indicated Enterprise Values

   $ 10,300,000      $ 12,700,000       $ 12,000,000       Rounded to: $100,000



--------------------------------------------------------------------------------

EXHIBIT “C”

Seller’s Disclosure Statement

Section 4.3.1 and Section 4.5 Ownership Structure and Capitalization:

 

  ASC Trust Corporation:      Common Stock:      4,000 shares           $25 Par
Value           $100,000 authorized capitalization     
Additional Paid in Capital:      $500,000

 

     Owners as of May 27, 2016:        

David John

   3,170 shares     

Ada’s Trust & Investment

      557 shares     

Donald Harvey Clark

      273 shares   ASC Micronesia:         100% owned by ASC Trust Corporation
       

Capital Stock

     250,000 shares         $1.00 Par Value         $250,000 authorized
capitalization

 

Section 4.14 Employee Benefit Plans:     401k Retirement –Savings Plan       
Section 125 Flexible Benefit Plan        Term Life Insurance        Vacation /
Sick Leave        Medical & Dental Insurance        Group Life Insurance       
Group Disability Insurance   

 

Section 4.16.1 Material Contracts:     Description:    Vendor:    Status    
Lease    Ada’s Trust & Invest.    Good standing     Investment Custody   
Fidelity    Good standing     Investment Advisory    Raymond James    Good
standing     Computer Software    FIS (Sungard)    Good standing     SOC Audit
   Ernst & Yong    Good standing

None for all others.